Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 1 of 267   PageID 44




                EXHIBIT C
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 2 of 267   PageID 45
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 3 of 267   PageID 46
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 4 of 267   PageID 47
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 5 of 267   PageID 48
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 6 of 267   PageID 49
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 7 of 267   PageID 50
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 8 of 267   PageID 51
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 9 of 267   PageID 52
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 10 of 267   PageID 53
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 11 of 267   PageID 54
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 12 of 267   PageID 55
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 13 of 267   PageID 56
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 14 of 267   PageID 57
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 15 of 267   PageID 58
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 16 of 267   PageID 59
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 17 of 267   PageID 60
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 18 of 267   PageID 61
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 19 of 267   PageID 62
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 20 of 267   PageID 63
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 21 of 267   PageID 64
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 22 of 267   PageID 65
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 23 of 267   PageID 66
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 24 of 267   PageID 67
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 25 of 267   PageID 68
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 26 of 267   PageID 69
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 27 of 267   PageID 70
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 28 of 267   PageID 71
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 29 of 267   PageID 72
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 30 of 267   PageID 73
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 31 of 267   PageID 74
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 32 of 267   PageID 75
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 33 of 267   PageID 76
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 34 of 267   PageID 77
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 35 of 267   PageID 78
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 36 of 267   PageID 79
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 37 of 267   PageID 80
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 38 of 267   PageID 81
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 39 of 267   PageID 82
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 40 of 267   PageID 83
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 41 of 267   PageID 84
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 42 of 267   PageID 85
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 43 of 267   PageID 86
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 44 of 267   PageID 87
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 45 of 267   PageID 88
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 46 of 267   PageID 89
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 47 of 267   PageID 90
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 48 of 267   PageID 91
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 49 of 267   PageID 92
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 50 of 267   PageID 93
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 51 of 267   PageID 94
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 52 of 267   PageID 95
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 53 of 267   PageID 96
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 54 of 267   PageID 97
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 55 of 267   PageID 98
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 56 of 267   PageID 99
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 57 of 267   PageID 100
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 58 of 267   PageID 101
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 59 of 267   PageID 102
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 60 of 267   PageID 103
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 61 of 267   PageID 104 FILED
                                                                    ELECTRONICALLY
                                                                      2019 Dec 13 9:01 AM
                                                                       CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 62 of 267   PageID 105
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 63 of 267   PageID 106 FILED
                                                                    ELECTRONICALLY
                                                                             2019 Dec 27 6:08 PM
                                                                              CLERK OF COURT



                       WESTERN DISTRICT OF TENNESSEE
                             CHANCERY COURT

  CAMERON BURRELL



  Plaintiff




  V.
                                   CASE NO: CH- 19-1677

  INDIGO AG INC.


  Defendant




         MEMORANDUM IN SUPPORT OF PERMANENT INJUNCTION



                            STATEMENT OF THE CASE

        A petition for injunctive relief herein was filed on December 12, 2019 in the

  Chancery Court of Shelby County, Tennessee. A hearing on the TRO was held on

  Monday December 16, 2019 and a Fiat granting the TRO was executed and entered

  on December 16, 2019. A hearing on the Permanent Injunction was set for January

  10, 2020. Your petitioner is seeking a permanent injunction of Respondent Indigo

  Ag Inc. as Indigo has in its possession 8, 688.58 bushels delivered at an agreed price

  of $8.96 per bushel. See Exhibit E attached hereto, letter from Indigo corporate


                                           10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 64 of 267          PageID 107




  counsel Adam Lazarov. In Exhibit E, Indigo expresses its intention to deduct from

  Mr. Burrell’s payment $40,485.19 for reimbursement of Indigo for cancellation

  costs plus an additional deduction for transport costs.

  MISSISSIPPI CODE LANDLORD’S LIEN 89-7-51

        Your Petitioner asserts that all the monies in the account are encumbered by

  a first priority Landlord’s Lien held by the State of Mississippi pursuant to

  Mississippi Code Annotated 89-7-51 which states:

        Every lessor of land shall have a lien on the agricultural products of the
        leased premises……to secure the payment of the rent and of money
        advanced to the tenant.

        See Mississippi Statute 89-7-51 attached hereto as Exhibit A.

  TENNESSEE CODE ANNOTATED 66-12-101

         Tennessee also has such a statute located at Tennessee Code Annotated 66-

  12-101 Exhibit B stating:

        That A landlord and one controlling land by lease or otherwise shall have
        a lien on all crops grown on the land during the year for the payment of
        the rent for the year, whether the contract of rental be verbal or in
        writing, and this lien shall inure to the benefit of the assignee of the lienor.

  ARKANSAS CODE ANNOTATED 18-41-103

      Arkansas Code Annotated 18-41-103 provides In addition to the lien
      given by law to landlords, if any landlord, to enable his or her tenant or
      employee to make and gather the crop, shall advance the tenant or
      employee any necessary supplies, either of money, provisions, clothing,
      stock, or other necessary articles, the landlord shall have a lien upon the
      crop raised upon the premises for the value of the advances.
  ALABAMA CODE ANNOTATED 35-9-30
                                            10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 65 of 267           PageID 108




        A landlord has a lien, which is paramount to, and has preference over,
        all other liens, on the crop grown on rented lands for rent for the
        current year, and for advances made in money, or other thing of value,
        either by him directly, or by another at his instance or request for which
        he became legally bound or liable at or before the time such advances
        were made, for the sustenance or well-being of the tenant or his family,
        or for preparing the ground for cultivation, or for cultivating,
        gathering, saving, handling, or preparing the crop for market; and also
        on all articles advanced, and on all property purchased with money
        advanced or obtained by barter in exchange for articles advanced, for
        the aggregate price or value of such articles and property.

  GEORGIA CODE ANNOTATED 44-14-341

        Landlords shall have a special lien for rent on crops grown on land rented
        from them, which lien shall be superior to all other liens except liens for
        taxes, and shall also have a general lien on the property of the debtor
        which is subject to levy and sale, which general lien shall date from the
        time of the levy of a distress warrant to enforce the general lien.

  It is the policy of most agricultural states including Mississippi and Tennessee that
  the Landlord has a priority lien on the agricultural product taking priority over other
  liens of whatsoever kind.

                                   ARGUMENT
  Upon the facts of this case, a permanent injunction should be issued because
  the four factors for extraordinary relief are met herein: Specifically:
               The legal standard for extraordinary injunctive relief
        The four factors to be considered by the court are as follows:
  1.    A substantial likelihood of success on the merits;
  2.    Irreparable injury if the injunction is not issued;
  3.    The threatened injury outweighs whatever harm the issuance of an
  injunction may cause the opposing party; and
  4.    The Public Interest Will Be Served By Issuance of the Injunction

                                            10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 66 of 267             PageID 109




        The standard for a preliminary injunction is essentially the same as for a

  permanent injunction," except that a plaintiff must show actual success for a

  permanent injunction, rather than simply a likelihood of success on the merits.

  Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12, 107 S. Ct. 1396, 94

  L. Ed. 2d 542 (1987); see Am. Civil Liberties Union of Ky. v. McCreary Cnty., 607

  F.3d 439, 445 (6th Cir. 2010). In addition, when a plaintiff seeks a permanent

  injunction, "[a]n evidentiary hearing typically is required before an injunction

  may be granted, but a hearing is not necessary where no triable issues of fact are

  involved." United States v. Miami Univ., 294 F.3d 797, 815 (6th Cir. 2002) (citing

  United States v. McGee, 714 F.2d 607, 613 (6th Cir. 1983)). Backpage.com, LLC

  v. Cooper, 2013 U.S. Dist. LEXIS 43852, *2-3, 2013 WL 1249063

        Pursuant to Tennessee case law, there are four factors to be considered by a

  trial court in deciding whether to issue a temporary injunction:

        a. the threat of irreparable harm,

        b. the balance between the harm to be prevented and the injury to be

  inflicted if the injunction issues,

        c. the probability that the applicant will succeed on the merits, and

        d. the public interest.

        With respect to permanent injunctive relief, the analysis differs somewhat

  as, in the typical situation; the court has ruled in favor of the applicant on the


                                             10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 67 of 267                PageID 110




  merits and must determine whether permanent injunctive relief is an appropriate

  remedy. Curb Records, Inc. v. McGraw, 2012 Tenn. App. LEXIS 670, *1, 2012

  WL 4377817

         We consider, in turn, each of the elements of this standard, as applied to the

  facts of this case.

         (1) Substantial Likelihood of Success on the Merits

         Petitioner has presented a statute (Mississippi Code Annotated 89-7-51)

         which provided in pertinent parts that:

         “Every lessor of land shall have a lien on the agricultural products of the
         lease premises, however, and by whosoever produced, to secure the
         payment of the rent and of money advanced to the tenant…”



         As noted above, Tennessee also has such a statute located at Tennessee Code

  Annotated 66-12-101 Exhibit B stating:

         That A landlord and one controlling land by lease or otherwise shall have
         a lien on all crops grown on the land during the year for the payment of
         the rent for the year, whether the contract of rental be verbal or in
         writing, and this lien shall inure to the benefit of the assignee of the lienor.




         Therefore, it is clear from the reading of this statute that the State of

  Mississippi, as the landlord, has a superior interest in the agricultural product and

  it’s resulting cash proceeds. The proof presented at this hearing demonstrates the


                                             10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 68 of 267              PageID 111




  actual success on the merits of Petitioner Burrell in that the landlord’s lien of both

  Mississippi and Tennessee are well established regarding the priority of the

  landlord’s lien. Both the Mississippi and the Tennessee statutes clearly indicate

  the priority of the landlord lien.

        (2) Irreparable Injury if the Injunction is Not Issued

         With regard to irreparable harm, Petitioner will suffer the unlawful default

  and resulting loss of his leasehold interest with the State of Mississippi. As

  recognized by Congress as a military veteran eligible for special benefits as

  codified under 7 CFR beginning in the Farming industry , the new and beginning

  farmers as codified at 7 CFR Farm program and a socially disadvantaged Farmer

  for whom the loss of a lease would have long ranging detrimental implications.

  there can be no doubt that Plaintiffs will suffer irreparable injury if Defendant in

  this action are permitted to continue to engage in their sanctions and charges

  Plaintiff will lose the source of his livelihood .It is his sole means of livelihood,

  this eight year lease and its corresponding 838 acres provides Petitioners means of

  income since he has been honorably discharged from the military. It is widely

  recognized that conduct such as Defendant’s inflicts irreparable injury upon

  Plaintiffs because Defendant’s actions will lead immediately to the loss of an

  irreplaceable leasehold interest and substantial economic injury and damage to



                                             10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 69 of 267            PageID 112




  Plaintiff . The letter from the State of Mississippi attached hereto as Exhibit C

  demonstrates the economic impact at issue for Petitioner Burrell.

        (3) The Threatened Injury Outweighs Whatever Harm the Issuance of

  an Injunction May Cause the Opposing Party

        The next factor to be considered by this court is whether or not the balance

  of hardships tips in favor of Plaintiffs. As has been demonstrated above, the harm

  to Plaintiffs, absent an injunction, would be irreparable. The inconvenience to

  Respondent Indigo , upon issuance of the permanent Injunction, would be merely

  economic, consisting primarily, if not entirely, of a reamortization of Petitioner’s

  indebtedness. Given the probable outcome of this action; this is a loss that

  Defendant may justifiably be called upon to bear. See Corning Glass Works v.

  Jeannette Glass Co., 308 F. Supp. 1321, 1328, 164 U.S.P.Q. (BNA) 435 (S.D. N.Y.

  1970), opinion aff’d, 432 F.2d 784, 167 U.S.P.Q. (BNA) 421 (2d Cir. 1970. A

  viable economic alternative for Indigo could exist in the form of an opportunity for

  Mr. Burrell to re-amortize the outstanding debt. Re-amortization of Mr. Burrell’s

  indebtedness creates a delay to Indigo, however, a delay to Ingio is nowhere near

  the extent of the damage Indigo as to the grievous losses stemming from a total

  default in his leasehold interest (868 acres) with the State of Mississippi that would

  be incurred by the Petitioner Burrell. . Moreover, the letter to Mr. Burrell from

  the state of Mississippi makes it abundantly clear that Mr. Burrell will indeed be

                                            10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 70 of 267                     PageID 113




  ousted from the only farmland for which his livelihood depends upon. The

  threatened injury to Plaintiffs far outweighs whatever harm the issuance of an

  injunction may cause Defendant.

        To be sure, Mr. Burrell, as being (a) a member of a minority class and (b) a

  person who has served this country (veteran) is considered by Congress as

  someone being eligible to certain provision of the special remedies that congress

  instructed the Department of Agriculture (FSA-Farm Service Agency) to safeguard

  under & U.S.C Section 2501e (2) of the Food, Agriculture, Conservation and

  Trade Act of 1990, as amended, as follows:

        The term “Socially Disadvantaged Farmer” is defined in previous

  legislation, Section 2501e (2) of the Food, Agriculture, Conservation and Trade

  Act of 1990 (7 USC 2279e (2).

        A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been subjected
        to racial or ethnic prejudices because of their identity as a member of a group without
        regard to their individual qualities. This term means a farmer or rancher who is a member
        of a socially disadvantaged group. Specifically, a group whose members have been
        subjected to racial or ethnic prejudice because of their identity as members of a group
        without regard to their individual qualities. Those groups include African Americans,
        American Indians or Alaskan natives, Hispanics and Asians or Pacific Islanders.

        Likewise:

        While FSA is fully committed to all farmers and ranchers, there is a special focus on the
        particular credit needs of farmers and ranchers who are in their first 10 years of operation.
        Each year, FSA targets a portion of its lending by setting aside a portion of all loan funds
        for financing beginning farmer and rancher operations. With the single exception of the
        Direct Farm Ownership Down Payment Loan, the Beginning Farmer classification is not
        related to a type of loan program; it references a specific



                                                 10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 71 of 267          PageID 114




        Practitioner Burrell was granted an EIGHT YEAR lease agreement from the

  State of Mississippi and has a remaining SEVEN YEARS on his contract with the

  State of Mississippi. Moreover, he has no other leases for which he can continue

  his farming career and therefore will suffer grievous losses if this requested

  permanent injunction is not granted.

        It is widely recognized that conduct such as Defendant’s inflicts irreparable

  injury upon Plaintiffs because Defendant’s actions will lead immediately to the

  loss of an irreplaceable leasehold interest and substantial economic injury and

  damage to Plaintiff. The equities also weigh in this direction as Respondent Indigo

  had prior knowledge in October of 2019 of the Mississippi crop and landlord lien.

  See attached Exhibit D (Emails from Indigo indicating knowledge of the

  Mississippi landlord and contact with the Mississippi landlord)

        (4) The Public Interest Will Be Served By Issuance of the Injunction

               When considering whether to grant injunctive relief, the courts

  examine and consider the public interest. See McDonald’s Corp. v. Robertson,

  147 F.3d 1301, 47 U.S.P.Q.2d (BNA) 1545, 41 Fed. R. Serv. 3d 455 (11th Cir.

  1998); All Care Nursing Service, Inc. v. Bethesda Memorial Hosp., Inc., 887 F.2d

  1535, 1537, 15 Fed. R. Serv. 3d 535 (11th Cir. 1989). Congress has expressed the

  public interest in the socially disadvantaged farmer legislation and rulemaking



                                            10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 72 of 267                  PageID 115




  codified at Section 2501e (2) of the Food, Agriculture, Conservation and Trade

  Act of 1990 (7 USC 2279e (2).

        A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been subjected
        to racial or ethnic prejudices because of their identity as a member of a group without
        regard to their individual qualities. This term means a farmer or rancher who is a member
        of a socially disadvantaged group. Specifically, a group whose members have been
        subjected to racial or ethnic prejudice because of their identity as members of a group
        without regard to their individual qualities. Those groups include African Americans,
        American Indians or Alaskan natives, Hispanics and Asians or Pacific Islanders.




        It is without doubt that congress considered the need for new and beginning

  farmers and ranchers—such as Petitioner Burrell—and their corresponding

  livelihood and viability when it’s enacted the special remedies favoring beginning

  and veteran farmers when it authorized the Department of Agriculture (FSA) to

  extend credit and loan benefits to these individuals. Accordingly, the interest of

  the nation—inherent in these congressional provisions—and public will be served

  if this court grants Practitioner Burrell this Permanent Injunction.

                                     CONCLUSION

        The relief sought by this Motion for injunctive relief, Permanent Injunction,

  serves the public interest , the goals of Congress enacted in the socially

  disadvantaged farmer legislation and the Landlord lien statutes of Mississippi and

  Tennessee.



                                               10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 73 of 267     PageID 116




                                                 Respectfully Submitted


                                                 Paul A. Robinson Jr. #014464
                                                 3749 Marty Street
                                                 Memphis, TN 38109
                                                 Telephone (901) 649-4053
                                                 Fax (901) 328-1803




                                       10
                                       10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   A 01/16/20 Page 74 of 267  PageID 117FILED
                                                                  ELECTRONICALLY
                                                                   2019 Dec 27 6:08 PM
                                                                    CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   A 01/16/20 Page 75 of 267   PageID 118
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   B 01/16/20 Page 76 of 267   PageID 119
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 77 of 267   PageID 120
                                   Exhibit B
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 78 of 267   PageID 121
                                   Exhibit C
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   C 01/16/20 Page 79 of 267   PageID 122
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 80 of 267   PageID 123
                                   Exhibit D
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   D 01/16/20 Page 81 of 267   PageID 124
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   D 01/16/20 Page 82 of 267   PageID 125
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   E 01/16/20 Page 83 of 267   PageID 126
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed
                                 Exhibit   E 01/16/20 Page 84 of 267   PageID 127
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 85 of 267   PageID 128 FILED
                                                                    ELECTRONICALLY
                                                                                           2020 Jan 06 11:21 AM
                                                                                            CLERK OF COURT



                 IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
                    FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

       CAMERON BURRELL,                                )
                                                       )
              Plaintiff,                               )
                                                       )
                                                       )
      vs.
                                                       {           NO. CH-19-1677
      INDIGO AG INC.,                                  j           Part I
                                                       )
              Defendant.                               )


       MOTION TO DISMISS FOR FAILURE TO JOIN INDISPENSABLE PARTY UNDER
                  TENNESSEE RULE OF CIVIL PROCEDURE 12.02(7)


              Defendant Indigo Ag Inc. (“Indigo”) asks this Court to dismiss Plaintiffs Petition for

      Injunctive Relief pursuant to Rule 12.02(7) of the Tennessee Rules of Civil Procedure for failure

      to join an indispensable party.

                                           I.         INTRODUCTION

             Petitioner Cameron Burrell (“Burrell” or “Plaintiff’) bases the majority of his argument

      for injunctive relief on the fact that the State of Mississippi has an alleged landlord lien on the

      crops produced on the land Burrell leases from the State of Mississippi. However, Burrell filed

      suit in the Chancery Court of Shelby County, Tennessee knowing that the State of Mississippi is

      a sovereign entity immune from suit in another stale. Instead, Burrell attempts to assert

      arguments on behalf of the State of Mississippi without its involvement.

                                                II.        FACTS

             Burrell is a farmer who leases approximately 838 acres of land in Sunflower County,

      Mississippi from the State of Mississippi. See Petition for Injunctive Relief (“Petition”), If 1.

      Indigo is an agricultural technology company based out of Memphis, Tennessee, which provides

      numerous services to farmers, including coordinating connections between growers and buyers

      through its Indigo MarketplaceIM digital platform. In September 2019, Burrell entered into a
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 86 of 267                                     PageID 129




       Marketplace Seller Agreement with Indigo, pursuant to the terms of which he contracted to sell

       Indigo 50,000 bushels of soybeans in five separate deliveries of 10,000 bushels each (the

       Marketplace Seller Agreement and the referenced soybean contracts, collectively the

       “Agreement”)1. Id. at ^ 2.

               Of the 50,000 bushels of soybeans promised, Burrell only delivered 8,688.58 bushels. See

       Ex. E to Petition. The price per delivered bushel was $8.96. Id. Burrell then informed Indigo that

       he was unable to perform his obligations under the Agreement and could not complete the

       remainder of the first delivery of 10,000 bushels or deliver the remaining 41,311.42 bushels

       under the Agreement. Id.         Burrell and Indigo verbally agreed to cancel the Agreement in

      exchange for Mr. Burrell paying a cancelation fee of $40,485.19 to be deducted from the total

      payment owed for the 8,688.58 bushels delivered, all per the terms of the Agreement and NGFA

      trade rules. Id. However, when Indigo sent Mr. Burrell’s attorney written correspondence for the

      purpose of confirming this verbal agreement, Burrell initiated this action claiming that such

      deductions prevented him from meeting his rent obligations on land he leases from the State of

      Mississippi. But the State of Mississippi is an indispensable party to this action, and because

      Burrell failed to join it, this action should be dismissed.

                                                 III.    ARGUMENT

          A. The case should be dismissed because the State of Mississippi is an indispensable
             party that Plaintiff failed to properly join.

              Few Tennessee cases have addressed dismissal under Tennessee Rule of Civil

      Procedure 12.02(7). See In re Josiah T„ No. E201900043COAR3PT, 2019 WL 4862197, at *4

      (Tenn. Ct. App. Oct. 2, 2019). In interpreting the Tennessee Rules of Civil Procedure, Tennessee

      courts “consult and are guided by the interpretation that has been applied to comparable federal

               1 The terms of the Agreement specifically state that the Agreement and transactions under the Agreement
      will be subject to National Grain & Feed Association (“NGFA”) trade rules, and any dispute will be referred to
      NGFA arbitration in accordance with the NGFA trade rules. Indigo reserves all rights and remedies under the
      Agreement.
                                                             2
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 87 of 267                          PageID 130




       rules of procedure.” Id. (quoting Turner v. Turner, 473 S.W.3d 257, 268 (Tenn. 2015)). Under

       the federal rules, a motion to dismiss for failure to join a party requires a three-part inquiry.

       E.E.O.C. v. Peabody W. Coal Co., 400 F.3d 774, 779 (9th Cir. 2005). Despite the differences

       between the State of Tennessee’s rule and the federal rule governing joinder, a three-part inquiry

       is also appropriate under Tennessee Rule of Civil Procedure 12.02(7). In re Josiah T, 2019 WL

       4862197 at *4. First, the Court must determine whether the nonparty falls within a category of

       persons described in Rule 19.01 that “shall be joined as a party.” Tenn. R. Civ. P. 19.01; see also

       Peabody W. Coal Co., 400 F.3d at 779 (describing the first step of the three-party inquiry).

       Second, if the nonparty should be joined under Rule 19.01, the Court must determine whether

      joinder is feasible. Peabody W. Coal Co., 400 F.3d at 779. Third and “[fjinally, if joinder is not

      feasible, the court must determine . . . whether the case can proceed without the absentee, or

      whether the absentee is an ‘indispensable party’ such that the action must be dismissed.”

      Peabody W. Coal Co., 400 F.3d at 779.

          1. The State of Mississippi is an indispensable party.

              Rule 19.01 of the Tennessee Rules of Civil Procedure describes two distinct categories of

      people that are necessary for a just adjudication. First, a person who is subject to service of

      process shall be joined as a party if that person’s absence would preclude the court from

      granting “complete relief. . . among those already parties.” See Tenn. R. Civ. P. 19.01. Second, a

      person claiming an interest relating to the subject of the action must also be joined where such

      absence “may impair or impede the person’s ability to protect that interest” or “leave any of the

      persons already parties subject to a substantial risk . . . .” The party moving to dismiss bears the

      burden of showing that there is a nonparty that falls within one or both of the categories. In re

      Josiah T., 2019 WL 4862197, at *5 (citing Disabled in Action of Penn. v. Se. Penn. Transp.

      Auth., 635 F.3d 87, 97 (3d Cir. 2011)).

                                                      3
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 88 of 267                             PageID 131




               In this instance, Indigo can meet the burden of showing that the State of Mississippi

       satisfies both of these categories. First, the State of Mississippi’s presence is necessary to afford

       complete relief among the parties as it relates to the proceeds from the sale of Burrell's bushels

       of soybeans to Indigo. Burrell specifically relies on Mississippi Code Annotated § 89-7-51,

       which states, “Every lessor of land shall have a lien on the agricultural products of the leased

       premises ... to secure the payment of the rent. . ..” See Miss. Code Ann. § 89-7-51. If the State

      of Mississippi is entitled to a landlord lien on the crops from the land it leases to Burrell, then

      only the State of Mississippi has authority to assert its right to such lien, and the State of

      Mississippi’s presence is necessary in order to effect complete relief.

              Second, the State of Mississippi’s involvement is necessary such that it would leave

      Indigo exposed to additional risk in the event the Court concluded this matter without the State’s

      involvement. Specifically, if the Court granted Burrell's requested relief and enjoined Indigo

      from making any deductions for cancellation costs from the amounts owed to Burrell under the

      terms of the contract with Indigo, then Indigo would be enjoined from issuing a check with such

      deductions. However, the requested injunctive relief does not ask the Court to affirmatively

      require Indigo to produce a check for any other amount (nor would such a request be a proper

      use of an injunctive relief petition unattached to a Complaint). Thus, Indigo would be in the

      untenable position of not being able to make a payment that it desires to make to Mr. Burrell in

      accordance with the terms of the Agreement and the verbal agreement between the parties, but

      also without any instruction as to what to do next in light of the fact that the State of Mississippi

      has not asserted its alleged lien right in these proceedings and thus has not indicated in any way

      what it believes it may be owed by Indigo. Such a ruling would necessarily affect the rights of

      the State of Mississippi as landlord and would leave Indigo subject to a substantial risk as it

      relates to the State of Mississippi’s lien rights. Thus, the State of Mississippi is a necessary party.

                                                        4
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 89 of 267                                        PageID 132




           2. Joinder is not feasible.

                Although the State of Mississippi is a necessary party, joinder is not feasible ii the

       nonparty is not subject to the Court’s personal jurisdiction. See Tenn. R.. Civ. P. 19.01 ("A

       person who is subject to service of process shall be joined as a party . . . .”). The State of

       Mississippi has state sovereign immunity and is thus immune from suit at law or in equity in

       federal or state court without its consent. Further, counsel for Indigo has conferred with the

       Mississippi Attorney General’s office, who advised, “As a matter of sovereign right and

      jurisdiction, the State of Mississippi does not appear before the courts of a sister-state when

       Mississippi’s courts are capable of providing complete relief, if necessary, at a later date.” See

       Correspondence from Assistant Attorney General dated December 31, 2019, attached hereto as

       Exhibit A.2 * * 5

           3. The action must be dismissed.

               Because joinder of the State of Mississippi is not feasible, the Court must determine

      whether the case can proceed without it, or whether the State of Mississippi is an indispensable

      party’ such that the action must be dismissed.” Peabody W. Coal Co., 400 F.3d at 779. Rule

      19.02 provides factors to be considered in making the determination of whether a nonparty is

      indispensable. Tenn. R. Civ. P. 19.02. Specifically, the Court can consider (1) to what extent a

      judgment rendered in the person’s absence might be prejudicial to the person or those already

      parties; (2) the extent to which, by protective provisions in the judgment, by the shaping of relief

      or other measures, the prejudice can be lessened or avoided; (3) whether or not a judgment

      rendered in the person’s absence will be adequate; and (4) whether or not the plaintiff will have

      an adequate remedy if the action is dismissed for nonjoinder.


                2       The correspondence from the Assistant Attorney General from the State of Mississippi further
      reiterates the connections Mississippi has to this matter. The farmland at issue is located in Mississippi, and the
      landlord is the State of Mississippi. The purported agricultural lien is governed by Mississippi statutes. Thus, it
      appears by selecting this forum, Burrell has ensured that the State of Mississippi cannot participate.
                                                              5
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 90 of 267                         PageID 133



             Here, all factors indicate that the action must be dismissed because the State of

     Mississippi is an indispensable party who cannot be joined. First, the injunctive relief Burrell

     seeks necessarily prejudices Indigo and the State of Mississippi’s rights with respect to the

     proceeds of the little crop Burrell’s farming operations actually yielded. Second, the Court

     cannot shape appropriate and just relief because any actions would necessarily affect the State of

     Mississippi's lien rights pursuant to Mississippi statutes. Third, a judgment for permanent

     injunction in the State of Mississippi’s absence will not be adequate because it will simply

     prevent Indigo from making cancellation deductions from the contracted amount owed Burrell.

     Fourth, and finally, Burrell may have alternative forms of relief by working directly with the

     State of Mississippi and/or Indigo in alternative venues. In sum, allowing Burrell to assert a lien

     right that is not his to assert, in a forum where the true lienholder rightfully refuses to participate

     and assert its interests, can only serve to confuse these issues and will not result in a final

     resolution.

            As such, dismissal is not only necessary, but also appropriate, because Burrell failed to

    join the State of Mississippi as an indispensable party to this action.

                                           IV.    CONCLUSION

            Burrell knowingly filed this action without involving the State of Mississippi, an

    indispensable party to this action who cannot feasibly be joined. As such, the action should be

    dismissed pursuant to Tennessee Rule of Civil Procedure 12.02(7).

            DATED this 6th day of January, 2020.

                                                   Respectfully submitted,

                                                   BUTLER SNOW, LLP


                                                   By:                                  \j
                                                           Rj Campbell Hi^yer (TN # 22124)
                                                           Kathryn K. Van Namen (TN #31322)

                                                      6
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 91 of 267                   PageID 134



                                                        6075 Poplar Avenue, Suite 500
                                                        Memphis, TN 38119
                                                        Telephone: (901) 680-7200
                                                        cam.hillyer@butlersnow.com
                                                        kate.vannamen@butlersnow.com


                                    CERTIFICATE OF SERVICE

            The undersigned certifies that on January 6, 2020, a copy of the foregoing was served via
     email and U.S. Mail, postage prepaid, upon the following:

            Paul A. Robinson Jr.
            3749 Marty Street
            Memphis, TN 38109




                                                   7
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 92 of 267   PageID 135




                          EXHIBIT A
    Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 93 of 267                                PageID 136


Kate Van Namen

From:                Romaine Richards <Romaine.Richards@dfa.ms.gov>
Sent:                Tuesday, December 31, 2019 10:49 AM
To:                  Kate Van Namen
Cc:                  Edward Wiggins
Subject:             RE: <EXTERNAL>: RE: Indigo/Cameron Burrell


Good morning Kate,

 While we cannot vouch for the factual accuracy of the pleadings filed by Mr. Burrell, Mr. Burrell does appear to
accurately quote Mississippi Code Section 89‐7‐51. The code section provides that:

        "Every lessor of land shall have a lien on the agricultural products of the leased premises, however and
        by whomsoever produced, to secure the payment of the rent and of money advanced to the tenant. This
        lien shall be paramount to all other liens, claims, or demands upon such products.”
Miss. Code Ann. § 89‐7‐51(1).

  The State of Mississippi does not intend to intervene in the lawsuit between your client and Mr. Burrell pending in
Tennessee state court. As a matter of sovereign right and jurisdiction, the State of Mississippi does not appear before
the courts of a sister‐state when Mississippi's courts are capable of providing complete relief, if necessary, at a later
date. According to the Mississippi Supreme Court's decisions in Planters Bank & Trust Co. v. Sklar, 555 So.2d 1024 (Miss.
1990) and Eason v. Johnson, 69 Miss. 371, 12 So. 446 (1891), the State of Mississippi, as the landlord, would be able to
recover funds in the possession of a third party which are subject to the statutory lien. While Mr. Burrell does not speak
for the State of Mississippi, the State of Mississippi does not waive any lien or other legal right it may have in the funds
subject to the litigation between your client and Mr. Burrell in Tennessee.

Please feel free to contact me should you have any additional questions or concerns.

Romaine L. Richards
Assistant Attorney General
Mississippi Attorney General’s Office
Assigned to:
Department of Finance and Administration
Romaine.Richards@dfa.ms.gov
Telephone: 601-359-3826
Facsimile: 601-576-2538
-----------------------------------------------
P.O. Box 267, Jackson, MS 39205
501 North West Street, Suite 1406A
Jackson, MS 39201




This message is being sent by the Office of the Attorney General for the State of Mississippi and is intended only for the
use of the individual to whom it is addressed and may contain information that is legally privileged or confidential. If
you are not the intended recipient, you are hereby notified that any distribution or copying of this message is strictly
prohibited. If you have received this message in error, please notify the original sender or the Office of the Attorney


                                                             1
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 94 of 267   PageID 137 FILED
                                                                    ELECTRONICALLY
                                                                                                     2020 Jan 06 11:21 AM
                                                                                                      CLERK OF COURT

                  IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
                     FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

    CAMERON BURRELL,                                      )
                                                          )
              Plaintiff,                                  )
                                                          )
                                                          )
    vs.
                                                          j            NO. CH-19-1677
    INDIGO AG INC.,                                       ^            Part I
                                                          )
              Defendant.                                  )


          RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTION


              Defendant Indigo Ag Inc. ("Indigo”) submits this Response in Opposition to Plaintiff s

    Memorandum in Support of Permanent Injunction.1

                                               I.       INTRODUCTION

             Petitioner Cameron Burrell ("Burrell” or “Plaintiff’) attempts to obtain the extraordinary

    remedy of a permanent injunction. Based on his Petition for Injunctive Relief, Burrell essentially

    asks the Court to enjoin Indigo from making cancelation deductions from a payment to Burrell

    for delivery of 8,688.58 bushels of soybeans where Burrell knowingly cancelled the remainder of

    his contract with Indigo based on his own failure to perform. The majority of his argument for

   injvmctxv'o relief centers on the fact that the State of K4ississippi Has an alleged landlord lien on


   the crops produced on the land Burrell leases from the State of Mississippi, and he attempts to

   assert arguments on behalf of the State of Mississippi without its involvement in this action.

   Plaintiff bears a heavy burden to prevail, and because he has failed to establish a substantial

   likelihood of success on the merits, Plaintiffs Motion for Permanent Injunction should be

   denied.




             1       Note that Plaintiff has only tiled the Memorandum in Support Permanent Injunction and not an
             actual Motion.
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 95 of 267                                 PageID 138




                                                     II.       FACTS

            Burrell is a farmer who leases approximately 838 acres of land in Sunflower County,

    Mississippi from the State of Mississippi. See Petition for Injunctive Relief (“Petition”),                   1.

    Indigo is an agricultural technology company based out of Memphis, Tennessee, which provides

    numerous services to farmers, including coordinating connections between growers and buyers

    through its Indigo Marketplace™ digital platform. In September 2019, Burrell entered into a

    Marketplace Seller Agreement with Indigo, pursuant to the terms of which he contracted to sell

    Indigo 50,000 bushels of soybeans in five separate deliveries of 10,000 bushels each (the

    Marketplace Seller Agreement and the referenced soybean contracts, collectively the

    “Agreement”)2. Id. at If 2.

            Of the 50,000 bushels of soybeans promised, Burrell only delivered 8,688.58 bushels. See

    Ex. E to Petition. The price per delivered bushel was $8.96. Id. Burrell then informed Indigo that

    he was unable to perform his obligations under the Agreement and could not complete the

    remainder of the first delivery of 10,000 bushels or deliver the remaining 41,311.42 bushels

    under the Agreement. Id.         Burrell and Indigo verbally agreed to cancel the Agreement in

    exchange for Mr. Burrell paying a cancelation fee of $40,485.19 to be deducted from the total

    payment owed for the 8,688.58 bushels delivered, all per the terms of the Agreement and NGFA

   trade rules. Id. However, when Indigo sent Mr. Burrell’s attorney written correspondence for the

   purpose of confirming this verbal agreement, Burrell initiated this action claiming that such

   deductions were an attempt to supersede Mississippi’s landlord lien rights and prevented him

   from meeting his rent obligations on land he leases from the State of Mississippi. Following a


            2 The terms of the Agreement specifically state that the Agreement and transactions under the Agreement
   will be subject to National Grain & Feed Association (“NGFA”) trade rules, and any dispute will be referred to
   NGFA arbitration in accordance with the NGFA trade rules. Indigo reserves all rights and remedies under the
   Agreement.
                                                           2
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 96 of 267                        PageID 139



    hearing, the Court granted Plaintiffs request for a temporary restraining order on December 16,

    2019 ordering Indigo to maintain the status quo and hold the payment owed Plaintitf related to

    the 8,688.58 bushels of soybeans until an injunction hearing.

                                             III.   ARGUMENT

            Under Tennessee Rule of Civil Procedure 65.04(2), Burrell must show that his “rights

    are being or will be violated by an adverse party and that the movant will suffer immediate and

    irreparable injury, loss or damage pending a final judgment in the action, or that the acts or

    omissions of the adverse party will tend to render such final judgment ineffectual.” See Tenn. R.

    Civ. P. 65.04(2) (emphasis added).

           Tennessee courts consider the following four factors in evaluating the need for an

    injunction:

            1. The threat of irreparable harm to the applicant if the injunction is not granted;

           2. The balance between the harm the applicant is seeking to prevent and the
           injury the injunction would inflict on the party the applicant is proposing to
           enjoin;

           3. The probability that the applicant will succeed on the merits; and

           4. The public interest.

   Hughes v. Tenn. Dept, of Correction, No. M2016-02212-COA-R3-CV, 2017 WL 4125378, at

   *4 (Tenn. Ct. App. Sept. 18, 2017). With respect to permanent injunctive relief, the analysis

   differs somewhat as, in the typical situation, the court has ruled in favor of the applicant on the

   merits and must determine whether permanent injunctive relief is an appropriate remedy. Curb

   Records, Inc. v. McGraw, No. M2011-02762-COA-R3CV, 2012 WL 4377817, at *4 (Tenn. Ct.

   App. Sept. 25, 2012). Further, “[a] court is to use its equitable power to grant injunctive relief

   sparingly.” Curb Records, 2012 WL 4377817, at *5; see also Monsanto Co. v. Geertson Seed

   Farms, 130 S.Ct. 2743, 2761 (2010) (“An injunction is a drastic and extraordinary remedy,

                                                    3
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 97 of 267                          PageID 140



    which should not be granted as a matter of course”). In this instance, the Court should deny

    Burrell’s request because he has not shown that his rights are being or will be violated. Instead,

    he only contends that the State of Mississippi's lien rights could potentially be violated, and he

    could suffer indirect harm. To illustrate, Burrell asks this Court to enjoin Indigo from making

    deductions from a check to him because his creditor may assert a lien right. As such, Burrell

    cannot make a showing of irreparable harm or a likelihood of success on the merits.

        A. Plaintiffs Motion for Injunction should be denied because Plaintiff has not satisfied
           his burden.

            Indigo responds to the factors as set forth in the order of Plaintiff s brief. First, Burrell is

    not likely to succeed on the merits because the State of Mississippi is a necessary party who

    cannot be joined to this action.

                1. Burrell does not have a substantial likelihood of success on the merits.

           Plaintiff recites five different state statutes regarding various agricultural liens in his

    brief, but the only potentially applicable statute is Mississippi Code Annotated § 89-7-51 because

    the State of Mississippi leases the land, located in Mississippi, to Burrell. Tennessee, Arkansas,

    Alabama, and Georgia’s statutes are irrelevant. Plaintiffs primary argument is that Mississippi

    has a priority lien on the agricultural product taking priority over other liens. See Plaintiffs

    Memorandum, p. 10. Yet Burrell fails to cite any authority whatsoever to assert that this Court

    has authority to enforce a lien on behalf of the State of Mississippi when there is no evidence the

    State has asserted its lien rights and in fact, is not even a party to this action. As set forth in

    Indigo’s Motion to Dismiss filed contemporaneously herewith, the State of Mississippi is an

    indispensable party who cannot feasibly be joined. Thus, Burrell is not likely to succeed.

           The State of Mississippi has state sovereign immunity and is thus immune from suit at

   law or in equity in federal or state court without its consent. Further, counsel for Indigo has

   conferred with Mississippi’s Attorney General’s office, who advised, “As a matter of sovereign

                                                      4
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 98 of 267                                    PageID 141



    right and jurisdiction, the State ot Mississippi does not appear before the courts of a sister-state

    when Mississippi’s courts are capable of providing complete relief, if necessary, at a later date.’

    See Correspondence from Assistant Attorney General dated December 31, 2019, attached hereto

    as Exhibit A.3

             The State of Mississippi’s presence is necessary to afford complete relief among the

    parties as it relates to the proceeds from the sale of Burrell’s 8,688.58 bushels of soybeans to

    Indigo. If the State of Mississippi is entitled to a landlord lien on the crops from the land it leases

    to Burrell, then only the State of Mississippi has authority to assert its right to such lien, and the

    State of Mississippi’s presence is necessary in order to effect complete relief. Because Plaintiff

    has failed to join the State of Mississippi, he is not likely to succeed.

            Further, Plaintiff has failed to prove the existence of a valid lien. Burrell only recites the

    portion of Mississippi Code Annotated § 89-7-51 in his favor which states, “Every lessor of land

    shall have a lien on the agricultural products of the leased premises ... to secure the payment of

    the rent . . . .” See Miss. Code Ann. § 89-7-51. However, Burrell neglects to mention the next

    sentence which states, “The lien shall be paramount to all other liens, claims, or demands upon

    such products when perfected in accordance with Uniform Commercial Code Article 9 ... C See

    Miss. Code Ann. § 89-7-51. Despite his burden, Plaintiff has failed to present any proof of the

    State of Mississippi’s lien to support his argument, much less, a perfected lien to establish

   priority. Without more, Plaintiff has not made a showing of a substantial likelihood of success.

                2. Burrell has not shown an irreparable injury if the injunction is not issued.

           Plaintiffs only argument that he will be irreparably harmed is that he will “suffer the

   unlawful default and resulting loss of his leasehold interest with the State of Mississippi ... if


                     The correspondence from the Assistant Attorney General from the State of Mississippi further
   reiterates the connections Mississippi has to this matter. The farmland at issue is located in Mississippi, and the
   landlord is the State of Mississippi. The purported agricultural lien is governed by Mississippi statutes. Thus, it
   appears by selecting this forum, Burrell has ensured that the State of Mississippi cannot participate.
                                                           5
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 99 of 267                           PageID 142



    Defendant are [sic] permitted to continue to engage in their [sic] sanctions and charges[.]” See

    Memorandum, p. 10. He does not make any further description or allegations concerning

    Indigo’s actions and purported “sanctions and charges.” Instead, Plaintiff reiterates his military

    service, his status as a socially disadvantaged farmer, and the unfortunate circumstances

    surrounding his current farming operation. But there is no proof to support actionable conduct by

    Indigo sufficient to warrant an injunction. To the contrary, what Plaintiff refers to as “sanctions

    and charges” are in reality the verbally agreed upon cancelation fees, which are proper pursuant

    to both the Agreement and the NGFA trade rules.

           Plaintiff contends that he will be unable to fulfil his rent obligations to the State of

    Mississippi if Indigo makes cancelation deductions pursuant to the Agreement Burrell could not

    perform. However, Plaintiff fails to provide any explanation for his inability to perform under the

    Agreement or any rationale for failing to secure any other forms of payment for rent. Other than

    a general argument that “Defendant’s conduct” inflicts irreparable harm, Burrell provides no

    specific action by Indigo that will cause irreparable injury and completely overlooks how his

    own action or inaction contributed to his predicament.

           Moreover, the requested injunctive relief does not ask the Court to affirmatively require

   Indigo to do anything more than refrain from making deductions, and any further relief would be

   inappropriate. Plaintiff’s requested injunction would not alleviate his alleged imminent injury

   because even a full payment for the 8,688.58 bushels delivered at a price of $8.96 per bushel

   would still be insufficient for Burrell to fulfill his rent obligations to the State of Mississippi.

              3. The threatened injury to Burrell is not outweighed.

          As set forth above, Indigo’s rights are also affected, especially if the Court determines an

   outcome without involving the State of Mississippi. The injunctive relief Burrell seeks

   necessarily prejudices Indigo and the State of Mississippi’s rights with respect to the proceeds of

                                                      6
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 100 of 267                          PageID 143



     the little crop Burrell’s farming operations actually yielded. The Court cannot shape appropriate

     and just relief because any actions would necessarily affect the State ol Mississippi’s purported

     lien rights pursuant to Mississippi statutes, and Plaintiff has not offered any authority to support

     his assertion that this Court has authority to enforce a lien on behalf of the State of Mississippi

     where the State of Mississippi is not a party. Further, a permanent injunction in the State of

     Mississippi’s absence will not be adequate because it will simply prevent Indigo from making

     cancellation deductions from the contracted amount owed Burrell - and nothing more. Thus,

     Indigo would be in the untenable position of not being able to make a payment that it desires to

     make to Mr. Burrell in accordance with the terms of the Agreement and the verbal agreement

     between the parties, but also without any instruction as to what to do next in light of the fact that

     the State of Mississippi has not asserted its alleged lien right in these proceedings and thus has

     not indicated in any way what it believes it may be owed by Indigo. Finally, Burrell may have

     alternative forms of relief by working directly with the State of Mississippi and/or Indigo in

     alternative venues.

                4. The public interest will not be served by issuance of an injunction.

            Burrell has not established that the public interest favors issuance of an injunction.

    Instead, Burrell simply relies on legislative intent surrounding remedies for socially

    disadvantaged farmers without establishing how it relates to the proposed injunction.

    Conversely, the public interest favors a denial of Plaintiffs request for injunctive relief, since

    Plaintiff has failed to meet his burden. The public interest also favors acknowledging the State of

    Mississippi’s sovereign rights and preventing irreparable harm to a non-party. The public is

    entitled to court adjudications that resolve asserted rights and provide clarity to parties in dispute;

    whereas granting the requested injunction here based on the State of Mississippi’s unasserted

    right would only confuse the issues without leading to ultimate relief for any party.

                                                      7
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 101 of 267                       PageID 144



                                            IV.     CONCLUSION

             Burrell has failed to meet his burden of proof with respect to showing a likelihood of

     success on the merits. As such, Plaintiff s Petition for Injunctive Relief should be denied.



             DATED this 6th day of January, 2020.

                                                   Respectfully submitted,

                                                   BUTLER SNOW, LLP


                                                   By:
                                                                                221?4l
                                                          Kathryn K. Vim Namen, #31322
                                                          6075 Poplar Avenue, Suite 500
                                                          Memphis, TN 38119
                                                          Telephone: (901) 680-7200
                                                          cam.hillyer@butlersnow.com
                                                          kate.vannamen@butlersnow.com



                                     CERTIFICATE OF SERVICE

            The undersigned certifies that on January 6, 2020, a copy of the foregoing was served via
     email and U.S. Mail, postage prepaid, upon the following:

            Paul A. Robinson Jr.
            3749 Marty Street
            Memphis, TN 38109




    50699207.v2




                                                     8
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 102 of 267   PageID 145




                          EXHIBIT A
   Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 103 of 267                                 PageID 146


Kate Van Namen

From:                Romaine Richards <Romaine.Richards@dfa.ms.gov>
Sent:                Tuesday, December 31, 2019 10:49 AM
To:                  Kate Van Namen
Cc:                  Edward Wiggins
Subject:             RE: <EXTERNAL>: RE: Indigo/Cameron Burrell


Good morning Kate,

 While we cannot vouch for the factual accuracy of the pleadings filed by Mr. Burrell, Mr. Burrell does appear to
accurately quote Mississippi Code Section 89‐7‐51. The code section provides that:

        "Every lessor of land shall have a lien on the agricultural products of the leased premises, however and
        by whomsoever produced, to secure the payment of the rent and of money advanced to the tenant. This
        lien shall be paramount to all other liens, claims, or demands upon such products.”
Miss. Code Ann. § 89‐7‐51(1).

  The State of Mississippi does not intend to intervene in the lawsuit between your client and Mr. Burrell pending in
Tennessee state court. As a matter of sovereign right and jurisdiction, the State of Mississippi does not appear before
the courts of a sister‐state when Mississippi's courts are capable of providing complete relief, if necessary, at a later
date. According to the Mississippi Supreme Court's decisions in Planters Bank & Trust Co. v. Sklar, 555 So.2d 1024 (Miss.
1990) and Eason v. Johnson, 69 Miss. 371, 12 So. 446 (1891), the State of Mississippi, as the landlord, would be able to
recover funds in the possession of a third party which are subject to the statutory lien. While Mr. Burrell does not speak
for the State of Mississippi, the State of Mississippi does not waive any lien or other legal right it may have in the funds
subject to the litigation between your client and Mr. Burrell in Tennessee.

Please feel free to contact me should you have any additional questions or concerns.

Romaine L. Richards
Assistant Attorney General
Mississippi Attorney General’s Office
Assigned to:
Department of Finance and Administration
Romaine.Richards@dfa.ms.gov
Telephone: 601-359-3826
Facsimile: 601-576-2538
-----------------------------------------------
P.O. Box 267, Jackson, MS 39205
501 North West Street, Suite 1406A
Jackson, MS 39201




This message is being sent by the Office of the Attorney General for the State of Mississippi and is intended only for the
use of the individual to whom it is addressed and may contain information that is legally privileged or confidential. If
you are not the intended recipient, you are hereby notified that any distribution or copying of this message is strictly
prohibited. If you have received this message in error, please notify the original sender or the Office of the Attorney


                                                             1
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 104 of 267  PageID 147 FILED
                                                                    ELECTRONICALLY
                                                                                       2020 Jan 10 8:11 AM
                                                                                        CLERK OF COURT
            IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
               FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

  CAMERON BURRELL,                                     )
                                                       )

         Plaintiff,                                    )
                                                       )

  vs.                                                  )
                                                       {         NO. CH-19-1677
  INDIGO AG INC.,                                      )         Part I
                                                       )
         Defendant.                                    )
                                                       )
                                  NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that R. Campbell Hillyer of Butler Snow LLP. hereby enters h

  appearance as counsel of record for Defendant Indigo Ag Inc.

         DATED this 10th day of January 2020.

                                              Respectfully submitted.

                                              BUTLER SNOW LLP


                                              By:
                                                      R. Campbell Hillyer (22124)
                                                      6075 Poplar Avenue, Suite 500
                                                      Memphis, TN 38119
                                                      Telephone: (901) 680-7326
                                                      cam.hilIyer@butlersnow.com

                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on January 10, 2020, a copy of the foregoing was served v
  hand delivery, upon the following:

         Paul A. Robinson Jr.
         3749 Marty Street
         Memphis, TN 38109
         Counsel for Plaintiff


                                                      R. Campbell Hillyer
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 105 of 267  PageID 148 FILED
                                                                    ELECTRONICALLY
                                                                        2020 Jan 13 12:48 AM
                                                                         CLERK OF COURT




               CHANCERY COURT SHELBY COUNTY, TENNESSEE
                    WESTERN DISTRICT OF TENNESSEE

   CAMERON BURRELL



   Plaintiff




   V.
                                 CASE NO: 19-1967

   INDIGO AG INC.


   Defendant




   AMENDED PETITION FOR INJUNCTIVE RELIEF AND MONEY DAMAGES




          Come Now the Plaintiff herein by and through counsel record pursuant to

   T.R.C.P. 65 and move this Honorable court for a Permanent Injunction restraining

   and enjoining Defendant Indigo Ag from making penalty deductions from the

   account of Cameron Burrell regarding certain cancellation costs and additional

   transportation costs as the initial monies in the account are encumbered by a


   1
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 106 of 267             PageID 149




   Landlord’s lien held by the State of Mississippi pursuant to Mississippi Code

   Annotated 87-1-55. Attached hereto as Exhibit A.

            1. Mr. Burrell has farmed certain lands in Sunflower County

               ( Parchman Prison Ground ) Mississippi pursuant to contract with the

               State of Mississippi containing approximately 838 acres for a period


               of EIGHT YEARS. Said rental payment is due by December 1st of

               each crop year. Said contract is attached hereto as Exhibit B.


            2. On or about September 26, 2019 Petitioner Burrell entered into a crop

               marketing contract with a Tennessee corporation name Indigo Ag

               located at 50 South B.B. King Blvd, Memphis, Tennessee 38103. This

               agreement was for the delivery of 5 (10,000 bushel) contracts of # 2

               yellow soybeans. The contracts with Indigo Ag are attached hereto as

               collective Exhibit C.


            3. Moreover, on or about September 30, 2019 Petitioner received a

               telephone call from an Indigo Ag employee named Amber Blair

               who inquired, among other things as to whether there were any

               existing liens that Petitioner may have had on the 2019 soybean crop

               and methods of payment to Mr. Burrell. Petitioner Burrell explained

               to Ms. Blair that he would reach out to officials at the State of



   2
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 107 of 267         PageID 150




              Mississippi regarding setting up communication as to how to facilitate

              the payments from Indigo to the State of Mississippi. Petitioner

              Burrell did in fact communicate with State of Mississippi officials,

              advising them of his arrangement and informing them of his

              agreement with Indigo and providing Indigo. The requisite

              information necessary to facilitate payments. There was also a

              subsequent E-Mail correspondence between Your Petitioner and Ms.

              Mary Gammel on October 4, 2019 wherein, they discussed the State

              of Mississippi’s Landlord Lien and paying the rental amount of $

              89,604.00 owning to the state of Mississippi in satisfaction of the

              Landlord lien and that rent was to be paid to Mississippi State. The

              October 4, 2019 email attached hereto as Exhibit D shows that Ms.

              Gammel spoke to Mississippi officials on October 3, 2019. See

              attached Exhibit D.


           4. Your Affiant does herein acknowledges that he has not been able to

              complete the harvesting of his 2019 soybean crop but is now

              convinced that he will not be able to deliver the total contract amount

              herein referenced of 50,000 bushels.


           5. On or about November 20, 2019, Your Affiant called the Indigo Ag

              office in Memphis and indicated that Your Petitioner wanted to sell

   3
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 108 of 267              PageID 151




                the referenced soybean in order to satisfy the rental payment

                ($89,000) to Mississippi State. However, Petitioner was told by Mr.

                Mcclain at the Indigo Company that there was a penalty of

                approximately $48,000 that would have to be taken out of the rental

                payment to Mississippi State to satisfy the referenced venalities.


          6. Subsequently counsel for Indigo sent a letter detailing Indigo’s intention

          to impose a cancellation penalty and make consequent deductions from

          funds otherwise owning to the State of Mississippi for their rental. See

          Attached Exhibit E. Exhibit E demonstrates the immediacy of Petitioner’s

          need for intervention by this court to prevent the irreparable harm that would

          certainly ensue to Petitioner from the disregarding of the right of the

          Landlord.

          7.    Your Affiant maintains that his contract with the State of Mississippi

          will be revoked and canceled if Indigo Ag does not honor the landlord lien

          to the State of Mississippi and that his ability to continue his farming career

          will be lost if Indigo Ag is allowed to withhold any rental funds otherwise

          owing to satisfy the lien for the 2019 crop year to Mississippi State.

          Moreover,

       8. Additionally, Your Affiant is eligible to receive approximate $42,000 from

          the United Stated Department of Agriculture which is otherwise available to


   4
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 109 of 267           PageID 152




         all soybean farmers who are declared at risk from any tariffs involving the

         United State and China. This payment is expected by January 15, 2020. See

         Exhibit Marked as F.

         9. Your Petitioner avers that attached hereto is the recorded priority landlord

         lien of the State of Mississippi as Exhibit G.



                                     ARGUMENT


         Upon the facts of this case, a permanent injunction should be issued.

         The four factors to be considered by the court are as follows:

   1. A substantial likelihood of success on the merits;

   2. Irreparable injury if the injunction is not issued;

   3. The threatened injury outweighs whatever harm the issuance of an injunction

   may cause the opposing party; and

   4. The injunction would not be adverse to the public interest. McDonald’s Corp. v.

   Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); Shatel Corp. v. Mao Ta Lumber

   and Yacht Corp., 697 F.2d 1352, 1354-55 (11th Cir. 1983); Canal Authority, 489

   F.2d at 572; Simon v. Culverhouse, 609 F. Supp. 1050, 1051 (S.D. Fla. 1985).

         We consider, in turn, each of the elements of this standard, as applied to the



   5
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 110 of 267            PageID 153




   facts of this case.

   .      The Public Interest Will Be Served By Issuance of the Injunction

          The standard for a preliminary injunction is essentially        the same as for

   a permanent injunction," except that a plaintiff must show actual success for a

   permanent injunction, rather than simply a likelihood of success on the merits.

   Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12, 107 S. Ct. 1396, 94

   L. Ed. 2d 542 (1987); see Am. Civil Liberties Union of Ky. v. McCreary Cnty., 607

   F.3d 439, 445 (6th Cir. 2010). In addition, when a plaintiff seeks a permanent

   injunction, "[a]n evidentiary hearing typically is required before an injunction

   may be granted, but a hearing is not necessary where no triable issues of fact are

   involved." United States v. Miami Univ., 294 F.3d 797, 815 (6th Cir. 2002) (citing

   United States v. McGee, 714 F.2d 607, 613 (6th Cir. 1983)). Backpage.com, LLC

   v. Cooper, 2013 U.S. Dist. LEXIS 43852, *2-3, 2013 WL 1249063

          Pursuant to Tennessee case law, there are four factors to be considered by a

   trial court in deciding whether to issue a temporary injunction:

          a. the threat of irreparable harm,

          b. the balance between the harm to be prevented and the injury to be

   inflicted if the injunction issues,

          c. the probability that the applicant will succeed on the merits, and

          d. the public interest.

   6
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 111 of 267             PageID 154




          With respect to permanent injunctive relief, the analysis differs somewhat

   as, in the typical situation; the court has ruled in favor of the applicant on the

   merits and must determine whether permanent injunctive relief is an appropriate

   remedy. Curb Records, Inc. v. McGraw, 2012 Tenn. App. LEXIS 670, *1, 2012

   WL 4377817

          We consider, in turn, each of the elements of this standard, as applied to the

   facts of this case.

          (1.)   Substantial Likelihood of Success on the Merits

          Petitioner has presented a statute (Mississippi Code Annotated 89-7-51)

          which provided in pertinent parts that:


          “Every  lessor of land shall have a lien on the agricultural products of
          the lease premises, however, and by whosoever produced, to secure the
          payment of the rent and of money advanced to the tenant…”



          As noted above, Tennessee also has such a statute located at Tennessee

   Code Annotated 66-12-101 Exhibit B stating:

          That A landlord and one controlling land by lease or otherwise shall
          have a lien on all crops grown on the land during the year for the
          payment of the rent for the year, whether the contract of rental be
          verbal or in writing, and this lien shall inure to the benefit of the
          assignee of the lienor.




   7
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 112 of 267                PageID 155




          Therefore, it is clear from the reading of this statute that the State of


   Mississippi, as the landlord, has a superior interest in the agricultural product and

   it’s resulting cash proceeds. The proof presented at this hearing demonstrates the

   actual success on the merits of Petitioner Burrell in that the landlord’s lien of both

   Mississippi and Tennessee are well established regarding the priority of the

   landlord’s lien. Both the Mississippi and the Tennessee statutes clearly indicate

   the priority of the landlord lien.

         (2) Irreparable Injury if the Injunction is Not Issued

            With regard to irreparable harm, Petitioner will suffer the unlawful default

   and resulting loss of his leasehold interest with the State of Mississippi. As

   recognized by Congress as a military veteran eligible for special benefits as

   codified under 7 CFR beginning in the Farming industry , the new and beginning

   farmers as codified at 7 CFR Farm program and a socially disadvantaged Farmer

   for whom the loss of a lease would have long ranging detrimental implications.

   there can be no doubt that Plaintiffs will suffer irreparable injury if Defendant in

   this action are permitted to continue to engage in their sanctions and charges

   Plaintiff will lose the source of his livelihood .It is his sole means of livelihood,

   this eight year lease and its corresponding 838 acres provides Petitioners means of

   income since he has been honorably discharged from the military. It is widely

   recognized that conduct such as Defendant’s inflicts irreparable injury upon

   8
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 113 of 267            PageID 156




   Plaintiffs because Defendant’s actions will lead immediately to the loss of an

   irreplaceable leasehold interest and substantial economic injury and damage to

   Plaintiff . The letter from the State of Mississippi attached hereto as Exhibit C

   demonstrates the economic impact at issue for Petitioner Burrell.

         (3) The Threatened Injury Outweighs Whatever Harm the Issuance of

   an Injunction May Cause the Opposing Party

         The next factor to be considered by this court is whether or not the balance

   of hardships tips in favor of Plaintiffs. As has been demonstrated above, the harm

   to Plaintiffs, absent an injunction, would be irreparable. The inconvenience to

   Respondent Indigo , upon issuance of the permanent Injunction, would be merely

   economic, consisting primarily, if not entirely, of a reamortization of Petitioner’s

   indebtedness. Given the probable outcome of this action; this is a loss that

   Defendant may justifiably be called upon to bear. See Corning Glass Works v.

   Jeannette Glass Co., 308 F. Supp. 1321, 1328, 164 U.S.P.Q. (BNA) 435 (S.D. N.Y.

   1970), opinion aff’d, 432 F.2d 784, 167 U.S.P.Q. (BNA) 421 (2d Cir. 1970. A

   viable economic alternative for Indigo could exist in the form of an opportunity for

   Mr. Burrell to re-amortize the outstanding debt. Re-amortization of Mr. Burrell’s

   indebtedness creates a delay to Indigo, however, a delay to Indigo is nowhere near

   the extent of the damage Indigo as to the grievous losses stemming from a total

   default in his leasehold interest (868 acres) with the State of Mississippi that would


   9
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 114 of 267                      PageID 157




   be incurred by the Petitioner Burrell. .       Moreover, the letter to Mr. Burrell from

   the state of Mississippi makes it abundantly clear that Mr. Burrell will indeed be

   ousted from the only farmland for which his livelihood depends upon. The

   threatened injury to Plaintiffs far outweighs whatever harm the issuance of an

   injunction may cause Defendant.

         To be sure, Mr. Burrell, as being (a) a member of a minority class and (b) a

   person who has served this country (veteran) is considered by Congress as

   someone being eligible to certain provision of the special remedies that congress

   instructed the Department of Agriculture (FSA-Farm Service Agency) to safeguard

   under & U.S.C Section 2501e (2) of the Food, Agriculture, Conservation and

   Trade Act of 1990, as amended, as follows:

         The term “Socially Disadvantaged Farmer” is defined in previous

   legislation, Section 2501e (2) of the Food, Agriculture, Conservation and Trade

   Act of 1990 (7 USC 2279e (2).

         A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been
         subjected to racial or ethnic prejudices because of their identity as a member of a group
         without regard to their individual qualities. This term means a farmer or rancher who is a
         member of a socially disadvantaged group. Specifically, a group whose members have
         been subjected to racial or ethnic prejudice because of their identity as members of a
         group without regard to their individual qualities. Those groups include African
         Americans, American Indians or Alaskan natives, Hispanics and Asians or Pacific
         Islanders.
         Likewise:

         While FSA is fully committed to all farmers and ranchers, there is a special focus on the
         particular credit needs of farmers and ranchers who are in their first 10 years of operation.
         Each year, FSA targets a portion of its lending by setting aside a portion of all loan funds


   10
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 115 of 267                 PageID 158



         for financing beginning farmer and rancher operations. With the single exception of the
         Direct Farm Ownership Down Payment Loan, the Beginning Farmer classification is not
         related to a type of loan program; it references a specific

         Practitioner Burrell was granted an EIGHT YEAR lease agreement from the

   State of Mississippi and has a remaining SEVEN YEARS on his contract with the

   State of Mississippi. Moreover, he has no other leases for which he can continue

   his farming career and therefore will suffer grievous losses if this requested

   permanent injunction is not granted.

         It is widely recognized that conduct such as Defendant’s inflicts irreparable

   injury upon Plaintiffs because Defendant’s actions will lead immediately to the

   loss of an irreplaceable leasehold interest and substantial economic injury and

   damage to Plaintiff. The equities also weigh in this direction as Respondent Indigo

   had prior knowledge in October of 2019 of the Mississippi crop and landlord lien.

   See attached Exhibit D (Emails from Indigo indicating knowledge of the

   Mississippi landlord and contact with the Mississippi landlord)

         (4) The Public Interest Will Be Served By Issuance of the Injunction

         When considering whether to grant injunctive relief, the courts examine and

   consider the public interest. See McDonald’s Corp. v. Robertson, 147 F.3d 1301,

   47 U.S.P.Q.2d (BNA) 1545, 41 Fed. R. Serv. 3d 455 (11th Cir. 1998); All Care

   Nursing Service, Inc. v. Bethesda Memorial Hosp., Inc., 887 F.2d 1535, 1537, 15

   Fed. R. Serv. 3d 535 (11th Cir. 1989). Congress has expressed the public interest



   11
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 116 of 267                   PageID 159




   in the socially disadvantaged farmer legislation and rulemaking codified at

   Section 2501e (2) of the Food, Agriculture, Conservation and Trade Act of 1990 (7

   USC 2279e (2).

         A socially disadvantaged Farmer or Rancher is a farmer or rancher who has been
         subjected to racial or ethnic prejudices because of their identity as a member of a group
         without regard to their individual qualities. This term means a farmer or rancher who is a
         member of a socially disadvantaged group. Specifically, a group whose members have
         been subjected to racial or ethnic prejudice because of their identity as members of a
         group without regard to their individual qualities. Those groups include African
         Americans, American Indians or Alaskan natives, Hispanics and Asians or Pacific
         Islanders.



         It is without doubt that congress considered the need for new and beginning

   farmers and ranchers―such as Petitioner Burrell―and their corresponding

   livelihood and viability when it’s enacted the special remedies favoring beginning

   and veteran farmers when it authorized the Department of Agriculture (FSA) to

   extend credit and loan benefits to these individuals. Accordingly, the interest of

   the nation―inherent in these congressional provisions―and public will be served

   if this court grants Practitioner Burrell this Permanent Injunction.

                                       CONCLUSION

         The relief sought by this Motion for injunctive relief, Permanent Injunction,

   serves the public interest , the goals of Congress enacted in the socially

   disadvantaged farmer legislation and the Landlord lien statutes of Mississippi and

   Tennessee.


   12
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 117 of 267             PageID 160




                              CAUSES OF ACTION

         Petitioner Burrell realleges and incorporates all of the foregoing above as

   though fully set forth verbatim herein. The claims herein are alleged in the

   alternative and in addition to each other.

         Comes now Petitioner Burrell and brings suit against Indigo Ag for Breach

   of Contract and for Intentional and Negligent Interference with Business

   Relationship.

                                     Count I

         INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIP

         Indigo has intentionally interfered with the business relationship between

   the State of Mississippi and Cameron Burrell.


         One who intentionally and improperly interferes with another's prospective

   contractual relation (except a contract to marry) is subject to liability to the other

   for the pecuniary harm resulting from loss of the benefits of the relation, whether

   the interference consists of

   (a) inducing or otherwise causing a third person not to enter into or continue the
   prospective relation or
   (b) preventing the other from acquiring or continuing the prospective relation.

   13
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 118 of 267                      PageID 161




   (emphasis added).

   Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 700, 2002 Tenn. LEXIS 154, *18
          Specifically, the elements of the tort and burden-of-proof requirements, as originally
   adopted by several jurisdictions, included: (1) the existence of a business relationship or
   expectancy (not necessarily contractual); (2) knowledge by the interferer of the relationship or
   expectancy; (3) an intentional act of interference; (4) proof that the interference caused the
   harm sustained; and (5) damage to the plaintiff. Id. at 645 n.3 (quoting Quality Auto Parts Co.,
   876 S.W.2d at 823).

   Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 699, 2002 Tenn. LEXIS 154, *16

          Indigo, Inc has improperlyintentionally interfered with the business

   relationship between the State of Mississippi and Cameron Burrell preventing

   Cameron burrell from continuing the business relationship with the State of

   Mississippi thereby causing substantial and severe pecuniary loss and harm to

   Cameron Burrell whereby Cameron Burrell has suffered the loss of the benefit of

   the relationship.

                                         COUNT II

   NEGLIGENT INTERFERENCE WITH BUSINESS RELATIONSHIP

          Indigo has improperly negligently interfered with the business relationship

   between the State of Mississippi and Cameron Burrell preventing Cameron burrell

   from continuing the business relationship with the State of Mississippi thereby

   causing substantial and severe pecuniary loss and harm to Cameron Burrell

   whereby Cameron Burrell has suffered the loss of the benefit of the relationship.c



   14
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 119 of 267          PageID 162




                                          COUNT III

                                   BREACH OF CONTRACT

         Indigo was fully advised that the State of Mississippi had a Landlord's lien

   on Cameron Burrell's crop. Indigo employees and agents discussed the payment of

   the Landlord's lien with Mr. Burrell When Indigo did receive the proceeds of the

   crop yield, Indigo refused and failed to pay the Landlord's lien thereby causing

   substantial and severe economic injury to Cameron Burrell. There existed a

   contract between Cameron Burrell and Indigo for Indigo to pay the Landlord's lien.

   Indigo breached that contract. As a result of Indigo's breach, Cameron Burrell has

   suffered grievous substantial economic injury and losses

                                                         Respectfully Submitted




                                                        Paul A. Robinson Jr. #014464
                                                         3749 Marty Street
                                                         Memphis, TN 38109
                                                        Telephone (901) 649-4053
                                                         Fax (901) 328-1803




   15
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 120 of 267   PageID 163




   16
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 121 of 267  PageID 164 FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 122 of 267   PageID 165FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 123 of 267  PageID 166 FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 124 of 267  PageID 167FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 125 of 267  PageID 168FILED
                                                                   ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 126 of 267  PageID 169FILED
                                                                   ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 127 of 267  PageID 170FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 128 of 267  PageID 171FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 129 of 267  PageID 172FILED
                                                                   ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 130 of 267  PageID 173FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 131 of 267  PageID 174 FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 132 of 267  PageID 175FILED
                                                                   ELECTRONICALLY
                                                                    2020 Jan 13 12:48 AM
                                                                     CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 133 of 267  PageID 176FILED
                                                                   ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 134 of 267   PageID 177FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 135 of 267  PageID 178 FILED
                                                                    ELECTRONICALLY
                                                                     2020 Jan 13 12:48 AM
                                                                      CLERK OF COURT
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 136 of 267  PageID 179 FILED
                                                                    ELECTRONICALLY
                                                                                           2020 Jan 13 8:54 AM
                                                                                            CLERK OF COURT
              IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
                 FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

   CAMERON BURRELL,                                       )
                                                              )
          Plaintiff,                                      \


                                                              <      NO. CPI-19-1677
   INDIGO AG INC.,                                             j     Part I
                                                              )
          Defendant.                                          )
                                                              )


                                       POST-HEARING BRIEF


          Following a hearing on Plaintiffs Petition for Injunctive Relief on January 10, 2020,

   Defendant Indigo Ag Inc. (“Indigo”) submits this Post-Hearing Brief.

                                         I.         INTRODUCTION

          Plaintiff has not met his burden of proof to warrant injunctive relief, nor has Plaintiff

  properly asked for any sort of mandatory injunction. Instead, the Court’s interpretation of the

  Plaintiffs request for relief to include a mandatory injunction is improper under the

  circumstances. Indigo respectfully asks that the Court reconsider its ruling.

                                              II.    ARGUMENT

         A. Plaintiff has not met the four factors to show he is entitled to injunctive relief.

         First, Plaintiff is not likely to succeed on the merits because he has not proven how his

  own rights are being or will be violated by Indigo. Instead, Plaintiff bases his entire argument on

  the fact that the State of Mississippi might have a priority lien on crops from land he farms as

  part of his eight-year lease with the State of Mississippi. Plaintiff argues that without payment in

  full for the crops he farmed and actually harvested, he will not be able to fulfill his obligations to

  the State of Mississippi under his lease by January 14, 2020—a deadline imposed solely by the

  State, not by Indigo—and the State of Mississippi will not renew the lease for the remaining
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 137 of 267                          PageID 180

   seven years. Yet Plaintiff has failed to offer any proof of a properly perfected UCC lien by the

   State of Mississippi. There has been zero evidence introduced by the Plaintiff to establish the

   existence of a proper lien; instead, Plaintiff relies on an email from an Indigo representative

   repeating language from counsel for Plaintiff. Without a properly perfected lien pursuant to

   Mississippi Code Annotated § 75-9-308, Plaintiffs claim for the State of Mississippi priority

   right to proceeds to Plaintiffs crop necessarily fails. Further, Plaintiff has failed to offer any

   authority to show he has proper standing to assert such arguments on behalf of the State of

   Mississippi without its involvement. To the contrary, the State of Mississippi is the only proper

   entity who can enforce such a lien, and because of state sovereign immunity, it cannot be a party

   to this action; and Plaintiffs position is improper. As such, he cannot succeed.

          Second, Plaintiff has not established how he is irreparably harmed by the agreed-upon

   cancellation fees being deducted from the approximately $77,000 check from Indigo for the

   8,688.58 bushels out of 50,000 bushels of soybeans actually delivered. The proof established that

   Plaintiff owes the State of Mississippi $89,604 in rent for 2019 (which was due in October), as

  well as a percentage of rent for 2020 and taxes, totaling almost $123,000 by January 14th to avoid

  losing the lease. But Plaintiff testified that he still has over 250 acres of soybeans in the field that

  he has failed to harvest, even though Plaintiff alleges they are worth more than the beans he

  harvested and delivered in October. This remaining crop could easily be or have been harvested

  and sold to help satisfy Plaintiffs obligations to the State of Mississippi, and yet it is still sitting

  in the field. Plaintiffs only explanation was that “we halted everything once we filed this

  petition.” See Transcript from January 10, 2020 hearing, attached hereto as Exhibit A, 63:3-4.

  Moreover, Plaintiff testified that his “investors” have money to help him satisfy his obligations

  to the State of Mississippi, as needed. Id. at 67:16-18. Further, Plaintiff did not establish that he

  would suffer irreparable harm based on any actions by Indigo. Instead, the proof clearly shows


                                                     2
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 138 of 267                                       PageID 181

   that the State of Mississippi is the only entity who intends to act against Burrell if he cannot

   fulfill his payment obligations.1 Thus, any purported irreparable harm Plaintiff faces could easily

   be avoided2, 3and an injunction against Indigo is unnecessary because the key act that would

   cause Plaintiff harm is by a non-party.

            Third, the potential harm to Plaintiff does not outweigh harm to Indigo, as Plaintiffs

   harm could be avoided by making alternate arrangements to satisfy his payment obligations to

   the State of Mississippi. Indigo, on the other hand, would be forced to ignore the priority lien of

   another local creditor with a properly filed UCC lien against Plaintiff. Without the involvement

   of all of Plaintiff s creditors, Indigo will be left without any resolution as to how to proceed.

           Fourth, the public interest clearly favors acknowledgment of properly filed priority liens

  and clear and complete resolution of judicial proceedings. Without the necessary parties, this

  cannot be accomplished, and the action should be dismissed.

           B. The Court’s oral ruling for a mandatory injunction is improper and will only
              cause more confusion for the Parties.

           Throughout these proceedings, Plaintiff has only requested a prohibitive injunction. In

  the conclusion of his Petition for Injunctive Relief, Plaintiff asked that this Court “enjoin

  Defendant, Indigo Ag from converting, deducting, offsetting and/or otherwise using secured

  proceeds belonging [to] Practitioner [sic] Burrell and in possession of Respondent Indigo Ag to

  satisfy its cancellation and transportation cost or penalties.” See Petition for Injunctive Relief, p.

  8.




  1 Moreover, it is the State’s January 14 deadline, not any action or inaction by Indigo, that imposes a sense of
  urgency. Yet not only has Plaintiff failed to petition to enjoin the State from enforcing this deadline until these
  matters can be properly resolved, he has brought his action in a forum that ensures that cannot happen.

  2 If, contrary to Plaintiffs sworn testimony, Plaintiff takes the position that he does not have access to funds to
  fulfill his payment obligations, then his Petition still must fail because in that case he will have not proven he can
  make up the difference between the $123,000 owed to the State and the $77,000 alleged to be owed by Indigo.
                                                            3
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 139 of 267                       PageID 182


           Similarly, in closing arguments, counsel for Plaintiff concluded with his request for relief

   and specifically stated,” “[W]e ask the Court to permanently enjoin Indigo from consuming those

   $40,000 and allowing Mr. Burrell to apply those funds to the landlord's lien in Mississippi and

   Indigo be paid subsequent to the landlord's lien.” See Transcript, 85:16-22.

          This request for prohibitive injunction only seeks to enjoin Indigo from engaging in a

   certain action, i.e., deducting the cancellation costs, during the pendency of the case. At no point

   in the proceedings has there been any specific request by Plaintiff that Indigo affirmatively act

   by writing a check to the State of Mississippi to go towards Plaintiffs rent obligations. Nor has

   Plaintiff established any privity between the State of Mississippi and Indigo to necessitate such

   action. Plaintiff simply sought a ruling barring Indigo from making the agreed-upon cancellation

   deductions. Nevertheless, the Court interpreted Plaintiffs request for relief to include more than

  he actually sought and made the incredibly rare decision to implement a mandatory injunction

  compelling a party to perform an affirmative act at a preliminary injunction stage.

          Under Tennessee law, “[i]t is a general rule that a mandatory injunction will not be

  granted except in extreme cases and when courts of law are unable to afford adequate redress, or

  when the injuries complained of cannot be compensated in damages.” Smith v. Rodgers, 611

  S.W.2d 1, 3 (Tenn. Ct. App. 1984) (quoting Morrison v. Jones, 58 Tenn. App. 333, 430 S.W.2d

  668 (1968)). In this instance, a mandatory injunction is not appropriate because this is not an

  extreme case where the court is unable to afford adequate redress or where injuries complained

  of cannot be compensated. See Franklin Square Towne Homeowners Ass’n Inc. v. Kyles, No.

  W201602018COAR3CV, 2017 WL 1952833, at *1 (Tenn. Ct. App. May 10, 2017). This is

  simply Plaintiffs Petition for Injunctive Relief to enjoin Indigo from making cancellation

  deductions. Plaintiff has not filed a complaint seeking any monetary damages or other relief.




                                                   4
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 140 of 267                       PageID 183

   Even if Plaintiff had, this case involves a contract dispute and a lease dispute, both of which have

   certain monetary amounts at issue. Thus, the alleged injuries could be compensated in damages.

          Mandatory injunctions at a preliminary injunction stage may be issued only in extreme

   circumstances. “Mandatory injunctions are never granted, unless the injury is irreparable,

   and unless the complainant used extraordinary diligence in applying for it in cases where

   delay or acquiescence would be prejudicial to the defendant.” Morrison, 430 S.W.2d at 673

   (citing Gibson’s Suit in Chancery, Fifth Ed., Sec. 870) (emphasis added)). Other states agree. See

   Bull Motors, L.L.C. v. Brown, 152 So. 3d 32 (Fla. Dist. Ct. App. 2014) (“Issuance of mandatory

   injunctions before final hearing is disfavored and should be granted only in rare cases where the

   right is clear and free from reasonable doubt.”); Observer v. Patton, 73 F. Supp. 3d 1318 (W.D.

   Okla. 2014) (“Where mandatory relief is sought through a preliminary injunction, plaintiffs must

   satisfy a heightened burden that requires a strong showing both with regard to the likelihood of

   success on the merits and with regard to the balance of harms.”); Wahba, LLC v. USRP (Don),

  LLC, 106 P.3d 1109, 1115 (Haw. 2005) (“Mandatory preliminary relief which goes well beyond

  the status quo is particularly disfavored, and should not be issued unless the facts and law clearly

  favor the moving party.) This is not the case here. By issuing a mandatory injunction during what

  the Court determined to be a preliminary injunction stage, the Court has effectively rendered a

  permanent mandatory injunction that goes well beyond maintaining the status quo.

         Notwithstanding the rare circumstances under which a mandatory injunction may be

  issued at a preliminary injunction stage, and without any analysis of the factors necessary for

  such extreme relief, following the parties’ presentation of proof, the Court ruled that it would

  require that “the [approximately $40,000] cancellation fee estimated by Indigo to be paid to the

  registry of the Chancery Court until such time as this Court makes a final judgment on the matter




                                                   5
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 141 of 267                        PageID 184

   .. .   See Transcript, 92: 3-7. The Court further ordered, “The balance of the funds that are owed

   by Indigo to the petitioner [$31,000] should be released forthright.” Id. at 12-15.

           When counsel for Indigo asked for clarification of the ruling and confirming the Court

   actually imposed a mandatory injunction, the Court indicated, “That was my understanding of

   the situation. So that’s how I’m interpreting it.” Id. at 95:1-2. The Court continued, “I understood

   it to be requesting that the funds needed to be paid to the State of Mississippi in order to avoid

   termination of the leasehold. So it is not there specifically, but that’s my ruling.” Id. at 11-15.

   With regard to the mandatory injunction, the Court specifically stated, “So that we’re clear, I

   ordered that it be done.” Id. at 97:10-11. “I read that into the petition that was before the Court.”

   Id. at 23-24.

           However, the Court did not take into consideration that by ordering Indigo to issue a

   check for the remaining $31,000 directly to the State of Mississippi that it would effectively

   cause Indigo to ignore a valid and existing UCC lien from another creditor. When counsel for

  Indigo pointed this out, the Court amended its ruling to have Indigo pay the entire amount into

  the Court clerk’s registry instead. Id. at 100:12-13. But this still does not solve the problem, and

  in fact, creates additional hardships. If the Court treats this as an interpleader action, where

  Indigo is forced to pay the full amount into the Court and make a claim for the amount it is

  owed, then the parties still cannot obtain complete relief. This is especially true where only two

  of four interested parties are legally permitted to make claims to the relevant funds, and the other

  two have not even been given notice of a judicial proceeding.

          While the parties understand the desire for Plaintiff to avoid the loss of his farming

  operations, the Court’s ruling will ultimately cause more harm if this matter proceeds without

  interested parties. The current ruling simply short-circuits the outcome of this case through a

  mandatory injunction without proper notice to other interested parties, and such relief does not


                                                    6
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 142 of 267                                        PageID 185


   achieve the ends of justice. In fact, it will only cause more hardship on the current parties, as

   Indigo will have no choice but to seek interlocutory appeal, not just for itself, but on behalf of all

   interested parties.

           Accordingly, Indigo asks that this Court reconsider its ruling, including the mandatory

   injunction. If the Court insists on funds being placed to the registry of the Court, Indigo asks that

   Plaintiff be required to properly name and join all interested parties so that they have proper

   notice of such funds and can proceed in this action by making a proper claim for amounts owed.



                                           III.    CONCLUSION

           Plaintiff has not satisfied his burden sufficient to prove the four factors necessary to

   establish a need for injunctive relief. Further, the Court’s oral ruling requiring a mandatory

   injunction is both improper under the current circumstances and only creates more confusion for

   the parties. Indigo respectfully requests that the Court reconsider its ruling.

          Alternatively, if the Court is inclined to continue proceeding under its current ruling,

   Indigo respectfully requests permission to file an interlocutory appeal pursuant to Rule 9 of the

   Tennessee Rules of Appellate Procedure. Indigo reserves all rights to make additional and further

   arguments.

          DATED this 13th day of January, 2020.

                                                  Respectfully submitted,

                                                  BUTLER SNOW, LLP


                                                  By:

                                                                ^
                                                          IVtltlll   11 IV.          3 22
                                                                              V till 1 V CtlllV^ll, II -J 1


                                                          6075 Poplar Avenue, Suite 500
                                                          Memphis, TN 38119
                                                          Telephone: (901) 680-7200
                                                          kate.vannamen@butlersnow.com
                                                     7
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 143 of 267                PageID 186




                                   CERTIFICATE OF SERVICE

          The undersigned certifies that on January 13, 2020, a copy of the foregoing was served
   via email and U.S. Mail, postage prepaid, upon the following:

            Paul A. Robinson Jr.
            3749 Marty Street
            Memphis, TN 38109



                                                     R. Ce
   51190191. vl




                                                8
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 144 of 267  PageID 187 FILED
                                                                    ELECTRONICALLY
                                                                      2020 Jan 13 8:54 AM
                                                                       CLERK OF COURT


          IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE

         ___________________________________________________

               CAMERON BURRELL,
                         Plaintiff,

               VS.                               NO.   CH-19-1677

               INDIGO AG, INC.,
                         Defendant.

         ___________________________________________________

                          BE IT REMEMBERED, that the

               above-captioned cause came to be heard on this

               the 10th Day of January, 2020, in the Chancery

               Court, Part III, before the Honorable JoeDae

               L. Jenkins, Chancellor presiding, when and

               where the following proceedings were had, to

               wit:




                      LISA C. VAUGHN, RPR, LCR(TN)
                      RIVERSIDE REPORTING SERVICE
                             (901) 527-1100
                        lcv.riverside@gmail.com



                       RIVERSIDE REPORTING SERVICE
                                                               EXHIBIT A
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 145 of 267          2
                                                                         PageID 188




    1                     A P P E A R A N C E S

    2

    3

    4         On Behalf of the
              Plaintiff:     MR. PAUL A. ROBINSON, JR.
    5                        Attorney at Law
                             3749 Marty Street
    6                        Memphis, Tennessee 38109

    7

    8

    9

   10         On Behalf of the
              Defendant:     MR. R. CAMPBELL HILLYER
   11                        MS. KATHRYN K. VAN NAMEN
                             Butler, Snow
   12                        6075 Poplar Avenue
                             Suite 500
   13                        Memphis, Tennessee 38119

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 146 of 267           3
                                                                          PageID 189




    1                         TESTIMONY INDEX

    2                                                              Page

    3         THOMAS BURRELL

    4         Direct Examination (Mr. Robinson) ----------               12

    5         CAMERON BURRELL

    6         Direct Examination (Mr. Robinson) ----------               16
              Cross Examination (Ms. Van Namen) ----------               45
    7         Redirect Examination (Mr. Robinson) --------               69

    8

    9                             EXHIBIT INDEX

   10         Exhibit No. 1 ------------------------------               18
              Exhibit   No.   2   ------------------------------         23
   11         Exhibit   No.   3   ------------------------------         37
              Exhibit   No.   4   ------------------------------         38
   12         Exhibit   No.   5   ------------------------------         40
              Exhibit   No.   6   ------------------------------         54
   13         Exhibit   No.   7   ------------------------------         58

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 147 of 267          4
                                                                         PageID 190




    1                     THE COURT:    All right.    Are we ready to

    2         proceed?

    3                     MR. ROBINSON:     Yes, Your Honor.

    4                     MS. VAN NAMEN:     We are, Your Honor.

    5                     THE COURT:    Let's proceed.

    6                     MR. ROBINSON:     Good afternoon, Your

    7         Honor.

    8                     THE COURT:    Good afternoon.

    9                     MR. ROBINSON:     This case arises out of a

   10         contract between the petitioner, Cameron

   11         Burrell --

   12                     THE COURT:    Let's keep your opening

   13         statement to less than five minutes.

   14                     MR. ROBINSON:     -- and Indigo Ag.     Your

   15         Honor, that contract was for the delivery of

   16         soybeans.    Mr. Burrell delivered 8,896 bushels of

   17         soybeans.    That money is on hand at Indigo Ag.

   18                     This Court previously, on

   19         December 12th, did issue a preliminary

   20         injunction.     We are asking today that The

   21         Court convert that preliminary injunction to a

   22         permanent injunction.

   23                     We believe that the factors that The

   24         Court previously reviewed, with regard to the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 148 of 267          5
                                                                         PageID 191




    1         preliminary injunction, support a permanent

    2         injunction in this matter as Indigo has

    3         previously indicated that they are going to

    4         take a cancellation fee of $40,000,

    5         $40,485.19, that they indicated they would

    6         deduct from the monies that are on hand at

    7         Indigo.

    8                     These monies are subject to a first

    9         lien, a priority lien, landlord's lien, by the

   10         lessor, the landlord, the State of

   11         Mississippi, and, as such, that lien, the

   12         landlord's lien, by statute in both

   13         Mississippi and Tennessee, takes precedence

   14         over any subsequent agreement.        Any

   15         contractual obligation by statute is subject

   16         to that landlord's lien.

   17                     So, for these reasons, Your Honor,

   18         we're asking The Court pursuant to the four

   19         factors, that there is likelihood of success

   20         on the merits, irreparable harm, public policy

   21         -- public interest, as this is a socially

   22         disadvantaged young farmer, this is the first

   23         year of a leasehold interest, the equities of

   24         balance -- it comes down in favor of the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 149 of 267          6
                                                                         PageID 192




    1         permanent injunction that we're requesting of

    2         The Court today.

    3                     THE COURT:    All right.

    4                     MR. ROBINSON:     Thank you, Your Honor.

    5                     THE COURT:    Less than five minutes.

    6                     MS. VAN NAMEN:     Good afternoon, Your

    7         Honor.

    8                     THE COURT:    Good afternoon.

    9                     MS. VAN NAMEN:     I'm Kate Van Namen.

   10                     THE COURT:    Is it Newman or Namen?

   11                     MS. VAN NAMEN:     Namen, Kate Van Namen,

   12         and Cam Hillyer here for Indigo Ag.

   13                     MR. HILLYER:     Good morning, Your

   14         Honor.    I just filed my Notice Of Appearance

   15         this morning and gave it to Mr. Robinson.

   16                     MS. VAN NAMEN:     Your Honor, Indigo has

   17         filed a motion to dismiss for failure to include

   18         an indispensable party.       I realize that that has

   19         not been fully briefed, and that's not --

   20                     THE COURT:    It's not before The Court.

   21                     MS. VAN NAMEN:     Okay.   But I did want to

   22         point out, Your Honor, that most of the arguments

   23         set forth in that brief are also included in our

   24         response to the plaintiff's petition.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 150 of 267          7
                                                                         PageID 193




    1                     The reason is is because we don't

    2         believe that Mr. Burrell can succeed on the

    3         merits of this case and meet the four factors

    4         necessary for an injunction because the State

    5         of Mississippi is not currently a party to

    6         this action.

    7                     I will point out that -- opposing

    8         counsel indicated that this was a prior

    9         preliminary injunction hearing in December,

   10         and that's not accurate.       It was a temporary

   11         restraining order that was entered.         And that

   12         standard is entirely different than the four

   13         standards set before The Court today.

   14                     The plaintiff bases his entire

   15         argument on the fact that the State of

   16         Mississippi might assert a lien on crops

   17         produced from the land that he leases from the

   18         State of Mississippi down in Parchman.

   19                     His argument is that because the

   20         State has a purported lien Indigo cannot

   21         deduct the agreed-upon cancellation costs from

   22         the payment that's owed to him that he

   23         actually delivered, but he doesn't have the

   24         authority to make these arguments.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 151 of 267          8
                                                                         PageID 194




    1                     We've talked with the State of

    2         Mississippi's Attorney General's office.          The

    3         State of Mississippi is not a party to this

    4         action.    It should be, but it's not feasible

    5         to add them because they are a state sovereign

    6         entity immune from suit across state lines.

    7                     Essentially we can't resolve this

    8         matter without the State of Mississippi

    9         because any relief at all will only lead to

   10         more confusion.

   11                     If -- as we proceed here,

   12         Mr. Burrell will have the burden, heavy

   13         burden, to show that he's entitled to

   14         injunctive relief based on the four factors,

   15         but he cannot show that his rights are being

   16         violated or will be violated.        He's only

   17         arguing that the State of Mississippi's

   18         priority lien rights are what will be violated

   19         and that would indirectly cause him harm.

   20         But, as I said, he's not likely to succeed on

   21         the merits because Mississippi is not a party.

   22                     The Court can't enforce the lien

   23         based on Plaintiff's arguments alone nor has

   24         he cited any authority or given any argument

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 152 of 267          9
                                                                         PageID 195




    1         to support why this Court can do so.

    2                     As I said, it's a state of sovereign

    3         immunity, but the State is essential to afford

    4         complete relief among the parties here.

    5                     Secondly, he has not been able to

    6         show irreparable injury, and we don't think

    7         he'll be able to do that today.

    8                     While the circumstances at issue are

    9         incredibly unfortunate, Mr. Burrell can't show

   10         actionable conduct by Indigo sufficient to

   11         warrant the injunctive relief he requests.

   12                     He argues, by deducting this

   13         agreed-upon cancellation fee, that Indigo will

   14         cause him not to be able to make his rent

   15         payments and he'll lose the next seven years

   16         of the lease with the State of Mississippi,

   17         but the rent payments were due to the State in

   18         October.

   19                     We have confirmation, from the

   20         Mississippi Department of Finance, that

   21         Mr. Burrell does not just owe $89,000 for

   22         rent.    He owes the 2019 rent, which is around

   23         $89,000, but he also owes the 2020 rent, or

   24         25 percent of that amount.       He owes taxes for

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 153 of 267   PageID10
                                                                                196




    1         2020 as a prepayment for the upcoming year,

    2         and that was to be due in January.

    3                     When you add all of those figures

    4         up, it's more like $123,000 that he has to pay

    5         the State in order to keep the farm.

    6                     And in any event, under any

    7         scenario, the requested relief that he seeks,

    8         the 70 -- the full 70,000 from Indigo, even

    9         without the agreed-upon cancellation costs,

   10         still would not be sufficient to cover his

   11         obligations with the State of Mississippi.

   12         And he's not provided any assurances that

   13         he'll be able to cover the difference.

   14                     The third factor is a permanent

   15         injunction won't do anything to help us here.

   16         It won't help Mr. Burrell get the money by

   17         January 14th to be able to pay the State and

   18         keep the lease.     It won't help Indigo know who

   19         to pay and how much.      Because we have since

   20         learned that Mr. Burrell has other creditors.

   21         There are other liens at issue.

   22                     So, aside from the State of

   23         Mississippi claiming a right to payment on the

   24         proceeds of the crops, there are other

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 154 of 267   PageID11
                                                                                197




    1         creditors who are claiming payment that they

    2         are owed as well, and, without their

    3         involvement, we'll never be able to work out

    4         the solution necessary for Mr. Burrell to get

    5         the money he needs to be able to keep the

    6         lease.

    7                     Lastly, the public interest, while

    8         certainly understanding and being sympathetic

    9         to Mr. Burrell's situation, the public is best

   10         served by a clear and complete resolution, and

   11         here the injunctive relief requested simply to

   12         enjoin Indigo from making the agreed-upon

   13         cancellation deductions from the payment will

   14         not get him the burden -- get him the

   15         resolution that he needs, and it will only

   16         lead to more confusion.       So we would ask that

   17         the injunctive relief be denied.

   18                     THE COURT:    All right then.     Call your

   19         first witness.

   20                     MR. ROBINSON:     Your Honor, I call

   21         Mr. Thomas Burrell.

   22                         THOMAS BURRELL,

   23         Having been first duly sworn, was examined

   24                   and testified as follows:

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 155 of 267   PageID12
                                                                                198




    1                       DIRECT EXAMINATION
    2         BY MR. ROBINSON:
    3         Q     Mr. Burrell, would you state your name

    4         for The Court.

    5         A     Thomas Burrell.

    6         Q     And what -- what business are you

    7         involved in?

    8         A     Among other things, I am a farmer, and I

    9         am the president of the Black Farmers &

   10         Agriculturalists Association, which is an

   11         advocacy association.

   12         Q     And, as president of the Black Farmers

   13         Association, are you familiar with the code of

   14         federal regulations regarding socially

   15         disadvantaged farmers?

   16         A     Yes, sir, I am.

   17         Q     Would you describe to The Court what this

   18         socially disadvantaged farmer regulation is

   19         about?

   20         A     Yes, sir.    Among other things, that

   21         statute is the result of a special remedy that

   22         Congress created for what is referred to as

   23         socially disadvantaged and/or minority

   24         farmers, and since then it has added veteran

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 156 of 267   PageID13
                                                                                199




    1         farmers.

    2               The purpose of that regulation is to

    3         allow these individuals the opportunity to

    4         seek credit and loan benefits from the

    5         Department of Agricultural and its lending

    6         arm, the Farm Service Agency.

    7               And it is also available to youth

    8         farmers, particularly in the minority

    9         community, of which African-Americans are

   10         included in that statute.

   11         Q     Now, is -- what is your relationship to

   12         the petitioner, Cameron Burrell?

   13         A     I am his father.

   14         Q     And is Cameron Burrell within the ambit

   15         of this socially disadvantaged farmer

   16         regulation?

   17         A     Yes, sir, he is.

   18                     MR. HILLYER:     Your Honor, I would

   19         object.    I hate to object at this point, but

   20         to the extent that -- how he's testifying to

   21         Mr. Burrell -- his son's position if his son's

   22         here to not testify about his financial

   23         condition.     Don't we have to do that first if

   24         he's going to qualify him as socially

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 157 of 267   PageID14
                                                                                200




    1         disadvantaged?

    2                     THE COURT:    I'm not sure where he's --

    3         where you're trying to go with this.

    4                     MR. ROBINSON:     Well, Mr. Thomas Burrell

    5         is going to testify only to the parameters of the

    6         statute, not as to whether the statute -- whether

    7         Cameron Burrell meets the economic specifications

    8         of the statute.     So --

    9                     THE COURT:    What does the statute have

   10         to do with what we're talking about today anyway?

   11                     MR. ROBINSON:     Because one of the

   12         elements -- or two of the elements --

   13                     THE COURT:    Are you going to ask me to

   14         apply a statute, that statute?

   15                     MR. ROBINSON:     Well, the -- to the

   16         extent that it affects the public interest, yes,

   17         Your Honor.     Yes.   This --

   18                     THE COURT:    How so?

   19                     MR. ROBINSON:     This statute -- because

   20         the -- the four elements that we're required to

   21         prove, this statute impacts directly on two of

   22         those four elements, specifically the public

   23         interest portion and the balancing test to the --

   24         the harm to the respondent --

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 158 of 267   PageID15
                                                                                201




    1                     THE COURT:    Okay.

    2                     MR. ROBINSON:     -- versus the harm to the

    3         petitioner.

    4                     THE COURT:    All right.

    5         BY MR. ROBINSON:

    6         Q     So, Mr. Burrell, the statute -- the code

    7         regulations provision as it relates to

    8         socially disadvantaged farmers, in your

    9         opinion, would be applicable to Cameron

   10         Burrell; is that right?

   11         A     Yes, sir.

   12                     MR. ROBINSON:     That's all I have, Your

   13         Honor, of this witness.

   14                     MR. HILLYER:     Your Honor, I don't

   15         have -- I would...

   16                     THE COURT:    Do you have any questions?

   17                     MR. HILLYER:     No, I don't, Your Honor.

   18                     THE COURT:    All right.    You can step

   19         down.

   20                     THE WITNESS:     Thank you, Your Honor.

   21                     THE COURT:    Call your next witness.

   22                     MR. ROBINSON:     Your Honor, I call

   23         Cameron Burrell.

   24                     THE BAILIFF:     There's no one out

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 159 of 267   PageID16
                                                                                202




    1         there.

    2                     MR. ROBINSON:     May I have one minute,

    3         Your Honor?     One minute.

    4                     THE COURT:    We'll take a recess.

    5                            (Recess.)

    6                     MR. ROBINSON:     If The Court will, I'd

    7         like to call Mr. Cameron Burrell.

    8                     THE COURT:    All right.

    9                        CAMERON BURRELL,

   10         Having been first duly sworn, was examined

   11                   and testified as follows:

   12                       DIRECT EXAMINATION
   13         BY MR. ROBINSON:
   14         Q     Mr. Burrell, would you state your name

   15         for The Court.

   16         A     Cameron Lamar Burrell, Sr.

   17         Q     What business -- what line of business

   18         are you in, Mr. Burrell?

   19         A     Currently I'm in agriculture, farming.

   20         Q     And where do you farm?

   21         A     Currently down in the State of

   22         Mississippi, Parchman, Mississippi, the state

   23         penitentiary.

   24         Q     Do you own land down there?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 160 of 267   PageID17
                                                                                203




    1         A     No, sir.

    2         Q     Who owns the land that you farm?

    3         A     That would be the State of

    4         Mississippi/Mississippi Department of

    5         Corrections.

    6         Q     I'd like to pass you a document and ask

    7         you if you can identify it.       Can you identify

    8         that, Mr. Burrell?

    9         A     Yes, sir.

   10         Q     What is that document?

   11         A     This is the lease contract that the State

   12         of Mississippi issues out upon bid award to

   13         farmers when they bid out land the previous

   14         year.

   15         Q     That's your lease agreement with the

   16         State of Mississippi?

   17         A     This would be my actual lease agreement

   18         here.

   19         Q     Okay.

   20                     MR. ROBINSON:     Your Honor, I'd like to

   21         enter that as an exhibit.

   22                     THE COURT:    Any objection?

   23                     MS. VAN NAMEN:     No, Your Honor.

   24                     THE COURT:    With no objection, it will

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 161 of 267   PageID18
                                                                                204




    1         be admitted as Exhibit 1.

    2               (Whereupon, Exhibit 1 was marked.)

    3                     THE COURT:    You may proceed.

    4         BY MR. ROBINSON:

    5         Q      Would you identify this one as well,

    6         Mr. Burrell?

    7         A      This first one is pretty much a repeat of

    8         the lease contract.

    9         Q      Is that --

   10                     THE COURT:    Say what, now?

   11                     THE WITNESS:     This one here --

   12                     THE COURT:    You have to speak up.      This

   13         lady is taking down everything --

   14                     THE WITNESS:     This one here --

   15                     THE COURT:    Just a second, sir.      Listen

   16         and we'll -- she's taking down everything that you

   17         say, so you have to speak clearly so that she can

   18         hear and take it down, and then, when you answer a

   19         question yes or no, you have to respond with an

   20         audible answer and not nodding of the head yes or

   21         no.    Do you understand that?

   22                     THE WITNESS:     Yes, sir.

   23                     THE COURT:    All right.     You may proceed.

   24         BY MR. ROBINSON:

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 162 of 267   PageID19
                                                                                205




    1         Q     What is that second document,

    2         Mr. Burrell?

    3         A     The second document is the offer from

    4         Indigo on a part of one of the contracts that

    5         we set up for the harvesting of the beans for

    6         the marketing.

    7         Q     Let me see that document.       Look at that

    8         second page again.

    9         A     Well, this is --

   10         Q     That top page.

   11         A     This is still the -- a repeat of the

   12         contract of -- with the State of Mississippi,

   13         my lease contract, just the front page, Tract

   14         27.

   15         Q     Tract 27?

   16         A     Yes, sir.

   17         Q     How many tracts do you farm?

   18         A     I've got two, Tracts 3 and 27.

   19         Q     So -- and that is the Tract 27?

   20         A     Yes, sir.

   21         Q     And the first one you had was what tract?

   22         A     I think it was still Tract 27.

   23         Q     Do you have Exhibit A?

   24         A     This is Exhibit B.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 163 of 267   PageID20
                                                                                206




    1                      THE COURT:   Do you mean Exhibit 1?

    2         BY MR. ROBINSON:

    3         Q     Exhibit 1.    Look at Exhibit 1,

    4         Mr. Burrell, and tell me what tract that is.

    5         A     It's the same.

    6         Q     Both are 27?

    7         A     Yeah.    But, if there's any clarification

    8         that needs to be made, they both will say the

    9         same thing.     So 3 will say the same thing, and

   10         Tract 27 will say the same thing.

   11         Q     Well, how many tracts do you farm in

   12         Mississippi?

   13         A     Two.

   14         Q     And what are the tract numbers?

   15         A     Tract 3 --

   16         Q     You have a Tract 3.

   17         A     -- and Tract 27.

   18         Q     And a Tract 27?

   19         A     Correct.

   20         Q     I want to pass you this one, Mr. Burrell,

   21         and you tell me which tract that is.

   22         A     Here you go.     This is Tract 3.

   23         Q     That's Tract 3?

   24         A     Yes.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 164 of 267   PageID21
                                                                                207




    1         Q     All right.    So now we've got the two

    2         tracts.

    3                     THE COURT:    Describe the document.

    4         BY MR. ROBINSON:

    5         Q     What -- what kind of document is that?

    6         A     It's still a lease contract, my lease

    7         contract for Tract 3 with the State of

    8         Mississippi.

    9         Q     That's your lease contract for --

   10         A     Yes, sir.

   11         Q     -- for Tract 3?

   12         A     Yes, sir.

   13                     MR. ROBINSON:     Your Honor, we'd like to

   14         enter that as Exhibit 2.

   15                     THE COURT:    Any objection?

   16                     MS. VAN NAMEN:     Your Honor, there's no

   17         objection except to seek clarification.          The

   18         document I was handed as Exhibit 1 was the Tract 3

   19         lease, so I don't know what was actually entered

   20         as Exhibit 1.

   21                     THE COURT:    Let me see Exhibit 1.

   22                     THE WITNESS:     Exhibit 1?

   23                     THE COURT:    Yes, sir.    No, the one --

   24                     THE WITNESS:     Oh, okay.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 165 of 267   PageID22
                                                                                208




    1                     THE COURT:    I've not read this document,

    2         so pass this to Counsel and ask him to clarify

    3         that.

    4         BY MR. ROBINSON:

    5         Q     Now, the tract number --

    6                     THE COURT:    We need you to clarify what

    7         that document is and which tract does it refer to.

    8         The representation earlier was that Exhibit

    9         Number 1 referred to Tract 27.

   10                     MR. ROBINSON:     Yes, sir.

   11                     THE COURT:    Ms. Namen's position is that

   12         what she has as Exhibit 1 actually refers to

   13         Tract 3.    So we need some clarification.

   14                     MR. ROBINSON:     Okay.    Now, I'm not sure

   15         where the switch occurred, but Exhibit 1 is

   16         Tract 27.    That's 27.

   17                     MS. VAN NAMEN:     Okay.   Okay, Your Honor.

   18                     THE COURT:    All right.    Exhibit 1 is

   19         Tract 27.

   20                     MR. ROBINSON:     Yes, sir.

   21                     THE COURT:    All right.    Let's move on.

   22         And you're now asking that this document which was

   23         handed to the witness be Exhibit 2, which refers

   24         to Tract 3?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 166 of 267   PageID23
                                                                                209




    1                     MR. ROBINSON:     Exactly, Your Honor.

    2                     THE COURT:    All right.    Mr. Flowers,

    3         let's have that one marked as Exhibit 2.

    4              (Whereupon, Exhibit 2 was marked.)

    5                     MS. VAN NAMEN:     Thank you for that

    6         clarification, Your Honor.

    7                     THE COURT:    Yes, ma'am.    I'll need both

    8         my exhibits.     Where's my other exhibit?       I gave it

    9         to you.    All right.

   10         BY MR. ROBINSON:

   11         Q     So, Mr. Burrell, you farm Tracts 27

   12         and 23 (sic), and what town are they near in

   13         Mississippi?

   14         A     Well, these are actually on the

   15         Mississippi State Penitentiary farmland, so

   16         Parchman, Mississippi.

   17         Q     Okay.    How long have you farmed these

   18         tracts?

   19         A     2019, one year.

   20         Q     This was your first year?

   21         A     That would have been my first year, yes.

   22         Q     How many years is your lease?

   23         A     These particular leases were set out for

   24         eight years.     The first three years were

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 167 of 267   PageID24
                                                                                210




    1         automatic with a five year first year right of

    2         refusal.    So, after the third year, the State

    3         of Mississippi would contact me to ask me

    4         whether or not I want to continue on after

    5         year three.     But for right now they're set

    6         through 2027.

    7                     THE COURT:    For when?

    8                     THE WITNESS:     2027.

    9         BY MR. ROBINSON:

   10         Q     2027?

   11         A     Yes, sir.

   12         Q     Have you heard of a company called Indigo

   13         Ag?

   14         A     Yes, sir.

   15         Q     What do you know about Indigo Ag?

   16         A     Indigo -- my research was that Indigo is

   17         pretty much like a broker.       They set up, you

   18         know, arrangements between farmers and buyers

   19         of grain to pretty much, in these days, kind

   20         of cut out the middleman, go straight from the

   21         farm to the buyer acting as a broker through

   22         their exchange platform.

   23         Q     Have you had any interaction with anybody

   24         at Indigo Ag?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 168 of 267   PageID25
                                                                                211




    1         A     Yes, sir.

    2         Q     Describe to The Court your involvement

    3         with Indigo Ag.

    4         A     My first involvement was prior -- was

    5         meeting with their transportation division

    6         here in downtown Memphis probably -- probably

    7         late August, early September, and then -- I

    8         met with their transportation division first.

    9               And then, after meeting their

   10         transportation division, we moved into

   11         assigning -- they assigned me a grower account

   12         manager from there.

   13                     THE COURT:    What type of manager?

   14                     THE WITNESS:     A grower account manager.

   15         He was pretty much --

   16                     THE COURT:    Broker?

   17                     THE WITNESS:     Grower.   He was pretty

   18         much --

   19                     THE COURT:    Grower?

   20                     THE WITNESS:     Yes, sir.   He was pretty

   21         much acting as the consultant --

   22                     THE COURT:    All right.

   23                     THE WITNESS:     -- between me and --

   24         trying to get things set up on the exchange

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 169 of 267   PageID26
                                                                                212




    1         platform, yes, sir.

    2         BY MR. ROBINSON:

    3         Q     So, when you contacted Indigo initially,

    4         what were you talking to them about?

    5         A     Well, at first it was, again, the

    6         logistics side because -- trying to have the

    7         soybeans taken out of the field in which they

    8         would -- in the event that my beans were

    9         picked up and -- or bought from a buyer on

   10         their exchange program, they would cover --

   11         they would take care of the logistics of

   12         picking up the beans from the field so I don't

   13         have to worry about trying to lock down

   14         independent contractors.       They would take care

   15         of that for me once that was agreed to.

   16         Q     So did you subsequently enter into an

   17         agreement with Indigo to do that?

   18         A     Well, not initially.      So, again, the

   19         transportation came first.       Then the account

   20         manager called me maybe a week later so we

   21         could set up a price point on the market

   22         exchange to offer the beans out to buyers

   23         within Indigo's buyer network.        And then, once

   24         that was completed, that's when, you know, the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 170 of 267   PageID27
                                                                                213




    1         ball got moving.

    2               So it may have been two or three days

    3         after I first spoke with the consultant that

    4         we put -- made a bid offer out on their

    5         marketplace.

    6         Q     So you made an initial conversation with

    7         their buyer or --

    8         A     No, it was through the consultant.         So

    9         the grower manager advised me of what the

   10         price points were going for and how to best

   11         market my grain on their network so it would

   12         get picked up.     Because it was still kind of

   13         late in the game as far as the buying season.

   14         Q     So when did you initially contact Indigo?

   15         A     Well, again, that would have been August.

   16         And that was just with their logistics

   17         division.     This was -- had nothing to do with

   18         setting up the marketplace at that time.

   19         Q     So the logistics division talks to you

   20         about what?

   21         A     Simply picking up the grain.       They had

   22         nothing to do with the marketplace.         They are

   23         strictly a categorical company.        They --

   24         Q     Okay.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 171 of 267   PageID28
                                                                                214




    1         A     One area takes care of this --

    2         Q     Okay.

    3         A     -- and another area takes care of this.

    4         They don't cross lines.

    5         Q     Okay.    So the logistics division that you

    6         talked to in August, all they do is transport

    7         beans from your field to the elevator?

    8         A     The elevator.     That's all that

    9         conversation was was trying to set that up to

   10         see if they could even do it first.         Because

   11         Parchman was a little tricky trying to get

   12         trucks in and out of there and all they have

   13         to do.

   14         Q     Getting trucks to -- on the prison

   15         property?

   16         A     On the prison grounds.      All the trucks

   17         have to be vetted, a background check.         So

   18         that was a little complex.       They hadn't

   19         probably dealt with that before.

   20               And so -- at one point I thought the deal

   21         had died because they weren't able to do it

   22         until I got a phone call maybe, like, a week

   23         later saying that, hey, we can move forward

   24         with that.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 172 of 267   PageID29
                                                                                215




    1         Q     Okay.    So they -- the logistics part of

    2         the business, did you enter into an agreement

    3         with them?

    4         A     Not at that time, no.

    5         Q     Okay.    So what was the next contact with

    6         Indigo?

    7         A     So, as I left the office with Indigo from

    8         the logistics division, they were going to

    9         reach out to an account manager to try to get

   10         me to get set up to then move forward on the

   11         marketplace.

   12               So that was -- about a week later is when

   13         I got a call from the consultant from Indigo

   14         that takes care of that region.        This

   15         gentleman covers that region where we farm at.

   16         Q     And who was -- do you recall who he was?

   17         A     His name is Mr. Leslie Pennix.

   18         Q     P --

   19         A     Leslie Pennix.     P-e-n-n-i-x, Pennix.

   20         Q     And what was your discussion with

   21         Mr. Pennix?

   22         A     Just about the market at the time, the

   23         volatility, what was going on, things that

   24         would hinder a higher price and the best way

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 173 of 267   PageID30
                                                                                216




    1         to strategize to set up the offer through

    2         their exchange platform.

    3         Q     Okay.    And did you reach an agreement

    4         with Mr. Pennix?

    5         A     No, there was no agreement reached.         He

    6         was just simply there to help me set up the

    7         platform and call in to their office to advise

    8         them of what we were going to bid -- bid out.

    9         There was still no contractual agreement at

   10         that time.

   11         Q     Okay.    I want to pass you a document,

   12         another document, and ask you to identify this

   13         for me.

   14                     THE COURT:    We're going to have to pick

   15         up the pace in this.      I plan to be done not later

   16         than 4:30.

   17                     MR. ROBINSON:     We'll be done, Your

   18         Honor.    We'll be done.     We're almost to the meat

   19         of Mr. Burrell's testimony.

   20                     THE COURT:    All right.

   21         BY MR. ROBINSON:

   22         Q     What is that document?

   23         A     So these are the orders that were set up

   24         and that were accepted by the buyer through

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 174 of 267   PageID31
                                                                                217




    1         Indigo.    So these orders here --

    2         Q     So you talked with the buyers at Indigo?

    3         A     I did not talk to the buyer.       So it was

    4         set up through Indigo's exchange marketplace

    5         there -- right down on the corner here.          We

    6         offered a price for the soybeans, and that was

    7         then put out to their buyers.

    8         Q     Okay.

    9         A     Their buyer happened to be in Rosedale,

   10         Mississippi that accepted the offers that we

   11         put out.

   12         Q     Okay.    So your offers were accepted?

   13         A     They were accepted, yes, sir.

   14         Q     Okay.    Now, those documents you have in

   15         your hand, what do they talk about?

   16         A     Simply just -- you know, we were using a

   17         basis contract price to try to incentivize the

   18         buyer to go ahead and pick them up.         So

   19         this -- all this is is just the orders.

   20               There's three here it looks like, and

   21         they all correspond to each bushel of grain

   22         amount that we were going to set up to

   23         deliver.

   24         Q     What were you set up to deliver?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 175 of 267   PageID32
                                                                                218




    1         A     I was set up on 10,000 bushels.

    2         Q     Ten thousand bushels?

    3         A     Yes, sir.

    4         Q     Okay.

    5                     MS. VAN NAMEN:     Your Honor, if I might

    6         just interject here.      There were two separate

    7         documents that I was handed.        One is -- I don't

    8         see a correlation, and I don't know which one he's

    9         looking at.     So if you could just identify for

   10         me -- they already have an exhibit label on the

   11         bottom with 2 and a D.       That might help.

   12         BY MR. ROBINSON:

   13         Q     Look at the bottom of the document in

   14         your left hand, Mr. Burrell, and describe to

   15         The Court --

   16         A     This?

   17         Q     Give -- tell The Court the number at the

   18         bottom.

   19         A     This is -- in my left hand is Exhibit C.

   20         Q     It says Exhibit C?

   21         A     Yes, sir.

   22         Q     Okay.    And what is that document?

   23         A     These are the orders -- or the offers

   24         that were accepted by the buyer through

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 176 of 267   PageID33
                                                                                219




    1         Indigo's platform.

    2         Q     Those were the orders that were accepted?

    3         A     Yes, sir.

    4         Q     Okay.

    5                      MS. VAN NAMEN:    I don't have a copy of

    6         an Exhibit C.

    7                      THE COURT:   Okay.   Then pass that back

    8         to him.    Pass both documents back to him.        Pass it

    9         back to Mr. Robinson.      Mr. Robinson, show them the

   10         documents that you're attempting to introduce.

   11         BY MR. ROBINSON:

   12         Q     Mr. Burrell, I want to pass you this

   13         document and ask you to identify it.

   14         A     This is still one of the orders -- or the

   15         bids, one of the bids that was accepted off of

   16         the platform that I offered through Indigo.

   17         Q     Okay.    At the very top -- read the first

   18         line at the top.

   19         A     Where it says congratulations or -- your

   20         offer has been accepted?

   21         Q     Yes.    Read the first line at the top.

   22         A     Your offer Alpha Charlie 4 Alpha Mike 2

   23         Tango has been accepted, the soybeans.

   24         Q     Your offer has been accepted?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 177 of 267   PageID34
                                                                                220




    1         A     Yes.

    2         Q     Okay.

    3                      MS. VAN NAMEN:    I'm sorry, Your Honor.

    4         I'm trying to speed this up as well, but that's

    5         not the offer number I have on this document that

    6         I was handed.     If you can point me in the right

    7         direction, I'll be glad to follow along.          I just

    8         don't see it.

    9         BY MR. ROBINSON:

   10         Q     How many of these offers did you have,

   11         Mr. Burrell?

   12                      THE COURT:   Wait a minute.     She's asked

   13         you to point out on her document or your document

   14         or his document what you're talking about so she

   15         can follow along with you.       So let's get this

   16         taken care of so we can move along.

   17         BY MR. ROBINSON:

   18         Q     How many offers did you have,

   19         Mr. Burrell?

   20                      THE COURT:   No, no, no.    Let's resolve

   21         the problem that she has, and then you can move

   22         on.   Let me see what you have.

   23                      MS. VAN NAMEN:    Your Honor, I believe --

   24                      THE COURT:   Just a second.     I'm looking

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 178 of 267   PageID35
                                                                                221




    1         at a document that's dated December 12th, 2010

    2         (sic) --

    3                     MR. ROBINSON:     Yes, sir.

    4                     THE COURT:    And it comes to

    5         problaw937@hotmail.com.

    6                     MR. ROBINSON:     Yes, sir.

    7                     THE COURT:    The subject matter --

    8         there's no subject here.       If you go down a little

    9         bit, it's from Indigo, a non-reply e-mail sent

   10         Friday, September 27th to cgtfmllc@outlook.com.

   11         So we're looking for an e-mail that originally was

   12         dated September 27th.

   13                     Mr. Robinson, can you turn that off?

   14                     MR. ROBINSON:     Yes, sir.

   15                     MS. VAN NAMEN:     Your Honor, if I might

   16         simplify, I think there are three e-mails just

   17         like that, and the offer ID at the bottom is

   18         different on each one.

   19                     THE COURT:    All right.

   20                     MS. VAN NAMEN:     I have --

   21                     THE COURT:    This offer ID is AC4AM2T.

   22                     MS. VAN NAMEN:     I have my own copy of

   23         that one, Your Honor.

   24                     THE COURT:    All right.    Here you go.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 179 of 267   PageID36
                                                                                222




    1         BY MR. ROBINSON:

    2         Q     So --

    3                     THE COURT:    Do you have that one?

    4                     MR. ROBINSON:     Yes, sir.    Your Honor, if

    5         we could stipulate -- if Counsel will stipulate

    6         that there are three separate orders that were

    7         entered into by Mr. Burrell and Indigo then

    8         that -- that takes care of that.

    9                     MS. VAN NAMEN:     Your Honor, I can't

   10         stipulate to that, but I can acknowledge that the

   11         three separate orders he's trying to reference are

   12         attached as Exhibit C to the affidavit.          And I

   13         think that puts us all on the same page.

   14                     MR. ROBINSON:     They are Exhibit C to the

   15         affidavit, and they are three -- the three orders

   16         that were entered into between Mr. Burrell and

   17         Indigo.

   18                     THE COURT:    Simply submit the three

   19         orders, let him identify them, and then we'll

   20         accept them as the next-numbered exhibit.

   21                     All right.    Mr. Burrell, what I want

   22         you to do is identify those documents.         Are

   23         those the three orders that were accepted by

   24         the buyers?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 180 of 267   PageID37
                                                                                223




    1                     THE WITNESS:     These three -- yes, Your

    2         Honor.

    3                     THE COURT:    All right.    And the first

    4         one in your hand, what is the order number?

    5                     THE WITNESS:     This one now is AC60ZET.

    6                     THE COURT:    What's the second one?

    7                     THE WITNESS:     The second one will be

    8         AC6QGAB.

    9                     THE COURT:    And the third one?

   10                     THE WITNESS:     The third is AC4AM2T.

   11                     THE COURT:    All right.    Mark them as

   12         Number -- Exhibit Number 3.

   13              (Whereupon, Exhibit 3 was marked.)

   14                     THE COURT:    Now, Mr. Robinson, do you

   15         have any questions about that, about these

   16         exhibits?

   17                     MR. ROBINSON:     No, Your Honor.

   18                     THE COURT:    All right.    Do you have any

   19         objection?

   20                     MS. VAN NAMEN:     No, Your Honor.     Thank

   21         you for clarifying that.

   22                     THE COURT:    There being no objection,

   23         they'll be admitted as Exhibit Number 3.          Your

   24         next question.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 181 of 267   PageID38
                                                                                224




    1         BY MR. ROBINSON:

    2         Q     Mr. Burrell, I have another document that

    3         I want to pass to you and ask if you can

    4         identify this.

    5         A     This is I believe -- oh, it's a letter

    6         from, I believe, Indigo's counsel to you in

    7         regards to the subject matter of a notice of

    8         cancellation.

    9         Q     And look on Page -- well, first, Your

   10         Honor, I'd like to offer this as Exhibit 4.

   11                     MS. VAN NAMEN:     No objection, Your

   12         Honor.

   13                     THE COURT:    There being no objection, it

   14         will be admitted as Exhibit 4.

   15              (Whereupon, Exhibit 4 was marked.)

   16         BY MR. ROBINSON:

   17         Q     Mr. Burrell, on the second page of

   18         Exhibit 4, would you read the underlined

   19         portion?

   20         A     Indigo will deduct from Mr. Burrell's

   21         payment $40,485.19 which fairly and accurately

   22         reimburses Indigo for costs incurred by virtue

   23         of this cancellation plus additional

   24         deductions for transport costs as to be

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 182 of 267   PageID39
                                                                                225




    1         reflected on the forthcoming settlement

    2         statement.

    3         Q     Okay.    So what is your interpretation of

    4         that sentence you just read?

    5         A     That they were pretty much going to take

    6         40 grand from the total of the beans to take

    7         -- satisfy their costs for -- in regards to us

    8         not doing business anymore in reference to --

    9         Q     Okay.

   10                     THE COURT:    Let me see that.

   11         BY MR. ROBINSON:

   12         Q     Mr. Burrell, I'm going to pass you one

   13         more document and ask you if you can identify

   14         this.

   15         A     This is the letter from the State of

   16         Mississippi, Department of Finance &

   17         Administration, addressed to me in regards to

   18         the rent payment that as of this letter,

   19         December 11th, still has not been paid.

   20         Q     Okay.

   21         A     And them recognizing my relationship and

   22         possible -- excuse me, difficulties that I may

   23         be having getting a settlement from Indigo Ag

   24         and them letting me know that if it is not

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 183 of 267   PageID40
                                                                                226




    1         resolved by January 15th of this month, of

    2         this year, they will proceed to rescind the

    3         contract.

    4         Q     Okay.

    5                     MR. ROBINSON:     Your Honor, I'd like to

    6         enter this as Exhibit 5.

    7                     THE COURT:    Any objection?

    8                     MS. VAN NAMEN:     No.

    9                     THE COURT:    With no objection, it will

   10         be admitted as Exhibit 5.

   11              (Whereupon, Exhibit 5 was marked.)

   12                     THE COURT:    You may proceed.

   13         BY MR. ROBINSON:

   14         Q     Mr. Burrell, would you look at the first

   15         paragraph of this Exhibit 5?

   16         A     Okay.

   17         Q     Would you read that last sentence?

   18         A     The last sentence of the first paragraph

   19         states your contracts for both Tracts 3 and 27

   20         expire on January 14th at midnight.

   21         Q     Now, skip down to the next paragraph.

   22         A     Okay.

   23         Q     And the third sentence from the bottom

   24         beginning with "therefore", please read that

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 184 of 267   PageID41
                                                                                227




    1         to The Court.

    2         A      Therefore, we must have payment in hand

    3         by the close of business on January 14th of

    4         2020.

    5         Q      Okay.   And the third sentence -- in that

    6         second paragraph, the third sentence beginning

    7         -- well, phrased "in order", read from there,

    8         please.      In order to keep --

    9         A      Oh.   Would like to work with you in order

   10         to keep you as one of our contracted farmers,

   11         we must set a date for final payment in order

   12         to have the time to re-bid Tracts 3 and 27 if

   13         necessary.

   14         Q      Okay.   Now, re-bid Tracts 3 and 27 if

   15         necessary, what is -- what is that saying to

   16         you?

   17         A      They're going to rescind.      And, as far as

   18         they go, they have to put it back out for the

   19         general public to, you know, make an offer on

   20         it.    Because this is part of their revenue,

   21         and, if this contract is not paid on, they

   22         have to put it back out to let somebody else

   23         bid on it.

   24         Q      So the two contracts that -- the two

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 185 of 267   PageID42
                                                                                228




    1         leases that are Exhibit 1, Tracts 3 and 27 --

    2         A     Correct.

    3         Q     -- would be re-bid to someone else?

    4         A     Yes.

    5         Q     And what impact do you believe that would

    6         have on your farming operation?

    7         A     Well, long-term that is a substantial

    8         amount of investment that would be lost and

    9         revenue that would be not attained.         Based off

   10         current markets in the soybean market going

   11         forward eight years, that's a long time, that

   12         would damage me as a veteran/African-American

   13         farmer trying to farm under the USDA's new

   14         practices and their offers to veteran farmers

   15         and minority farmers, and that would

   16         financially do damage to my overall business

   17         in farming -- in agricultural.

   18         Q     Okay.    So do you -- are you familiar with

   19         the USDA's socially disadvantaged farmer

   20         program?

   21         A     I am.

   22         Q     All right.    Do you consider yourself part

   23         of that program?

   24         A     I am.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 186 of 267   PageID43
                                                                                229




    1         Q     Okay.    And if -- if you were not able to

    2         meet this Mississippi obligation, you're

    3         saying that would have a substantial and

    4         severe impact?

    5         A     Absolutely.     Because not only would it

    6         just damage, you know, the operation

    7         currently, but going forward there could be

    8         other opportunities with the State of

    9         Mississippi there on the same property to make

   10         revenue from previous crops to possibly bid

   11         for more ground with the State of Mississippi

   12         based off of previous revenue generated from

   13         the soybean crops going forward.

   14               So, again, long-term -- eight years,

   15         that's quite -- that's quite a substantial

   16         amount of time to not only recoup investment

   17         but to actually see a healthy return on

   18         investment going forward.       So, from a business

   19         standpoint, yes, that would be damaging.

   20                     MR. ROBINSON:     That's all I have, Your

   21         Honor.

   22                     MS. VAN NAMEN:     Your Honor, may I have a

   23         quick moment to confer with my client before we

   24         proceed?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 187 of 267   PageID44
                                                                                230




    1                     THE COURT:    All right.

    2                         (Brief recess.)

    3                     MS. VAN NAMEN:     Thank you, Your Honor.

    4         I was conferring with my client because -- I also

    5         wanted to ask The Court, as it seems to me -- if

    6         Plaintiff has rested his proof, there has been no

    7         proof as to --

    8                     THE COURT:    I don't know if he rested.

    9         I think he tendered the witness to you.

   10                     MS. VAN NAMEN:     Well --

   11                     MR. ROBINSON:     I tendered the witness,

   12         Your Honor.

   13                     MS. VAN NAMEN:     Your Honor, in tendering

   14         that witness, he's offered no proof of the State

   15         of Mississippi's actionable lien much less a

   16         perfected lien.

   17                     THE COURT:    Are you going to

   18         cross-examine him?

   19                     MS. VAN NAMEN:     I -- I'll proceed with

   20         cross-examining him.      I was just, in the interest

   21         of efficiency, seeing if The Court wanted to

   22         proceed that way.

   23                     THE COURT:    Let's cross-examine him, and

   24         let's move on.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 188 of 267   PageID45
                                                                                231




    1                        CROSS EXAMINATION

    2         BY MS. VAN NAMEN:

    3         Q     Mr. Burrell, you've asserted a lien on

    4         behalf of the State of Mississippi, correct?

    5         A     Yes.

    6         Q     And Mississippi is not a party to this

    7         action, right?

    8         A     No.

    9         Q     Is it your understanding that

   10         Mississippi's lien is on the proceeds of your

   11         2019 crop harvested on the land that you lease

   12         from the State of Mississippi?

   13         A     Yes.

   14         Q     Okay.    Let's talk a little bit about your

   15         2019 crop.

   16               You testified -- well, I don't think you

   17         did actually.     How many bushels of soybeans

   18         did you actually deliver to Indigo?

   19         A     The number that was referenced to me was

   20         I believe, like 8,688, something along that

   21         line.

   22         Q     And I'll represent to you that's what's

   23         contained in Exhibit 4 as well, 8,688.58.

   24         A     Okay.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 189 of 267   PageID46
                                                                                232




    1         Q      All right.   So, out of that 8,688 bushels

    2         of soybeans that were actually delivered, how

    3         many bushels per acre did your farm yield?

    4         A      When you do the analysis, the breakdown,

    5         based off of that amount of bushels, based off

    6         how much was cut at roughly 500 and -- what

    7         does it say, 580 acres to get to that point,

    8         we are -- you're yielding -- regardless of who

    9         you are, you're yielding about 15 bushels an

   10         acre.

   11         Q      I'm not sure I'm understanding that.        How

   12         many beans -- how many acres did you actually

   13         cut?

   14         A      To get to that number there, that number

   15         represents how many acres we had already cut.

   16         So that represents roughly about 580 acres in

   17         total between Tract 3 -- excuse me, Tract 27,

   18         which was first, and then moving to Tract 3.

   19         Q      Okay.   That you had already -- you said

   20         that you had already cut.       When did you cut

   21         them?

   22         A      That's how you get to that -- those

   23         bushels.    We cut them.

   24         Q      Okay.   Let me see if I can under -- tell

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 190 of 267   PageID47
                                                                                233




    1         you how I'm understanding it at least, okay?

    2         A     Okay.

    3         Q     So what I would -- I would ask you is

    4         what is an average yield per acre in a bushel

    5         of soybeans?

    6         A     Well, an average yield would be probably,

    7         you know, anywhere from 45, 55, but you're

    8         asking what -- what that yielded, and I was

    9         giving you what that yielded.

   10         Q     What that particular yielded?

   11         A     Yes.

   12         Q     Okay.    Well, in my head, though, if

   13         you're at a 45 yield per acre --

   14         A     Correct.

   15         Q     -- and we get to 8,600 bushels, I'm

   16         looking at around 200 bushels an acre -- I'm

   17         sorry, 200 acres, but you're saying that you

   18         cut 580 acres?

   19         A     Yes, ma'am.

   20         Q     And you yielded about 15 bushels an acre?

   21         A     So, when you send your tickets in to the

   22         elevator, the elevator gives you a status

   23         sheet of where you are, and so, when the

   24         trucks come back or, you know, you talk to

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 191 of 267   PageID48
                                                                                234




    1         your driver or what have you -- in a general

    2         setting, outside of Indigo, but, in a general

    3         sitting, that lets you know kind of where

    4         you're at as far as your yield.

    5         Q     What's --

    6                     THE COURT:    I think y'all are going way

    7         off the rack of what the initial question was.

    8         The question -- the initial question was how many

    9         acres did you cut, and you responded with a

   10         percentage of the entire acreage as opposed to

   11         answering the question.       What are you trying to

   12         get at, Counsel?

   13                     MS. VAN NAMEN:     That specifically, Your

   14         Honor.    And I'll see if I can streamline that a

   15         little more.

   16                     THE COURT:    All right.    This is not

   17         rocket science.     Let's don't complicate it.

   18                     MS. VAN NAMEN:     I understand, Your

   19         Honor.    I will submit to The Court that I was an

   20         English major and not a math major, so I will try

   21         my best, okay?

   22         BY MS. VAN NAMEN:

   23         Q     Mr. Burrell, how many acres did you

   24         actually cut?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 192 of 267   PageID49
                                                                                235




    1         A     We are standing on 580 acres of cut

    2         beans.    That's where that number comes from.

    3         Q     Okay.    And, out of the 838 acres that you

    4         leased from the State of Mississippi, we've

    5         got 300 acres left?

    6         A     Approximately 250.

    7         Q     Okay.    Two-fifty.    What happened to

    8         those?

    9         A     They're -- they're there.

   10         Q     What's there?

   11         A     The beans.

   12         Q     So the beans on 250 acres are still in

   13         the field?

   14         A     Yes, ma'am.

   15         Q     Is that the same 250 acres that you

   16         testified in your affidavit submitted with the

   17         petition that you would use to pay the penalty

   18         that you owe Indigo?

   19         A     It would be, yes, ma'am.

   20         Q     And what are those beans worth now?

   21         A     We'll have to put them out there on the

   22         market and see -- we could do a spot market.

   23         You cut some, send them to the elevator and

   24         see what they will give you right there on the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 193 of 267   PageID50
                                                                                236




    1         spot.

    2         Q     What would you estimate them to be?

    3         A     Currently right now, based off of where

    4         the prices are, I'd say about $9.60.

    5                      THE COURT:   How much?

    6                      THE WITNESS:    Nine dollars and 60 cents.

    7         Beans go up after the harvest season.         I had to

    8         keep up with all of that stuff.

    9         BY MS. VAN NAMEN:

   10         Q     Why haven't you cut it?

   11         A     The weather has been a big issue, and

   12         equipment has been a big issue, so -- weather

   13         is going to be the big thing.

   14               A farmer's rule, you don't cut wet beans

   15         because -- just because of the consistency

   16         with the beans and stuff, so that would be a

   17         gamble trying to turn those in.

   18         Q     So, on the 838 acres, you only planted

   19         soybeans?

   20         A     Yes.

   21         Q     Where did you get the seed?

   22         A     Through a company here based out of

   23         Memphis called Local Seed.

   24         Q     Local Seed.     Did you pay for the seed?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 194 of 267   PageID51
                                                                                237




    1         A     It's on credit.

    2         Q     It's on credit.     Isn't it true they filed

    3         a lien against you for all the soybeans in the

    4         field from Sunflower, Mississippi?

    5         A     That's not uncommon.

    6         Q     It's not uncommon?

    7         A     Not at all, as the State of Mississippi

    8         goes.

    9         Q     How much is that lien?

   10         A     Off the top of my head, I'll probably say

   11         about 58,000.

   12         Q     Is that how much you paid for the beans?

   13         Well, on credit.

   14         A     On credit, yeah.     Well, they -- you know,

   15         they send you a statement every time they send

   16         something out, so that's the last statement I

   17         have.

   18                     MS. VAN NAMEN:     Your Honor, I'd like to

   19         hand the witness a document.

   20                     THE COURT:    All right.

   21                     MS. VAN NAMEN:     It's a set of documents

   22         actually.

   23         BY MS. VAN NAMEN:

   24         Q     Mr. Burrell, if you'll look at the first

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 195 of 267   PageID52
                                                                                238




    1         page, you'll see it says Uniform Commercial

    2         Code Filing Acknowledgment.       At the top, it

    3         says Hollandale Agricultural Services.          Is

    4         that who you bought the beans from?

    5         A     No.

    6         Q     Okay.    Look down further.     It says

    7         secured party, Local Seed Company.         Does that

    8         ring a bell?

    9         A     Oh -- yes.

   10         Q     I'm sorry?

   11         A     Yes.

   12         Q     Okay.    Look at the next page, if you

   13         will.    Now, at the top you'll see this is a

   14         Mississippi UCC-1F, a farm lien.

   15         A     Uh-huh.

   16         Q     And, in the top paragraph, Number 1, it

   17         says the debtor's full legal name, Cameron

   18         Lamar Burrell.     Is that you?

   19         A     Yes.

   20         Q     It also has, in paragraph two, Cameron L.

   21         Burrell, Sr.     Who's that?

   22         A     Me.

   23         Q     So you're Senior and Cameron L. --

   24         A     I had a son --

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 196 of 267   PageID53
                                                                                239




    1         Q     Okay.

    2         A     -- so I went to Senior.

    3         Q     Fair.    If you keep going, you'll see it

    4         says Local Seed Company is the secured party

    5         and that the farm product described on which

    6         they have a lien is soybeans.

    7         A     Uh-huh.

    8         Q     Quantity all.

    9         A     Uh-huh.

   10         Q     Crop year 2019 in Sunflower, Mississippi.

   11         A     Uh-huh.

   12         Q     Okay.    The next page.    Mississippi UCC-1F

   13         financing statement and an addendum.         It looks

   14         like it's the same lien reference number, and

   15         it just adds Cameron Lamar Burrell in the name

   16         and Cameron Burrell, Sr.; is that correct?

   17         A     Yes, ma'am.

   18                     MS. VAN NAMEN:     Your Honor, I'd ask that

   19         we move this into evidence as Exhibit Number 6.

   20                     THE COURT:    All right.    Any objection?

   21                     MR. ROBINSON:     No objection.

   22                     THE COURT:    And, to categorize them,

   23         these are UCC filings?

   24                     MS. VAN NAMEN:     I would call them Local

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 197 of 267   PageID54
                                                                                240




    1         Seed UCC filings.

    2                      THE COURT:   Say it again.

    3                      MS. VAN NAMEN:    Local Seed Company UCC

    4         filings.

    5              (Whereupon, Exhibit 6 was marked.)

    6         BY MS. VAN NAMEN:

    7         Q     Mr. Burrell, I'm passing you another

    8         document now.     If you will look at the middle

    9         portion of that page, you will see an e-mail

   10         from cgtfmllc.     That's your e-mail, right?

   11         A     Yes.

   12         Q     To Amber Blair at Indigo.       Now, she's

   13         your case coordinator, or case manager; is

   14         that correct?

   15         A     Yeah.

   16         Q     I'm not sure what they call it, but

   17         basically she's your contact at Indigo for

   18         your account?

   19         A     Yeah, she was.

   20         Q     Okay.    Mr. Burrell, can you please read

   21         that third sentence in the first paragraph.

   22         A     The third sentence...

   23         Q     I'll help you.      We've cut an estimated

   24         580 acres and have only averaged roughly 45 to

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 198 of 267   PageID55
                                                                                241




    1         50 bushels per acre.      With the remaining

    2         250 acres left, based on those yields, we're

    3         looking at roughly a projected 12 K bushels.

    4         In reality, I do not see 50 K being

    5         attainable.     Is that correct?

    6         A     Yes.

    7         Q     Well, you told me earlier that you were

    8         averaging about 15 -- what did you say,

    9         15 bushels an acre?

   10         A     I did say that.

   11         Q     Okay.    And this says 45 to 50 bushels an

   12         acre.

   13         A     Right.

   14         Q     So, based on this e-mail, if I'm looking

   15         at 50 bushels an acre and I'm multiplying that

   16         by 580 acres -- now, I'm not a math person,

   17         but, if we're looking at 50 bushels an acre

   18         times 580 acres, that's a quarter million

   19         dollars.

   20         A     That's absolutely correct.

   21         Q     And did you -- were you paid a quarter

   22         million dollars?

   23         A     No.

   24         Q     What did you do with the beans?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 199 of 267   PageID56
                                                                                242




    1         A     Well, we need to talk to Indigo.        Indigo

    2         picked up the beans.      Indigo picked up these

    3         beans and delivered them to the buyer.         It's

    4         not a question of whether I picked them up.

    5               That's what the contract was for,

    6         Indigo -- they would come out to the field,

    7         pick up the beans, deliver them to the buyer,

    8         and then, from there, all things would be

    9         settled.

   10         Q     Well, do you know if the beans were

   11         delivered?     Were they picked up from you?

   12         A     I'm sorry?

   13         Q     Were the beans picked -- the beans were

   14         picked up from you, weren't they?

   15         A     They were picked up.

   16         Q     And you got a receipt that they were

   17         delivered to the ultimate buyer, correct?

   18         A     In the end I did.

   19         Q     Okay.

   20         A     Through Indigo.

   21         Q     Well, let me ask you this, back to this

   22         e-mail, in the second paragraph, the first

   23         sentence, even if the weather and custom

   24         harvester setbacks were not a factor, this

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 200 of 267   PageID57
                                                                                243




    1         year's yield is 25 percent under what we saw

    2         in 2018.    Mr. Burrell, can you explain to

    3         me -- I thought you said this was your first

    4         year of farming.      What did you see in 2018?

    5         A     So, in 2018, I didn't farm per se at a

    6         contract, but I did serve -- that's what CGT

    7         Farm Management does.      We are a farm

    8         consultant.

    9               So, within my organization, someone did

   10         farm those beans, and I was hired to consult

   11         with them and manage those beans, so I know

   12         about that.

   13         Q     Okay.    So you've got experience then.       So

   14         you can typically tell how many bushels per

   15         acre you would get.      So my question is simple.

   16         Out of the 580 acres, did you get 45 to 50 or

   17         15?

   18         A     Fifteen.

   19         Q     Well, why did you represent to Amber

   20         Blair, your case -- your account manager at

   21         Indigo, that you got 45 to 50?

   22         A     That was based on what we saw in the

   23         field at the time prior to Indigo contacting

   24         the contracted carrier that turned in all

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 201 of 267   PageID58
                                                                                244




    1         tickets to Indigo to get that final number.

    2               So 8,688.58, or whatever number you're

    3         referencing, did not come until Indigo came

    4         and got that number.

    5         Q     Okay.

    6                     MS. VAN NAMEN:     Let's go ahead and

    7         introduce this as Exhibit Number 7.

    8                     THE COURT:    Any objection?

    9                     MR. ROBINSON:     No objection, Your Honor.

   10              (Whereupon, Exhibit 7 was marked.)

   11         BY MS. VAN NAMEN:

   12         Q     Okay.    We talked about --

   13                     THE COURT:    Just a second.     For the

   14         record, this e-mail from cgt -- whose e-mail

   15         address is that?

   16                     MS. VAN NAMEN:     Mr. Burrell testified

   17         that was his.

   18                     THE COURT:    All right.    And who is Amber

   19         Blair?

   20                     THE WITNESS:     Amber Blair was the young

   21         lady who pretty much facilitated the --

   22                     THE COURT:    She was your grower manager?

   23                     THE WITNESS:     No.   She was a separate --

   24         a separate person.      She was the person that

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 202 of 267   PageID59
                                                                                245




    1         facilitated setting up all the contracts and the

    2         payments with me through the State of Mississippi,

    3         so she took care of -- was taking care of all of

    4         that.

    5                      THE COURT:   All right.    For the record,

    6         this Exhibit Number 7 is dated November 26, 2019,

    7         and it has a subject reference Early Delivery-LDC

    8         Rosedale, and with numbers TX-2491, TX-2486,

    9         TX-2492.     And the string of e-mails dates back

   10         from September 26th through September 30th.          That

   11         will be Exhibit Number 7.

   12         BY MS. VAN NAMEN:

   13         Q     Mr. Burrell, we talked about the lien

   14         that's been filed against you for soybeans you

   15         harvested in Sunflower County in 2019 by the

   16         seed company.     What about the rest of your

   17         farming operation?      Do you have any equipment

   18         that you used?

   19         A     Yes.

   20         Q     Did you pay for it?

   21         A     It was on an investment lease.

   22         Q     An investment lease?

   23         A     Uh-huh.

   24         Q     For how much?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 203 of 267   PageID60
                                                                                246




    1         A     I can't give you a number right now, but

    2         I used that equipment to put my beans in

    3         through investors that are private.

    4         Q     Okay.    What about a chemical company, a

    5         fertilizer or treatment -- did you have

    6         anything like that?

    7         A     Yes, but that was investor taken care of.

    8         Q     So these investors, they're not

    9         creditors?

   10         A     No.

   11         Q     Is the investor your dad?

   12         A     Within the organization, yeah.

   13         Q     All right.    Do you have any other

   14         creditors?

   15         A     As far as the farming operation?

   16         Q     Yes.

   17         A     Nothing but -- creditors would be Local

   18         Seed.

   19                      THE COURT:   Is what?

   20                      THE WITNESS:    Local Seed would be the

   21         only creditor that extended credit.

   22                      THE COURT:   Do you mean Hollandale?

   23                      THE WITNESS:    Well, I don't know who

   24         Hollandale is, Your Honor, but Local Seed is who I

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 204 of 267   PageID61
                                                                                247




    1         dealt with here in Memphis, Tennessee, yes, sir.

    2         BY MS. VAN NAMEN:

    3         Q     Did the investors own any percentage of

    4         your crop?

    5         A     Yes.

    6         Q     How much?

    7         A     About 30 percent.

    8         Q     Thirty percent.     And have they been paid?

    9         A     No.

   10         Q     Are they asking to be paid?

   11         A     Well, of course.

   12         Q     How much are they owed?

   13         A     We will determine that -- that would be

   14         based off of the gross revenue of the beans

   15         had they all been harvested.

   16         Q     But you still have some sitting in the

   17         field you haven't harvested?

   18         A     I've still got some sitting in the field.

   19         Q     Why haven't you harvested them?

   20         A     Again, ma'am, I told you the weather has

   21         been a devastating player across the country,

   22         not just here in Mississippi.

   23         Q     Well, if you can get $9 -- what did you

   24         say, $9.60?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 205 of 267   PageID62
                                                                                248




    1         A      No.   I said that would be projected what

    2         to get now.

    3         Q      Okay.

    4         A      Three months ago -- two months ago they

    5         were at probably $8.75.

    6         Q      So it's even better now.

    7         A      That's what I said, $8.75 three months

    8         ago when you're harvesting.       Now you can

    9         probably get about $9.60.

   10         Q      Even better.    So you could harvest that

   11         and pay off the State of Mississippi, couldn't

   12         you?

   13         A      The State of Mississippi will come first

   14         off of what's already there.

   15         Q      Well, why have you not used that to

   16         secure the rent payment that was already due

   17         in October of 2019?

   18         A      One more time, please.

   19         Q      If you have that much money still sitting

   20         in the field --

   21         A      Okay.

   22         Q      -- why have you not cut that?       I

   23         understand weather has been a factor.          Why

   24         have you not cut that and applied that money

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 206 of 267   PageID63
                                                                                249




    1         towards the rent that you owe the State of

    2         Mississippi?

    3         A     Oh, we halted everything once we filed

    4         this petition.

    5         Q     Why?

    6         A     We halted every -- all operations until

    7         we get to the bottom of dealing with Indigo

    8         first before we move forward.

    9         Q     Do you have crop insurance?

   10         A     At the time, no.

   11         Q     Have you previously had crop insurance?

   12         A     No.

   13         Q     You've already defaulted under the terms

   14         of the contract with the State by failing to

   15         harvest, right?

   16         A     With the State, we've been granted that

   17         extension, so we've got -- you know, we know

   18         the folks down there, and they know kind of

   19         what's going on, so they granted us that

   20         extension.     Hence why they sent this letter.

   21         Q     You referenced an extension, but my

   22         question was about a default.        Let's look

   23         back at --

   24         A     We haven't defaulted yet, no.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 207 of 267   PageID64
                                                                                250




    1         Q     Okay.    Let's look back at Exhibit 1.

    2                      THE COURT:   Do you have any exhibits

    3         over there with you?

    4                      THE WITNESS:    These are the ones I've

    5         been holding onto.

    6         BY MS. VAN NAMEN:

    7         Q     Mr. Burrell, if you'll flip over to

    8         Condition Number 9, you'll see the first

    9         sentence in that paragraph says the lessee

   10         agrees to cultivate the tract in a husbandlike

   11         manner and not to commit waste thereon.          Do

   12         you see that?

   13         A     Yes.

   14         Q     And Condition Number 10, Lessee agrees to

   15         plant, grow and harvest from the crops

   16         identified.

   17         A     Yes.

   18         Q     Well, you agreed to plant, grow and

   19         harvest, and you planted and you grew --

   20         A     Correct.

   21         Q     -- but you haven't harvested.

   22         A     We've harvested 580 acres --

   23         Q     But not all of it.

   24         A     -- of the soybeans wherever they are,

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 208 of 267   PageID65
                                                                                251




    1         Rosedale, Mississippi, per Indigo's logistics

    2         contracting -- they contracted, through their

    3         logistics company, to haul those beans there.

    4         Q     I'm with you on the 8,600.

    5         A     All right.

    6         Q     What I'm talking about is the beans still

    7         in the field.

    8         A     Okay.

    9         Q     You haven't harvested those?

   10         A     They're still there.

   11         Q     Okay.    Is that cultivating in a

   12         husbandlike manner?

   13         A     That wouldn't be cultivating, no.

   14         Q     Okay.    If you'll look at Exhibit 5,

   15         please.

   16         A     I don't have that.

   17         Q     That's the letter from the State of

   18         Mississippi you're relying on.

   19                     THE COURT:    Here you go.

   20                     THE WITNESS:     Thank you.    Okay.

   21         BY MS. VAN NAMEN:

   22         Q     The first paragraph says that the lease

   23         for the prior term must be paid by

   24         October 30th or before the renewal period in

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 209 of 267   PageID66
                                                                                252




    1         order to be eligible for a renewal, right?

    2         A     Yes.

    3         Q     And the contract renewal date for your

    4         contracts is January 15th, right?        Well,

    5         that's what it says right here.

    6         A     That's what it says here.

    7         Q     Okay.    And your contracts for both Tracts

    8         3 and 27 expire on January 14th.        Then it

    9         proceeds to say the amounts due for the 2019

   10         growing season, so you've got Tract 3 and

   11         Tract 27, a total of $89,604?

   12         A     Correct.

   13         Q     But it also says for the contract

   14         renewal -- so, to continue the next seven

   15         years of your lease, you have to pay

   16         25 percent of the contracted amount; for Tract

   17         3, that's $17,612.25, for Tract 27, it's

   18         $8,154.74, and then the taxes, $9 an acre.

   19         They say it's 842.96 acres, I'm going to take

   20         their word for it, and that amount -- that

   21         amounts to $7,586.64.

   22         A     Uh-huh.

   23         Q     When I add that up, the total due to

   24         Mississippi by January 14th is $122,957.63.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 210 of 267   PageID67
                                                                                253




    1         Is that right?

    2         A     Without a calculator, I'll take your

    3         word, yes, ma'am.

    4         Q     So $122,000 -- let's round it up to 123.

    5         A     Okay.

    6         Q     Do you have that kind of money?

    7         A     Do I?

    8         Q     Yes.

    9         A     Personally, no.

   10         Q     Do your investors have that kind of

   11         money?

   12                      MR. ROBINSON:    Objection, Your Honor.

   13         Calls for speculation.

   14                      THE COURT:   If he knows.     Overruled.

   15         BY MS. VAN NAMEN:

   16         Q     I believe you answered.       Do you know?    Do

   17         your investors have that kind of money?

   18         A     Yes.

   19         Q     So are there other avenues you could

   20         pursue to be able to meet your obligations to

   21         the State of Mississippi without incurring

   22         irreparable harm?

   23         A     The fact of the matter is that the State

   24         of Mississippi -- when you're farming and

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 211 of 267   PageID68
                                                                                254




    1         you're on that land and -- the proceeds from

    2         those soybeans are automatically understood --

    3         in that contract, in that lease, they have the

    4         first lien, and all proceeds from those

    5         soybeans go to them first.

    6         Q     Well, I understand the legal argument,

    7         but I also understand that the State of

    8         Mississippi is -- as you filed this lawsuit is

    9         not a party here.      So any chance we would have

   10         had, with the State of Mississippi, to work it

   11         out they're not here to say.         Have you seen a

   12         lien from the State of Mississippi?

   13         A     Yeah.    I'm surprised you didn't have it

   14         in your document with the Hollandale people

   15         there because I believe they file one when you

   16         sign the contract.      I mean in their legal

   17         department.

   18                     MS. VAN NAMEN:     Your Honor, may I have

   19         just one moment?

   20                     THE COURT:    All right.    Pass me the

   21         documents back.

   22                     THE WITNESS:     Okay.

   23                     MS. VAN NAMEN:     Your Honor, that's all I

   24         have.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 212 of 267   PageID69
                                                                                255




    1                      THE COURT:   All right.    Redirect.

    2                      REDIRECT EXAMINATION

    3         BY MR. ROBINSON:

    4         Q     Mr. Burrell, Counsel asked you about your

    5         conversation with Amber Blair.

    6         A     Uh-huh.

    7         Q     Did you advise Amber Blair of the lien

    8         from the State of Mississippi?

    9         A     Oh, that was early on.      As a matter of

   10         fact, Ms. Blair asked me that the week of --

   11         that the offers were accepted if we had -- or

   12         if I had a landlord, and I proceeded to tell

   13         her that my landlord was the State of

   14         Mississippi/Mississippi Department of

   15         Corrections.

   16         Q     So they asked you specifically if you had

   17         a landlord?

   18         A     Yes.   Because, as part of their setup in

   19         the payments and everything, one of their

   20         things is they will -- Indigo would take care

   21         of those payments to the landlord, the farmer

   22         would not have to deal with all of that.

   23               So, once the proceeds were -- the

   24         contracts were met, the proceeds were

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 213 of 267   PageID70
                                                                                256




    1         accumulated, they would begin to funnel those

    2         funds to whomever you directed them to.          And

    3         so I let them know that the State of

    4         Mississippi was my landlord, and they reached

    5         out to them and had a conversation to get all

    6         that in place.

    7         Q     So they contacted the State of

    8         Mississippi and had conversations with them --

    9         A     Yes, sir.

   10         Q     -- about your landlord lien?

   11         A     Yes, sir.

   12         Q     And they were to funnel the monies to the

   13         State of Mississippi when they came in?

   14         A     I -- I didn't partake in that program

   15         other than just setting it up, but whatever

   16         they conversed about they let me know that

   17         they knew about Tract 3 and Tract 27 per the

   18         Department of Finance & Administration there

   19         in Mississippi.

   20         Q     The Department of Finance &

   21         Administration in Mississippi talking with the

   22         people at Indigo?

   23         A     Amber Blair and her team, yes, sir.

   24         Q     At Indigo?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 214 of 267   PageID71
                                                                                257




    1         A     At Indigo, yes, sir.

    2                     MR. ROBINSON:     That's all I have, Your

    3         Honor.

    4                     THE COURT:    All right.    You may step

    5         down.    Is that your final witness?

    6                     MR. ROBINSON:     That concludes my proof.

    7                     THE COURT:    All right.

    8                     MS. VAN NAMEN:     Your Honor, at this

    9         point, we would argue that the plaintiff has not

   10         met his burden, and there's no other proof to be

   11         put on by Indigo to finish this matter.

   12                     In the interest of efficiency, we

   13         would say that he's failed to meet his burden

   14         and we should proceed with closing arguments.

   15                     THE COURT:    It's unclear in my mind

   16         what's going on here.      Call your witnesses.

   17                     MS. VAN NAMEN:     Your Honor -- I'm sorry.

   18         I didn't understand what you said.

   19                     THE COURT:    It does not -- it's not

   20         clear to me exactly what's going on here.          Mr. --

   21         well, do you want to respond to her request?

   22                     MR. ROBINSON:     Yes, Your Honor.     There's

   23         no question that there's a lien.        I mean,

   24         that's -- Mr. Burrell has testified that there's a

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 215 of 267   PageID72
                                                                                258




    1         lien from the State of Mississippi.

    2                     They -- Indigo, in Exhibit 4 that's

    3         in evidence, has said we will pay the State of

    4         Mississippi.     They recognized Mississippi's

    5         lien.

    6                     Their counsel, in Exhibit 4 on

    7         Page 2, says you have kindly informed us of

    8         the lien that the State of Mississippi has

    9         against your client.      As such, payment to your

   10         client will be both in his name and to the

   11         State of Mississippi.

   12                     So Indigo recognizes the lien.        They

   13         knew about the lien -- landlord's lien in

   14         October.    So there's no question, Your Honor,

   15         about the existence of a lien.

   16                     Now, they say, well, the State of

   17         Mississippi is not a party to this proceeding.

   18         Well, the State of Mississippi is not an

   19         indispensable party to the extent that they've

   20         already told us, in their correspondence with

   21         the petitioner, what they plan to do on

   22         January 14th if they're not paid, their lien

   23         is not satisfied.

   24                     So the State of Mississippi -- one,

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 216 of 267   PageID73
                                                                                259




    1         the lien has been established through Indigo,

    2         through their own correspondence and their

    3         counsel, and, two, they've -- the petitioner

    4         has presented correspondence from the State of

    5         Mississippi evidencing their intent, just --

    6         for purposes of likelihood of success on the

    7         merits.

    8                     So he's established the existence of

    9         the lien through evidence that's in the

   10         record, irrefutable evidence in the record

   11         that there exists a lien with the State of

   12         Mississippi.

   13                     So if -- if, by indispensable party,

   14         they mean to say that, well, we don't have any

   15         idea that he really has an obligation to the

   16         State of Mississippi, that would be

   17         incomprehensible.

   18                     I mean, the -- do they question the

   19         existence of the State -- of the lien of the

   20         State of Mississippi?      No, Your Honor.     Indigo

   21         knew about it, has recognized the lien and has

   22         told Mr. Burrell that they're going to take

   23         his money, what's left after they get $40,000,

   24         and send that to the State of Mississippi.          So

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 217 of 267   PageID74
                                                                                260




    1         they've recognized the existence of

    2         Mississippi's lien.

    3                     THE COURT:    All right.

    4                     MR. HILLYER:     Your Honor, if I may, I

    5         think we got far afield right there with Ms. Van

    6         Namen.    I was going to handle this aspect of it.

    7         Would you like me to stand at the podium or can I

    8         stand where I am, Your Honor?

    9                     THE COURT:    That's fine as long as the

   10         court reporter can pick you up.

   11                     MR. HILLYER:     Your Honor, I think the

   12         issue where I think we're not connecting with

   13         Mr. Robinson is he's -- one, about the burden the

   14         plaintiff has, but, two, as The Court's well

   15         aware, Mr. Robinson is referring to e-mails and

   16         referring to correspondence and referring to

   17         discussions and -- this is actually highly

   18         technical.     This is exactly why I was involved in

   19         this.    Mr. Robinson knows this as well.        That's

   20         why we introduced a filed UCC-1 from Local Seed.

   21                     The actual issue he raises in his

   22         petition is the State of Mississippi has a

   23         duly perfected superior lien to all others

   24         that would somehow bar Indigo from taking its

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 218 of 267   PageID75
                                                                                261




    1         contractual proceeds.

    2                     I think what Ms. Van Namen was going

    3         with earlier is there is no lien in the

    4         record.    Mr. Robinson filed the petition.        He

    5         filed his memorandum.      He had witnesses here

    6         today.    The Mississippi lien is not in the

    7         record.

    8                     And it's not like an abstract, like

    9         you know there's a lien.       It's kind of like

   10         saying you know there's a mortgage.         There's a

   11         filed deed of trust.

   12                     The statute that Mr. Robinson cites

   13         and we -- I know Your Honor has read our

   14         response is this only becomes an issue if they

   15         have duly perfected their Article 9 secured

   16         lien in accordance with 75-9-101, et seq., and

   17         actually 75-9-308 is the one that governs,

   18         when a security interest or agricultural lien

   19         is perfected; continuity of perfection.

   20         That's Mr. Robinson's burden.

   21                     Right now this Court has nothing to

   22         rely upon that they have a lien.        That's

   23         statutory.     They've got to perfect the lien

   24         before they come in front of other creditors.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 219 of 267   PageID76
                                                                                262




    1                     That's why we were trying to get the

    2         State of Mississippi involved.        That's why

    3         they're not involved.      That's why we had the

    4         discussion if we're not going to have --

    5                     THE COURT:    They're not involved

    6         because?    Fill in the blank.

    7                     MR. HILLYER:     Because this is Tennessee,

    8         and, Your Honor, without -- if you'll indulge --

    9         as far as proof, I was on the call with the State

   10         of Mississippi with the Assistant Attorney General

   11         and the Department of Agriculture, and I believe

   12         the exact quote, and I can ask Ms. Van Namen to

   13         verify, said we're not going to step one foot

   14         across the state line, and you know that, so y'all

   15         do whatever you want to do up there.         That's the

   16         Mississippi -- that's what it says in that letter

   17         that's in evidence.

   18                     They're not participating.       They're

   19         not talking about their lien.        So that's why

   20         this forum -- it's not about getting the

   21         ultimate resolution.

   22                     This forum is just the wrong forum

   23         to do this, but, if we have to argue about

   24         this to get out of this forum, Your Honor,

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 220 of 267   PageID77
                                                                                263




    1         it's fatal that they don't have Mississippi's

    2         lien in the record, a perfected lien with the

    3         statutory language.      They -- that is element

    4         one.    We don't even have to go to two, three

    5         and four.

    6                     And I -- I mean, I appreciate

    7         everything that the Burrells have said.          I

    8         understand their circumstances.        I understand

    9         the finances.     But we can't get off element

   10         one.    Unless we have a perfected -- duly

   11         perfected Mississippi lien in the record, they

   12         can't meet their burden.

   13                     THE COURT:    Do you want to respond to

   14         that?

   15                     MR. ROBINSON:     Yes, sir.    If the

   16         Mississippi lien is not in the record, what are

   17         they talking about, by they I mean counsel for

   18         Indigo, in Exhibit 4 when they say you have kindly

   19         informed us of the lien the State of Mississippi

   20         has against your client; as such, the payment to

   21         your client will be in both his name and to the

   22         State of Mississippi?      What -- what are they

   23         talking about?     If there's not a lien in this

   24         record, what does this letter have reference to?

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 221 of 267   PageID78
                                                                                264




    1                     So Counsel wants to disregard their

    2         own attorney's letter.       They wrote this

    3         letter.    They wrote this letter.      Indigo said

    4         we recognize the lien, we're going to split

    5         the money -- once we get ours, then we're

    6         going to give the State of Mississippi theirs;

    7         we recognize the lien, it's just going to be

    8         subordinate to our lien.

    9                     Your Honor, it's in the record.

   10         This -- did this Court an hour ago admit this

   11         letter as Exhibit 4 into this record?         I

   12         submit this Court did.       And this letter is now

   13         a part of the record of this case.

   14                     Did they not write this -- do they

   15         deny authorship?      I didn't hear them say, Your

   16         Honor, that they didn't write this letter,

   17         that their -- Indigo's counsel did not produce

   18         this letter recognizing this lien that's so

   19         nefarious and disappearing that they don't

   20         know it exists.     But, oh, they admitted that

   21         they know it exists.

   22                     Mr. Burrell testified that they have

   23         Amber Blair who talked with the State of

   24         Mississippi and the landlord, but they say,

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 222 of 267   PageID79
                                                                                265




    1         oh, the lien's not in the record.        They've

    2         admitted that Mississippi has a lien.

    3                     THE COURT:    Okay.     Now, what else do you

    4         have?

    5                     MR. HILLYER:     Well, Your Honor, first

    6         off, that was --

    7                     THE COURT:    Do you -- do you have --

    8                     MR. HILLYER:     Was that closing?

    9                     THE COURT:    Do you have a motion?

   10                     MR. HILLYER:     Yes.   I -- at this point,

   11         before we go to closing, I would make --

   12                     THE COURT:    Well, I need to be -- do you

   13         plan to put on any further proof?

   14                     MR. ROBINSON:     No.

   15                     THE COURT:    Wait, wait.    I don't want to

   16         hear a whole lot of -- I want to hear one argument

   17         at the closing if you all are done with the proof.

   18                     MR. HILLYER:     Can we step outside and

   19         talk for one second?

   20                     THE COURT:    All right.    We'll take a

   21         five minute break.

   22                            (Recess.)

   23                     THE COURT:    All right.    Mr. Robinson

   24         rests.    There was a motion apparently that was on

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 223 of 267   PageID80
                                                                                266




    1         the table, I don't recall exactly what the motion

    2         was, but I'm not dismissing their case.          I think

    3         that's what you were moving for, right?

    4                     MS. VAN NAMEN:     Essentially, yes, Your

    5         Honor.

    6                     THE COURT:    I'm denying that motion.

    7         Would you like to put on any proof?

    8                     MS. VAN NAMEN:     Your Honor, at this time

    9         we don't have any proof to put on.

   10                     THE COURT:    All right.    Let me hear your

   11         arguments.     I'll keep you to 15 minutes apiece.

   12                     There are four elements that I'm

   13         considering.     Do I need to repeat them here or

   14         do you know what they are as to the issuance

   15         of the temporary injunction?

   16                     MR. ROBINSON:     Yes, sir, I believe I

   17         know what they are.

   18                     THE COURT:    All right.    Let's proceed

   19         then.

   20                     MR. ROBINSON:     The first issue is

   21         substantial likelihood of success on the merits,

   22         is there a lien, a landlord's lien, not just a

   23         lien, but a landlord's lien.

   24                     We've seen in the record the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 224 of 267   PageID81
                                                                                267




    1         leasehold agreements -- the lease agreements

    2         between Petitioner Burrell and the State of

    3         Mississippi.     We've seen in the record the

    4         letter from the State of Mississippi

    5         Department of Finance & Administration setting

    6         forth the deadline of January 15th for payment

    7         on those leasehold agreements.

    8                     It's undisputed that both

    9         Mississippi and Tennessee require that every

   10         lessor of land shall have a lien on the

   11         agricultural products of the leased premises

   12         to secure the payment of rent.        That is

   13         Mississippi and Tennessee, both of which

   14         statutes are in the record as attachments to

   15         the original petition, Mississippi and

   16         Tennessee noting that Indigo is a Tennessee

   17         corporation and has its physical presence in

   18         Tennessee but also operates in Mississippi,

   19         specifically Rosedale is where the soybeans

   20         were delivered.

   21                     So both Tennessee and Mississippi

   22         recognize the classic landlord lien, and so

   23         there's no question that, as to the merits,

   24         Mr. Burrell has a legitimate claim that his

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 225 of 267   PageID82
                                                                                268




    1         rent should be priority from the proceeds of

    2         the 8,000 bushels of soybeans.

    3                     The irreparable harm element has

    4         been established, especially through that

    5         January 15 deadline that's evidenced in the

    6         letter from the State of Mississippi where

    7         they say, if you don't pay us by January 15th,

    8         we're going to re-bid Tracts 3 and 27.

    9                     And Mr. Burrell testified and the

   10         leases, Exhibits 1 and 2, confirm that he has

   11         a leasehold interest for eight years, but, as

   12         of January 15th of this year, if these folks

   13         don't get their lien money, there won't be any

   14         Tracts 3 and 27 for Mr. Burrell.        So he will

   15         clearly suffer the irreparable harm that the

   16         second element requires.

   17                     The third element is a balancing

   18         test with the threatened injury -- whether it

   19         outweighs whatever harm the issuance of an

   20         injunction may cause the opposing party,

   21         Indigo foregoing their $40,000 -- basically

   22         re-amortizing their debt over possibly a

   23         longer period of time.

   24                     Now, if -- if we weigh -- The Court

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 226 of 267   PageID83
                                                                                269




    1         weighs the harm to Indigo of re-amortizing

    2         their debt over a long period of time as

    3         opposed to Mr. Burrell, on January 15th, being

    4         out of business, it -- it seems that

    5         Mr. Burrell being out of business basically on

    6         the 15th of January would outweigh the

    7         re-amortization of Indigo's $40,000.

    8         Mr. Burrell has indicated that he will repay

    9         those funds owed to Indigo but subsequent to

   10         the landlord's lien in Mississippi.

   11                     The fourth element is the public

   12         interest.    And the U.S. Department of

   13         Agriculture has established the socially

   14         disadvantaged farmer provisions so that young

   15         farmers can get started and maintain in the

   16         business.

   17                     Mr. Cameron Burrell testified that

   18         even his father and other investors have

   19         helped him, to this point, to survive

   20         economically in the demanding business of

   21         agriculture.     It takes a lot of money -- a lot

   22         of money to farm and produce a crop.         Well,

   23         he's -- he's just started.       He's just started.

   24                     And the Department of Agriculture

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 227 of 267   PageID84
                                                                                270




    1         has said that we're going to help young

    2         farmers get started and maintain in the

    3         business, and they passed regulations

    4         specifically for that purpose, to keep young

    5         farmers like Mr. Burrell in the business.

    6                     And so we weigh that, the public

    7         interest in keeping young farmers in the

    8         business, against the re-amortization of a

    9         $40,000 cancellation fee.

   10                     And so the public interest, in

   11         advancing socially disadvantaged farmers, is

   12         served by enjoining Indigo from consuming the

   13         $40,000 which they would receive anyway from

   14         Mr. Burrell over -- he still owes them money.

   15                     If Indigo doesn't absorb the half --

   16         half of the $80,000, the debt is still there.

   17         It's re-amortized.      It has to be paid.     It

   18         still has to be paid.      They're still owed the

   19         money, but it's not priority to the lien of

   20         the State of Mississippi.

   21                     And so we're asking The Court, based

   22         on these four factors, to not allow Indigo to

   23         consume the $40,000 but to allow Mr. Burrell

   24         to apply those $40,000 to the debt owed -- the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 228 of 267   PageID85
                                                                                271




    1         landlord's lien owed to the State of

    2         Mississippi because the public interest

    3         requires it.

    4                     If a balancing is done, the

    5         re-amortization is, we believe, less injurious

    6         and harmful to Indigo than Mr. Burrell being

    7         out of business on January the 15th.         And --

    8         there's clearly irreparable harm to

    9         Mr. Burrell in being out of business.

   10                     And the landlord's lien is a

   11         creation of statute, both here in Tennessee

   12         and in the State of Mississippi, where the

   13         landlord is statutorily to get his rent before

   14         any other creditor.

   15                     And, for those reasons, we ask The

   16         Court to permanently enjoin Indigo from

   17         consuming those $40,000 and allow Mr. Burrell

   18         to apply those funds to the landlord's lien in

   19         Mississippi and Indigo be paid subsequent to

   20         the landlord's lien.      Thank you, Your Honor.

   21                     MS. VAN NAMEN:     Your Honor, the four

   22         factors, as The Court is aware, are all required.

   23         It's not just proving one.       It's proving all four.

   24                     It's a heavy burden, and the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 229 of 267   PageID86
                                                                                272




    1         plaintiff has not met it.       He hasn't even

    2         proven one of the four factors to be able to

    3         establish the injunctive relief that he

    4         requests.

    5                     He's not been able to make an

    6         argument to show how the requested equitable

    7         relief of enjoining Indigo from making

    8         cancellation deductions in a check would avoid

    9         irreparable injury or how his own actions

   10         haven't directly contributed to his current

   11         predicament.

   12                     Essentially he's asking The Court to

   13         handcuff the parties to make his obligations

   14         to the State of Mississippi transfer to Indigo

   15         when Indigo doesn't have an eight year lease

   16         with the State of Mississippi.

   17                     In essence, he relies on the notion

   18         of a lien of the landlord, the State of

   19         Mississippi, but there is no evidence in the

   20         record of a priority lien.

   21                     While there have been e-mails

   22         introduced and despite separate hearings and

   23         multiple pleadings, the plaintiff has not

   24         offered a single document to show a UCC

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 230 of 267   PageID87
                                                                                273




    1         properly perfected filing of the State of

    2         Mississippi's lien interest.

    3                     We have seen a properly perfected

    4         lien from another creditor of Mr. Burrell, but

    5         the statute on which the plaintiff relies

    6         specifically says, this is Mississippi Code

    7         89-7-51, Lien of Landlord, the lien shall be

    8         paramount to all other liens, claims or

    9         demands when perfected in accordance with

   10         Uniform Commercial Code Article 9.         Then

   11         Mississippi Code 75-9-308 goes through

   12         multiple steps on how to properly perfect an

   13         agricultural lien.

   14                     None of the evidence presented in

   15         this matter has shown that the State of

   16         Mississippi has a properly perfected lien to

   17         establish priority to the proceeds from the

   18         8,600 bushels of soybeans Mr. Burrell actually

   19         delivered.

   20                     So he can't meet the first factor.

   21         He can't succeed on the merits because there's

   22         no lien.    And this is especially in light of

   23         the properly perfected lien by Local Seed.

   24                     It's also because the State of

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 231 of 267   PageID88
                                                                                274




    1         Mississippi is not a party, as we said.

    2         They're essential to afford complete relief by

    3         the parties.

    4                     The injunctive relief requested

    5         simply asks Indigo not to cut a check and

    6         nothing more.     It doesn't help Mr. Burrell

    7         keep the farm by January 14th.        And that's why

    8         he can't meet the second factor to show an

    9         irreparable injury.

   10                     If anything, the evidence today

   11         showed that there's still beans in the field.

   12         There's still money that is readily available

   13         to go towards the amount owed to the State of

   14         Mississippi.     He also testified that his

   15         investors would have money to help if needed.

   16                     But, more importantly, the record --

   17         the evidence in the record shows that

   18         Mr. Burrell owes more than just $70,000 from

   19         Indigo.    He owes $123,000 to be able to keep

   20         the seven years remaining on the lease.

   21                     He's not offered any explanation for

   22         failure to pay the State in another form, and

   23         he hasn't shown that a check from Indigo is

   24         the only way to keep the farm, if that's the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 232 of 267   PageID89
                                                                                275




    1         irreparable injury he alleges.

    2                     The third factor, a permanent

    3         injunction doesn't help anyone.        There's not

    4         one party that's outweighed.        If anything,

    5         Indigo is at a disadvantage.        Regardless of

    6         this re-amortization of a debt or bankruptcy

    7         arguments that were made, Indigo still can't

    8         write the check because even if the State of

    9         Mississippi has a lien, and even if it's

   10         properly perfected, Indigo has to work that

   11         out with the State of Mississippi before --

   12         and now Local Seed before Mr. Burrell can get

   13         paid.    And, in any event, that 70,000 is not

   14         enough to keep the farm.

   15                     Lastly, the public interest is best

   16         served here by enforcing properly perfected

   17         liens.    Simply relying on an e-mail from

   18         counsel to counsel, not preventing --

   19         presenting any UCC filing in evidence at all

   20         does not establish any order of priority of a

   21         lien, and without that he cannot prevail.

   22                     Your Honor, we would ask that The

   23         Court deny the plaintiff's request for failure

   24         to meet the essential factors for proving

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 233 of 267   PageID90
                                                                                276




    1         injunctive relief.

    2                     THE COURT:    All right.    I will retire to

    3         chambers and take a look at that, and I'll come

    4         out and let you all know what The Court decides.

    5                            (Recess.)

    6                     THE COURT:    All right.    I've considered

    7         the exhibits and the testimony, and The Court

    8         finds as follows:      With respect to the likelihood

    9         of success on the merits, the plaintiff has shown

   10         that they may have a chance of substantiating a

   11         land lien by the State of Mississippi, although

   12         they have not provided today proof that that lien

   13         has been perfected.      However, today the ultimate

   14         proof of that is not what's required.         It really

   15         requires that there is some likelihood of being

   16         able to be successful on the merits, and the proof

   17         today supports that they may be able to show that

   18         subject to further proof.

   19                     With respect to irreparable harm,

   20         The Court views the farm lease in this case a

   21         long-term lease, very much like real property,

   22         so that the loss of the farm lease in this

   23         instance would constitute irreparable harm.

   24                     With respect to the balancing of the

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 234 of 267   PageID91
                                                                                277




    1         equities, a delay in this situation in

    2         receiving the proceeds by the defendant,

    3         Indigo, will not create a substantial harm to

    4         them as would -- the loss of the leasehold

    5         would be to the plaintiff, particularly

    6         inasmuch as we're talking about the

    7         cancellation fee that is being requested to be

    8         applied in this instance to a debt which, if

    9         proven, would have priority over the

   10         cancellation fee.

   11                     With respect to the public interest,

   12         the petitioner has shown that the federal

   13         government has expressed a high interest in

   14         the development of veterans and socially

   15         disadvantaged farmers such that this interest

   16         would be served by this Court granting some

   17         equitable relief in this case.

   18                     And, while The Court is inclined to

   19         grant some equitable relief, The Court is not

   20         inclined to require the defendant to pay the

   21         estimated cancellation fee over to the

   22         plaintiff for the payment of the rents to the

   23         State of Mississippi which has not been proven

   24         to be perfected.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 235 of 267   PageID92
                                                                                278




    1                     Therefore, The Court will require

    2         that the cancellation fee estimated by Indigo

    3         be paid to the registry of the Chancery Court

    4         and to be held there until such time as this

    5         Court makes a final judgment on the matter

    6         unless the petitioner can set up a bond for

    7         that amount.     If the petitioner wants to set a

    8         bond for that amount, then The Court will

    9         require that Indigo release the entire amount.

   10                     The balance of the funds that are

   11         owed by Indigo to the petitioner should be

   12         released forthright.      That will be my

   13         conclusion and my ruling on the matter.

   14                     Do you have any questions,

   15         Mr. Robinson?     Are you able to set a bond --

   16                     MR. ROBINSON:     Your Honor --

   17                     THE COURT:    -- in that amount?

   18                     MR. ROBINSON:     Your Honor, could -- Your

   19         Honor, could I have a moment to consult with my

   20         client?

   21                     THE COURT:    Just wait a minute.      Do you

   22         have any other questions?

   23                     MR. ROBINSON:     No, Your Honor.     Other

   24         than the -- the immediate release of the balance

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 236 of 267   PageID93
                                                                                279




    1         of the funds, is that to the State of Mississippi

    2         or to Mr. Burrell?

    3                     THE COURT:    To the State of Mississippi.

    4                     MR. HILLYER:     Yes, Your Honor, I have a

    5         couple.

    6                     First, for the record, Mr. Robinson

    7         asked for a prohibitive injunction.         And I

    8         know The Court's well aware of the difference

    9         between a prohibitive and mandatory injunction

   10         requiring something affirmative.

   11                     There's no affirmative actions

   12         sought in the petition or in his memorandum

   13         about making Indigo pay anyone.        It's simply

   14         to bar them from making the cancellation.

   15                     So I guess my first question to The

   16         Court is is this ruling about requiring Indigo

   17         to pay, this is relief not sought by the

   18         petitioner, so I guess how is it before The

   19         Court?

   20                     MR. ROBINSON:     Well, Your Honor -- well,

   21         we move -- we move ore tenus to amend the petition

   22         to require an outright payment to the State of

   23         Mississippi.

   24                     MR. HILLYER:     And I understand that that

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 237 of 267   PageID94
                                                                                280




    1         may be something down the road.        I guess what I'm

    2         saying is there's -- I mean, just simply for the

    3         record, there's nothing in any pleading nor did

    4         Mr. Robinson orally make any request for anything

    5         to be paid.     It was simply a prohibitive

    6         injunction.     And I'm asking The Court -- what I'm

    7         hearing is a mandatory injunction --

    8                     THE COURT:    It was not --

    9                     MR. HILLYER:     -- and that is totally

   10         different elements.

   11                     THE COURT:    It was my recollection --

   12         maybe I need to go back and read the petition, but

   13         it was my recollection that they were requesting

   14         that.    I could have made a -- it could have been a

   15         mistake in that regard, so let me see what they

   16         requested.

   17                     MR. HILLYER:     I believe it's on Page 8

   18         in the conclusion, Your Honor.

   19                     THE COURT:    Well, the whole thing here

   20         was on August -- on January 14th they needed these

   21         funds to be paid to the State of Mississippi in

   22         order to prevent them from losing the lease -- the

   23         leasehold.     That was my understanding of the

   24         situation.     So that's how I'm interpreting it.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 238 of 267   PageID95
                                                                                281




    1                     MR. HILLYER:     Oh -- and I understand.       I

    2         wasn't questioning Your Honor.        I'm saying I

    3         read --

    4                     THE COURT:    I understand what you're

    5         saying.

    6                     MR. HILLYER:     We did the petition and

    7         the response --

    8                     THE COURT:    I read into it what -- what

    9         I just said.     I understood it to be requesting

   10         that the funds needed to be paid to the State of

   11         Mississippi in order to avoid the termination of

   12         the leasehold.     So it is not there specifically,

   13         but that's my ruling.

   14                     MR. HILLYER:     Okay.   And I guess --

   15                     THE COURT:    So your objection or comment

   16         is noted.

   17                     MR. HILLYER:     Okay.   And I guess my

   18         question would be, in light of Your Honor's

   19         ruling, we would like the opportunity -- if this

   20         is a mandatory injunction, not a prohibitive

   21         injunction, we would like the opportunity to brief

   22         that because there's some pretty substantial

   23         Tennessee Supreme Court law that the elements are

   24         different than prohibitive injunctions, and it's

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 239 of 267   PageID96
                                                                                282




    1         only in extreme cases, no possibility of being

    2         ever compensated for damages.        And I can give Your

    3         Honor the cites.

    4                     That's why I'm saying it's a totally

    5         different ball game, and if Your Honor read it

    6         that way and Mr. Robinson meant it that way,

    7         that's not at all the way -- it wasn't written

    8         and we didn't take it, so we didn't brief

    9         that, and I think it would be -- it would be

   10         unfair to Indigo, Your Honor --

   11                     THE COURT:    Send me a brief in by Monday

   12         morning.    Do you have anything else?

   13                     MR. HILLYER:     No, Your Honor.     And you

   14         want our brief to be outlining a mandatory

   15         injunction?

   16                     THE COURT:    Whatever issue it is that

   17         you're raising at this point.

   18                     MR. HILLYER:     Okay.   And --

   19                     THE COURT:    If you want me to consider

   20         it, I want you to brief that because I want his

   21         Order in first thing Monday morning.

   22                     Mr. Robinson, I want the Order --

   23                     MR. ROBINSON:     Yes, Your Honor.

   24                     THE COURT:    -- first thing Monday

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 240 of 267   PageID97
                                                                                283




    1         morning.

    2                     MR. HILLYER:     Again, just simply for the

    3         record, Your Honor, I guess -- is Mr. Robinson

    4         orally moving for a mandatory injunction if it's

    5         not in there?     I mean, where are we getting the

    6         mandatory injunction?

    7                     MR. ROBINSON:     From me.

    8                     THE COURT:    So that we're clear, I

    9         ordered that it be done.

   10                     MR. HILLYER:     Okay.

   11                     THE COURT:    Now he's orally moving for

   12         that, and, if you want me to, I can rule on that

   13         as well.    It would be granted because that's what

   14         I'm doing.

   15                     MR. HILLYER:     Understood.    I was asking

   16         if -- I was asking simply for the record when --

   17         for our brief if this was something that

   18         Mr. Robinson -- you thought Mr. Robinson was

   19         asking for so you are granting it or whether you

   20         were trying to remedy that.

   21                     THE COURT:    No, I read that into the

   22         petition that was before The Court.

   23                     MR. HILLYER:     Okay.

   24                     THE COURT:    Now, what he's done, by

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 241 of 267   PageID98
                                                                                284




    1         orally moving it, is he's tried to clean up the --

    2         his failure to plead it specifically.

    3                     So I don't think that I'm adding

    4         anything to this particular request for

    5         relief, in my opinion.       I could be wrong.     It

    6         wouldn't be the first time.

    7                     MR. ROBINSON:     That's clearly our

    8         understanding, Your Honor, because -- I mean, the

    9         whole -- the entire discussion today was --

   10                     THE COURT:    We don't need to have a

   11         discussion about it.

   12                     Now, do you want to talk to your

   13         clients about whether or not --

   14                     MR. ROBINSON:     About the bond.

   15                     THE COURT:    -- they can post the bond?

   16                     MR. HILLYER:     Okay.   Just so -- so we --

   17                     THE COURT:    Just a second.     He's stepped

   18         away.

   19                     MR. HILLYER:     Oh, I'm sorry.    I do have

   20         one other --

   21                     THE COURT:    Hold on.

   22                     MR. ROBINSON:     Yes, Your Honor, they

   23         want to post a bond.

   24                     THE COURT:    Okay.   They'll have to post

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 242 of 267   PageID99
                                                                                285




    1         a bond in the amount of the cancellation fee.

    2                     MR. ROBINSON:     The entire 40,000?

    3                     THE COURT:    Yes, sir.

    4                     MR. ROBINSON:     That may shed a different

    5         light on it, Your Honor.

    6                     Your Honor, at this point they could

    7         not post the entire $40,000, so in that case

    8         they would ask that it be held in the court's

    9         treasury.

   10                     THE COURT:    All right.

   11                     MR. HILLYER:     As to --

   12                     THE COURT:    Did you have another

   13         question?

   14                     MR. HILLYER:     It's as to the -- so the

   15         discrepancy between the 70 and the 30, that 40

   16         will go into the court's registry, pursuant to The

   17         Court's Order, and the other $31,000 --

   18                     THE COURT:    You'll pay it to the State

   19         of Mississippi.

   20                     MR. HILLYER:     And I would ask for the

   21         record -- we -- I would -- we won't be able to do

   22         that this weekend, Your Honor, because they won't

   23         be there, but the issue basically is we don't have

   24         a Mississippi lien, and we have a Local Seed lien,

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 243 of 267        100
                                                                         PageID 286




    1         and, under Article 9, I can't advise my client to

    2         knowingly write a check to the State of

    3         Mississippi when they've got a lien from Local

    4         Seed, so the check would come after a UCC search,

    5         and then it would go to I presume -- I can talk to

    6         my client outside, it would go to all lienholders

    7         and let them -- that's normally how it gets worked

    8         out.   So if Local Seed has a lien before --

    9         Mr. Robinson knows how this works in bankruptcy.

   10                     THE COURT:    Pay the entire amount into

   11         the registry of the clerk.

   12                     MR. HILLYER:     Okay.   Thank you.    That

   13         makes it easier for my client so we're not

   14         violating anything.

   15                     THE COURT:    I understand.     Mr. Robinson,

   16         do you understand the quagmire that you're in

   17         right now, the legal quagmire that you're in?

   18                     MR. ROBINSON:     Would you -- would you

   19         elucidate on that, Your Honor?

   20                     THE COURT:    Well -- no, I'm not going to

   21         be counsel for you, but, you know, you need to --

   22         you only have a very short window to accomplish

   23         quite a bit.

   24                     I'm interested in going ahead and

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 244 of 267        101
                                                                         PageID 287




    1         having a final trial on this quickly.         I don't

    2         think that you all need a lot of time to

    3         prepare and get ready for this, and, while

    4         it's fresh on my mind, I need to know whether

    5         or not to release the funds to the State of

    6         Mississippi or to release the funds to Indigo.

    7         We need to resolve this quickly.

    8                     MR. HILLYER:     Okay.   When you say a

    9         trial, you mean a trial on what I guess would

   10         be -- it's not a Complaint.        It's only a petition

   11         for injunctive relief.       He chose not to file a

   12         Complaint, only the injunctive relief, so we

   13         actually don't even have a case to try.

   14                     MR. ROBINSON:     Well, he raised the

   15         issue, Your Honor, of the lien, and The Court

   16         clearly said establish the lien.

   17                     THE COURT:    We're not done here.      It's

   18         not resolved whether or not --

   19                     MR. HILLYER:     The injunction's resolved,

   20         right?

   21                     THE COURT:    I'm only issuing a temporary

   22         injunction.

   23                     MR. HILLYER:     Oh.

   24                     THE COURT:    I'm not permanently

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 245 of 267        102
                                                                         PageID 288




    1         enjoining --

    2                     MR. HILLYER:     Oh, okay.   So basically --

    3         but our trial is on whether there's a permanent

    4         injunction, it's not --

    5                     THE COURT:    Right.

    6                     MR. HILLYER:     I guess that's what I'm --

    7         normally, Your Honor -- and I know Your Honor's

    8         aware of this, normally it's a breach of contract

    9         with injunctive relief.       We have no breach of

   10         contract.    They've never filed a Complaint, so

   11         there's not actually -- we --

   12                     THE COURT:    Yeah.

   13                     MR. HILLYER:     We don't have discovery.

   14         We have -- all the rules come into play, and --

   15         and I know Your Honor is well aware of it --

   16                     THE COURT:    Yeah, it's --

   17                     MR. HILLYER:     -- but -- you know, we

   18         can't do this like -- I mean, in all honesty -- I

   19         understand what we're filing, but this isn't -- I

   20         mean, this is Chancery Court, you know, and

   21         Mr. Robinson knows that.       This isn't -- we're not

   22         going to do a General Sessions trial with no

   23         Complaint and no discovery and do that.          I mean, I

   24         know Your Honor likes it done the right way.

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 246 of 267        103
                                                                         PageID 289




    1                     We need -- if we're going to resolve

    2         it, we need a Complaint.       But then again --

    3                     MR. ROBINSON:     Well, Your Honor, that's

    4         overbroad.     That's overbroad.

    5                     The Court presented a very simple

    6         issue to be resolved prior to the resolution

    7         of this injunction, and that was the issue

    8         Counsel raised about the lien from the State

    9         of Mississippi.     That's the scope of it.

   10         That's the scope of it, Your Honor.         It's just

   11         about the lien.

   12                     He -- he raised the issue.       Counsel

   13         raised the issue about the lien.        The Court

   14         said, okay, they need to prove, to my

   15         satisfaction, that there is a lien from the

   16         State of Mississippi.      That's the issue.

   17         That's the scope of it.

   18                     So all this about a full-blown

   19         trial, that's beside the point.        That's not

   20         the issue at all, Your Honor, I contend.

   21                     The issue is singular, is there a

   22         lien from the State of Mississippi.         That's

   23         the issue Counsel raised.       And that's all --

   24         that's the only issue.       And --

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 247 of 267        104
                                                                         PageID 290




    1                     THE COURT:    When you all come back

    2         Monday morning, I will have ferreted this out --

    3                     MR. ROBINSON:     Yes, sir.

    4                     THE COURT:    -- to tell you what it is I

    5         need you to do going forward --

    6                     MR. ROBINSON:     Yes, sir.

    7                     THE COURT:    -- together with a date on

    8         which we can resolve it.

    9                     MR. ROBINSON:     Yes, sir.

   10                     THE COURT:    All right.

   11                     MR. HILLYER:     And our motion is still --

   12         we still have the --

   13                     THE COURT:    You still have a right to

   14         bring your motion.

   15                     MR. HILLYER:     Right.   I don't know if we

   16         have a date on that yet.

   17                     MS. VAN NAMEN:     We don't, but we'll get

   18         it set.

   19                     MR. HILLYER:     Can we get a date while

   20         we're here?

   21                     THE COURT:    You might get a trial date

   22         before you get to hear your motion, so -- okay.

   23                     MR. ROBINSON:     Your Honor, the last

   24         question --

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 248 of 267        105
                                                                         PageID 291




    1                     THE COURT:    Let's hold up on that until

    2         Monday morning when I have a fresh look at what

    3         we're working with.

    4                     MR. ROBINSON:     Your Honor, I know The

    5         Court -- since we're dealing with the 15th of

    6         January, and today is the 10th, and Monday being

    7         the 13th, is it possible we could have the hearing

    8         Monday or Tuesday?

    9                     It's a singular issue, Your Honor.

   10         The singular issue Counsel raised, is there a

   11         lien from the State of Mississippi.         That's

   12         what he said he needed to know.        And The Court

   13         is allowing that proof to be made.         It will

   14         take about 30 minutes, Your Honor.         It will

   15         take about 30 minutes.

   16                     MR. HILLYER:     Your Honor, I -- with all

   17         due respect to Mr. Robinson, he didn't sue Indigo

   18         for $71,000.     It's not a Complaint.      It's a

   19         petition for injunctive relief.

   20                     I think what's happening right now

   21         is we've skipped the discovery process.          I

   22         mean, you cannot require Indigo to go to a

   23         trial for damages without discovery.         Everyone

   24         knows that.     And I don't understand -- what

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 249 of 267        106
                                                                         PageID 292




    1         we're talking about -- the new procedure, with

    2         all due respect, is to file a petition, not a

    3         Complaint?

    4                     THE COURT:    File your brief --

    5                     MR. HILLYER:     Okay.

    6                     THE COURT:    -- and let me see it Monday

    7         morning.    And I'll see you all Monday morning at

    8         10:00.

    9                     MR. HILLYER:     Thank you, Your Honor.

   10                     MR. ROBINSON:     Thank you, Your Honor.

   11                     THE COURT:    I have your exhibits.

   12            (Whereupon, the case was adjourned to

   13               resume Monday, January 13, 2020

   14                         at 10:00 a.m.)

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 250 of 267        107
                                                                         PageID 293




    1                     C E R T I F I C A T E

    2

    3         STATE OF TENNESSEE:

    4         COUNTY OF SHELBY:

    5         I, LISA C. VAUGHN, Registered Professional Reporter,
         and Notary Public for the State of Tennessee at Large, do
    6    hereby certify that I reported in machine shorthand the
         above-captioned proceedings.
    7
              I HEREBY CERTIFY that the foregoing pages contain a
    8    full, true, and correct transcript of my said Stenotype
         notes then and there taken.
    9
              I FURTHER CERTIFY that I am not an attorney or counsel
   10    of any of the parties, nor a relative or employee of any of
         the parties, nor am I a relative or employee of any attorney
   11    or counsel connected with the action, nor am I financially
         interested in the action.
   12
              I FURTHER CERTIFY that in order for this document to be
   13    authentic and genuine, it must bear my original signature
         and my embossed notarial seal and that any reproduction in
   14    whole or in part of this document is not allowed or condoned
         and that such reproductions should be deemed a forgery.
   15
              THEREFORE, witness my hand and my official seal in the
   16    State of Tennessee on January 11, 2020.

   17
                               ___________________________
   18                          LISA C. VAUGHN, RPR, LCR
                               LCR #048 - expires June 30, 2020
   19                          Notary Public at Large

   20

   21

   22

   23

   24

                       RIVERSIDE REPORTING SERVICE
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 251 of 267                                  PageID 294
                            38/21                  26 [1] 59/6                87/18                acre [13] 46/3 46/10
                           $7,586.64 [1] 66/21     26th [1] 59/10            8,688 [1] 45/20        47/4 47/13 47/16 47/20
   MR. HILLYER: [42]
                           $70,000 [1] 88/18       27 [25] 19/14 19/15       8,688 bushels [1] 46/1 55/1 55/9 55/12 55/15
    15/13 15/16 74/3 74/10
                           $71,000 [1] 105/18       19/18 19/19 19/22 20/6   8,688.58 [2] 45/23 58/255/17 57/15 66/18
    76/6 79/4 79/7 79/9
                           $8,154.74 [1] 66/18      20/10 20/17 20/18 22/9   8,896 [1] 4/16        acreage [1] 48/10
    79/17 93/3 93/23 94/8
                           $8.75 [2] 62/5 62/7      22/16 22/16 22/19        838 [1] 49/3          acres [21] 46/7 46/12
    94/16 94/24 95/5 95/13
                           $80,000 [1] 84/16        23/11 40/19 41/12        838 acres [1] 50/18    46/15 46/16 47/17
    95/16 96/12 96/17 97/1
                           $89,000 [2] 9/21 9/23    41/14 42/1 46/17 66/8    842.96 acres [1] 66/19 47/18 48/9 48/23 49/1
    97/9 97/14 97/22 98/15
                           $89,604 [1] 66/11        66/11 66/17 70/17 82/8   89-7-51 [1] 87/7       49/3 49/5 49/12 49/15
    98/18 99/10 99/13
                           $9 [2] 61/23 66/18       82/14                                           50/18 54/24 55/2 55/16
    99/19 100/11 101/7                                                     9
                           $9.60 [3] 50/4 61/24    27th [2] 35/10 35/12                             55/18 57/16 64/22
    101/18 101/22 102/1
                            62/9                                           901 [1] 1/22             66/19
    102/5 102/12 102/16                            3                                               acres left [1] 49/5
    104/10 104/14 104/18 0
                                                   30 [4] 99/15 105/14     A                       across [3] 8/6 61/21
    105/15 106/4 106/8                                                     a.m [1] 106/14
                           048 [1] 107/18           105/15 107/18                                   76/14
   MR. ROBINSON: [61]                                                      able [17] 9/5 9/7 9/14 acting [2] 24/21 25/21
                                                   30 percent [1] 61/7
    4/2 4/5 4/8 4/13 6/3   1                       300 [1] 49/5             10/13 10/17 11/3 11/5 action [5] 7/6 8/4 45/7
    11/19 14/3 14/10 14/14 10 [1] 64/14                                     28/21 43/1 67/20 86/2 107/11 107/11
                                                   308 [2] 75/17 87/11
    14/18 15/1 15/11 15/21 10,000 [1] 32/1                                  86/5 88/19 90/16 90/17 actionable [2] 9/10
                                                   30th [2] 59/10 65/24
    16/1 16/5 17/19 21/12 101 [1] 75/16                                     92/15 99/21
                                                   37 [1] 3/11                                      44/15
    22/9 22/13 22/19 22/24 10:00 [2] 106/8 106/14                          about [55] 12/19 13/22 actions [2] 86/9 93/11
                                                   3749 [1] 2/5
    30/16 35/2 35/5 35/13 10th [2] 1/10 105/6                               14/10 24/15 26/4 26/13 actual [2] 17/17 74/21
                                                   38 [1] 3/11
    36/3 36/13 37/16 40/4 11 [1] 107/16                                     27/20 29/12 29/22
                                                   38109 [1] 2/6                                   actually [16] 7/23
    43/19 44/10 53/20 58/8 1100 [1] 1/22                                    31/15 34/14 37/15
                                                   38119 [1] 2/13                                   21/19 22/12 23/14
    67/11 71/1 71/5 71/21 11th [1] 39/19                                    37/15 45/14 46/9 46/16 43/17 45/17 45/18 46/2
    77/14 79/13 80/15      12 [2] 3/4 55/3         4                        47/20 50/4 51/11 55/8 46/12 48/24 51/22
    80/19 92/15 92/17      123 [1] 67/4            40 [3] 3/12 39/6 99/15 57/12 58/12 59/13         74/17 75/17 87/18
    92/22 93/19 96/22 97/6 12th [2] 4/19 35/1      40,000 [1] 99/2          59/16 60/4 61/7 62/9    101/13 102/11
    98/6 98/13 98/21 99/1 13 [1] 106/13            45 [7] 3/6 47/7 47/13    63/22 65/6 69/4 70/10 add [3] 8/5 10/3 66/23
    99/3 100/17 101/13     13th [1] 105/7           54/24 55/11 57/16       70/16 70/17 72/13      added [1] 12/24
    103/2 104/2 104/5      14th [8] 10/17 40/20     57/21                   72/15 73/21 74/13      addendum [1] 53/13
    104/8 104/22 105/3      41/3 66/8 66/24 72/22 4:30 [1] 30/16            76/19 76/20 76/23      adding [1] 98/3
    106/9                   88/7 94/20                                      77/17 77/23 91/6 93/13 additional [1] 38/23
   MS. VAN NAMEN: [43] 15 [5] 47/20 55/8 57/17 5                            93/16 98/11 98/13      address [1] 58/15
    4/3 6/5 6/8 6/10 6/15   80/11 82/5             50 [4] 55/4 55/15 57/16 98/14 103/8 103/11      addressed [1] 39/17
    6/20 17/22 21/15 22/16 15 bushels [2] 46/9      57/21                   103/13 103/18 105/14 adds [1] 53/15
    23/4 32/4 33/4 34/2     55/9                   50 bushels [3] 55/1      105/15 106/1           adjourned [1] 106/12
    34/22 35/14 35/19      15th [9] 40/1 66/4 81/6 55/11 55/17             above [2] 1/9 107/6     Administration [4]
    35/21 36/8 37/19 38/10 82/7 82/12 83/3 83/6    500 [2] 2/12 46/6       above-captioned [2]      39/17 70/18 70/21 81/5
    40/7 43/21 44/2 44/9    85/7 105/5             51 [1] 87/7              1/9 107/6              admit [1] 78/10
    44/12 44/18 48/12      16 [1] 3/6              527-1100 [1] 1/22       absolutely [2] 43/5     admitted [6] 18/1
    48/17 51/17 51/20      1677 [1] 1/4            54 [1] 3/12              55/20                   37/23 38/14 40/10
    53/17 53/23 54/2 58/5 18 [1] 3/10              55 [1] 47/7             absorb [1] 84/15         78/20 79/2
    58/15 68/17 68/22 71/7 1F [2] 52/14 53/12      58 [1] 3/13             abstract [1] 75/8       advancing [1] 84/11
    71/16 80/3 80/7 85/20                          58,000 [1] 51/11        AC4AM2T [2] 35/21       advise [3] 30/7 69/7
    104/16                 2                       580 [5] 46/7 47/18       37/10                   100/1
   THE COURT: [158]        200 [2] 47/16 47/17      54/24 55/16 64/22      AC60ZET [1] 37/5        advised [1] 27/9
   THE WITNESS: [23]       2010 [1] 35/1           580 acres [4] 46/16     AC6QGAB [1] 37/8        advocacy [1] 12/11
    15/19 18/10 18/13      2018 [3] 57/2 57/4 57/5 49/1 55/18 57/16        accept [1] 36/20        affects [1] 14/16
    18/21 21/21 21/23 24/7 2019 [9] 9/22 23/19                             accepted [12] 30/24     affidavit [3] 36/12
    25/13 25/16 25/19       45/11 45/15 53/10 59/6 6                        31/10 31/12 31/13       36/15 49/16
    25/22 36/24 37/4 37/6 59/15 62/17 66/9         60 [1] 50/6              32/24 33/2 33/15 33/20 affirmative [2] 93/10
    37/9 50/5 58/19 58/22 2020 [7] 1/10 9/23 10/1 6075 [1] 2/12             33/23 33/24 36/23       93/11
    60/19 60/22 64/3 65/19 41/4 106/13 107/16      69 [1] 3/7               69/11                  afford [2] 9/3 88/2
    68/21                   107/18                                         accomplish [1] 100/22 afield [1] 74/5
                           2027  [3] 24/6 24/8     7                       accordance [2] 75/16 African [2] 13/9 42/12
   $                                               70 [2] 10/8 99/15
                            24/10                                           87/9                   African-Americans [1]
   $122,000 [1] 67/4       23 [2] 3/10 23/12       70,000 [2] 10/8 89/13 account [6] 25/11
   $122,957.63 [1] 66/24 2486 [1] 59/8                                                              13/9
                                                   75-9-101 [1] 75/16       25/14 26/19 29/9 54/18 after [7] 24/2 24/4 25/9
   $123,000 [2] 10/4       2491 [1] 59/8           75-9-308 [2] 75/17       57/20                   27/3 50/7 73/23 100/4
    88/19                  2492 [1] 59/9            87/11                  accumulated [1] 70/1 afternoon [4] 4/6 4/8
   $17,612.25 [1] 66/17    25 percent [3] 9/24
                                                   8                       accurate [1] 7/10        6/6 6/8
   $31,000 [1] 99/17        57/1 66/16                                     accurately [1] 38/21    AG [9] 1/5 4/14 4/17
   $40,000 [10] 5/4 73/23 250 [1] 49/6             8,000 [1] 82/2          acknowledge [1] 36/10 6/12 24/13 24/15 24/24
    82/21 83/7 84/9 84/13 250 acres [3] 49/12      8,600 [2] 47/15 65/4    Acknowledgment [1]       25/3 39/23
    84/23 84/24 85/17 99/7 49/15 55/2              8,600 bushels [1]        52/2                   again  [9] 19/8 26/5
   $40,485.19 [2] 5/5

                                              RIVERSIDE REPORTING SERVICE                              (1) MR. HILLYER: - again
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 252 of 267                                      PageID 295
   A                 62/16 63/13 72/20 85/18           69/10 69/16 93/7                                     82/21 83/5 99/23 102/2
                               also [10] 6/23 9/23       appreciate [1] 77/6      asking [11] 4/20 5/18     basis [1] 31/17
   again... [7] 26/18 27/15
                                13/7 44/4 52/20 66/13    Approximately [1] 49/6 22/22 47/8 61/10 84/21      be [99] 1/8 1/9 8/4 8/16
    43/14 54/2 61/20 97/2
                                68/7 81/18 87/24 88/14   are [67] 4/1 4/4 4/20     86/12 94/6 97/15 97/16   8/18 9/7 9/14 10/2
    103/2
                               although [1] 90/11         5/3 5/6 5/8 6/23 8/5     97/19                    10/10 10/13 10/17 11/3
   against [5] 51/3 59/14
                               am [10] 12/8 12/9          8/15 8/18 9/8 10/21     asks [1] 88/5             11/5 11/17 15/9 17/3
    72/9 77/20 84/8
                                12/16 13/13 42/21         10/24 11/1 11/2 12/6    aspect [1] 74/6           17/17 18/1 20/8 22/23
   Agency [1] 13/6
                                42/24 74/8 107/9          12/13 13/9 14/13 16/18 assert [1] 7/16            28/17 30/15 30/17
   ago [4] 62/4 62/4 62/8
                                107/10 107/11             20/6 20/14 23/12 23/14 asserted [1] 45/3          30/18 31/9 34/7 37/7
    78/10
                               Amber [8] 54/12 57/19      27/22 30/23 32/23       assigned [1] 25/11        37/23 38/14 38/24
   agreed [6] 7/21 9/13
                                58/18 58/20 69/5 69/7     35/16 36/6 36/11 36/14 assigning [1] 25/11        39/23 40/10 42/3 42/8
    10/9 11/12 26/15 64/18
                                70/23 78/23               36/15 36/22 42/1 42/18 Assistant [1] 76/10        42/9 43/7 43/19 47/6
   agreed-upon [4] 7/21
                               ambit [1] 13/14            44/17 46/8 46/9 47/23 association [3] 12/10       49/19 50/2 50/13 50/16
    9/13 10/9 11/12
                               amend [1] 93/21            48/6 48/11 49/1 49/12 12/11 12/13                 56/8 59/11 60/17 60/20
   agreement [8] 5/14
                               American [1] 42/12         49/20 50/4 53/23 57/7 assurances [1] 10/12        61/10 61/13 62/1 65/13
    17/15 17/17 26/17 29/2
                               Americans [1] 13/9         60/3 61/10 61/12 64/4 attached [1] 36/12          65/23 66/1 67/20 71/10
    30/3 30/5 30/9
                               among [3] 9/4 12/8         64/24 67/19 68/2 77/16 attachments [1] 81/14      72/10 73/16 77/21 78/7
   agreements [3] 81/1
                                12/20                     77/22 79/17 80/12       attainable [1] 55/5       79/12 82/1 82/13 84/17
    81/1 81/7
                               amortization [4] 83/7      80/14 80/17 81/14       attained [1] 42/9         84/18 85/19 86/2 87/7
   agrees [2] 64/10 64/14
                                84/8 85/5 89/6            85/22 92/10 92/15       attempting [1] 33/10      88/19 90/16 90/17 91/5
   agricultural [6] 13/5
                               amortized [1] 84/17        95/23 97/5 97/19        attorney [5] 2/5 8/2      91/7 91/16 91/24 92/3
    42/17 52/3 75/18 81/11
                               amortizing [2] 82/22      area [2] 28/1 28/3        76/10 107/9 107/10       92/4 92/11 92/12 94/1
    87/13
                                83/1                     argue [2] 71/9 76/23     attorney's [1] 78/2       94/5 94/21 95/9 95/10
   Agriculturalists [1]
                               amount [14] 9/24          argues [1] 9/12          audible [1] 18/20         95/18 96/9 96/9 96/14
    12/10
                                31/22 42/8 43/16 46/5    arguing [1] 8/17         August [4] 25/7 27/15     97/9 97/13 98/5 98/6
   agriculture [5] 16/19
                                66/16 66/20 88/13 92/7   argument [6] 7/15 7/19 28/6 94/20                  99/8 99/21 99/23
    76/11 83/13 83/21
                                92/8 92/9 92/17 99/1      8/24 68/6 79/16 86/6    authentic [1] 107/13      100/21 101/10 103/6
    83/24
                                100/10                   arguments [6] 6/22       authority [2] 7/24 8/24   105/13 107/12 107/14
   ahead [3] 31/18 58/6
                               amounts [2] 66/9           7/24 8/23 71/14 80/11 authorship [1] 78/15        beans [30] 19/5 26/8
    100/24
                                66/21                     89/7                    automatic [1] 24/1        26/12 26/22 28/7 39/6
   all [89] 4/1 6/3 8/9 10/3
                               analysis [1] 46/4         arises [1] 4/9           automatically [1] 68/2    46/12 49/2 49/11 49/12
    11/18 15/4 15/12 15/18
                               and that's [1] 6/19       arm [1] 13/6             available [2] 13/7        49/20 50/7 50/14 50/16
    16/8 18/23 21/1 22/18
                               and/or [1] 12/23          around [2] 9/22 47/16 88/12                        51/12 52/4 55/24 56/2
    22/21 23/2 23/9 25/22
                               another [7] 28/3 30/12    arrangements [1]         Avenue [1] 2/12           56/3 56/7 56/10 56/13
    28/6 28/8 28/12 28/16
                                38/2 54/7 87/4 88/22      24/18                   avenues [1] 67/19         56/13 57/10 57/11 60/2
    30/20 31/19 31/21
                                99/12                    Article [3] 75/15 87/10 average [2] 47/4 47/6      61/14 65/3 65/6 88/11
    35/19 35/24 36/13
                               answer [2] 18/18 18/20     100/1                   averaged [1] 54/24        beans picked [1] 56/13
    36/21 37/3 37/11 37/18
                               answered [1] 67/16        as [80] 5/2 5/11 5/21    averaging [1] 55/8        bear [1] 107/13
    42/22 43/20 44/1 46/1
                               answering [1] 48/11        8/11 8/20 9/2 10/1 11/2 avoid [2] 86/8 95/11      because [31] 7/1 7/4
    48/16 50/8 51/3 51/7
                               any [41] 5/14 5/14 8/9     11/24 12/12 12/22       award [1] 17/12           7/19 8/5 8/9 8/21 10/19
    51/20 53/8 53/20 56/8
                                8/24 8/24 10/6 10/6       13/24 14/6 15/7 16/11 aware [5] 74/15 85/22       14/11 14/19 26/6 27/12
    57/24 58/18 59/1 59/3
                                10/12 15/16 17/22 20/7    17/21 18/1 18/5 21/14 93/8 102/8 102/15           28/10 28/21 41/20 43/5
    59/5 60/13 61/15 63/6
                                21/15 24/23 37/15         21/18 21/20 22/12 23/3 away [1] 98/18             44/4 50/15 50/15 68/15
    64/23 65/5 68/4 68/20
                                37/18 40/7 53/20 58/8     24/21 25/21 27/13                                 69/18 76/6 76/7 85/2
    68/23 69/1 69/22 70/5
                                59/17 60/13 61/3 64/2     27/13 29/7 34/4 36/12 B                           87/21 87/24 89/8 95/22
    71/2 71/4 71/7 74/3
                                68/9 73/14 79/13 80/7     36/20 37/11 37/23       back [13] 33/7 33/8       96/20 97/13 98/8 99/22
    74/23 79/17 79/20
                                80/9 82/13 85/14 88/21    38/10 38/14 38/24        33/9 41/18 41/22 47/24   becomes [1] 75/14
    79/23 80/10 80/18
                                89/13 89/19 89/20         39/18 40/6 40/10 41/10 56/21 59/9 63/23 64/1      been [28] 6/19 9/5
    85/22 85/23 87/8 89/19
                                92/14 92/22 94/3 94/4     41/17 41/17 42/12 44/5 68/21 94/12 104/1          11/23 16/10 23/21 27/2
    90/2 90/4 90/6 96/7
                                107/10 107/10 107/10      44/7 45/23 48/4 48/4    back at [1] 63/23         27/15 33/20 33/23
    99/10 100/6 101/2
                                107/13                    48/10 51/7 53/19 58/7 background [1] 28/17        33/24 39/19 44/6 50/11
    102/14 102/18 103/18
                               anybody [1] 24/23          60/15 60/15 68/8 69/9 BAILIFF [1] 15/24           50/12 59/14 61/8 61/15
    103/20 103/23 104/1
                               anymore [1] 39/8           69/18 72/9 74/9 74/9    balance [3] 5/24 92/10    61/21 62/23 63/16 64/5
    104/10 105/16 106/2
                               anyone [2] 89/3 93/13      74/14 74/19 76/9 76/9 92/24                       73/1 82/4 86/5 86/21
    106/7
                               anything [8] 10/15         77/20 78/11 80/14       balancing [4] 14/23       90/13 91/23 94/14
   alleges [1] 89/1
                                60/6 88/10 89/4 94/4      81/14 81/23 82/11 83/2 82/17 85/4 90/24           before [16] 1/11 6/20
   allow [4] 13/3 84/22
                                96/12 98/4 100/14         85/22 88/1 90/8 91/4    ball [2] 27/1 96/5        7/13 28/19 43/23 63/8
    84/23 85/17
                               anyway [2] 14/10           91/6 92/4 97/13 99/11 bankruptcy [2] 89/6         65/24 75/24 79/11
   allowed [1] 107/14
                                84/13                     99/14                    100/9                    85/13 89/11 89/12
   allowing [1] 105/13
                               anywhere [1] 47/7         aside [1] 10/22          bar [2] 74/24 93/14       93/18 97/22 100/8
   almost [1] 30/18
                               apiece [1] 80/11          ask [18] 11/16 14/13     based [13] 8/14 8/23      104/22
   alone [1] 8/23
                               apparently [1] 79/24       17/6 22/2 24/3 30/12     42/9 43/12 46/5 46/5     begin [1] 70/1
   along [4] 34/7 34/15
                               Appearance [1] 6/14        33/13 38/3 39/13 44/5 50/3 50/22 55/2 55/14       beginning [2] 40/24
    34/16 45/20
                               applicable [1] 15/9        47/3 53/18 56/21 76/12 57/22 61/14 84/21          41/6
   Alpha [2] 33/22 33/22
                               applied [2] 62/24 91/8     85/15 89/22 99/8 99/20 bases [1] 7/14             behalf [3] 2/4 2/10 45/4
   already [8] 32/10 46/15
                               apply [3] 14/14 84/24     asked [5] 34/12 69/4     basically [5] 54/17       being [13] 8/15 11/8
    46/19 46/20 62/14

                                                  RIVERSIDE REPORTING SERVICE                                     (2) again... - being
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 253 of 267 PageID 296
   B                 32/14 33/12 34/11 can't [13] 8/7 8/22 9/9 72/9 72/10 77/20 77/21 contain [1] 107/7
                             34/19 36/7 36/16 36/21      36/9 60/1 77/9 77/12      92/20 100/1 100/6     contained [1] 45/23
    being... [11] 37/22
                             38/2 38/17 39/12 40/14      87/20 87/21 88/8 89/7     100/13                contend [1] 103/20
    38/13 55/4 83/3 83/5
                             45/3 48/23 51/24 52/18      100/1 102/18             clients [1] 98/13      continue [2] 24/4
    85/6 85/9 90/15 91/7
                             52/21 53/15 53/16 54/7     cancellation [15] 5/4     close [1] 41/3          66/14
    96/1 105/6
                             54/20 57/2 58/16 59/13      7/21 9/13 10/9 11/13     closing [4] 71/14 79/8 continuity [1] 75/19
    believe [13] 4/23 7/2
                             64/7 69/4 71/24 73/22       38/8 38/23 84/9 86/8      79/11 79/17           contract [21] 4/10 4/15
    34/23 38/5 38/6 42/5
                             78/22 81/2 81/24 82/9       91/7 91/10 91/21 92/2    code [6] 12/13 15/6     17/11 18/8 19/12 19/13
    45/20 67/16 68/15
                             82/14 83/3 83/5 83/8        93/14 99/1                52/2 87/6 87/10 87/11 21/6 21/7 21/9 31/17
    76/11 80/16 85/5 94/17
                             83/17 84/5 84/14 84/23     cannot [4] 7/20 8/15      come [9] 47/24 56/6     40/3 41/21 56/5 57/6
    bell [1] 52/8
                             85/6 85/9 85/17 87/4        89/21 105/22              58/3 62/13 75/24 90/3 63/14 66/3 66/13 68/3
    benefits [1] 13/4
                             87/18 88/6 88/18 89/12     captioned [2] 1/9          100/4 102/14 104/1     68/16 102/8 102/10
    beside [1] 103/19
                             93/2                        107/6                    comes [3] 5/24 35/4    contracted [4] 41/10
    best [5] 11/9 27/10
                             Burrell's [3] 11/9 30/19   care [11] 26/11 26/14      49/2                   57/24 65/2 66/16
    29/24 48/21 89/15
                             38/20                       28/1 28/3 29/14 34/16    comment [1] 95/15      contracting [1] 65/2
    better [2] 62/6 62/10
                             Burrells [1] 77/7           36/8 59/3 59/3 60/7      Commercial [2] 52/1 contractors [1] 26/14
    between [8] 4/10 24/18
                             bushel [2] 31/21 47/4       69/20                     87/10                 contracts [7] 19/4
    25/23 36/16 46/17 81/2
                             bushels [21] 4/16 32/1     carrier [1] 57/24         commit [1] 64/11        40/19 41/24 59/1 66/4
    93/9 99/15
                             32/2 45/17 46/1 46/3       case [12] 4/9 7/3 54/13   community [1] 13/9      66/7 69/24
    bid [11] 17/12 17/13
                             46/5 46/9 46/23 47/15       54/13 57/20 78/13 80/2   company [9] 24/12      contractual [3] 5/15
    27/4 30/8 30/8 41/12
                             47/16 47/20 55/1 55/3       90/20 91/17 99/7          27/23 50/22 52/7 53/4 30/9 75/1
    41/14 41/23 42/3 43/10
                             55/9 55/11 55/15 55/17      101/13 106/12             54/3 59/16 60/4 65/3  contributed [1] 86/10
    82/8
                             57/14 82/2 87/18           cases [1] 96/1            compensated [1] 96/2 conversation [4] 27/6
    bids [2] 33/15 33/15
                             business [17] 12/6         categorical [1] 27/23     Complaint [7] 101/10 28/9 69/5 70/5
    big [3] 50/11 50/12
                             16/17 16/17 29/2 39/8      categorize [1] 53/22       101/12 102/10 102/23 conversations [1] 70/8
    50/13
                             41/3 42/16 43/18 83/4      cause [4] 1/9 8/19 9/14    103/2 105/18 106/3    conversed [1] 70/16
    bit [3] 35/9 45/14
                             83/5 83/16 83/20 84/3       82/20                    complete [3] 9/4 11/10 convert [1] 4/21
    100/23
                             84/5 84/8 85/7 85/9        cents [1] 50/6             88/2                  coordinator [1] 54/13
    Black [2] 12/9 12/12
                             Butler [1] 2/11            certainly [1] 11/8        completed [1] 26/24    copy [2] 33/5 35/22
    Blair [9] 54/12 57/20
                             buyer [12] 24/21 26/9      certify [4] 107/6 107/7   complex [1] 28/18      corner [1] 31/5
    58/19 58/20 69/5 69/7
                             26/23 27/7 30/24 31/3       107/9 107/12             complicate [1] 48/17 corporation [1] 81/17
    69/10 70/23 78/23
                             31/9 31/18 32/24 56/3      cgt [2] 57/6 58/14        concludes [1] 71/6     correct [12] 20/19 42/2
    blank [1] 76/6
                             56/7 56/17                 cgtfmllc [2] 35/10        conclusion [2] 92/13    45/4 47/14 53/16 54/14
    blown [1] 103/18
                             buyers [5] 24/18 26/22      54/10                     94/18                  55/5 55/20 56/17 64/20
    bond [7] 92/6 92/8
                             31/2 31/7 36/24            CH [1] 1/4                condition [3] 13/23     66/12 107/8
    92/15 98/14 98/15
                             buying [1] 27/13           CH-19-1677 [1] 1/4         64/8 64/14            Corrections [2] 17/5
    98/23 99/1
                                                        chambers [1] 90/3         condoned [1] 107/14     69/15
    both [13] 5/12 20/6      C                          chance [2] 68/9 90/10     conduct [1] 9/10       correlation [1] 32/8
    20/8 23/7 33/8 40/19
                             calculator [1] 67/2        Chancellor [1] 1/12       confer [1] 43/23       correspond [1] 31/21
    66/7 72/10 77/21 81/8
                             call [12] 11/18 11/20      CHANCERY [4] 1/1          conferring [1] 44/4    correspondence [4]
    81/13 81/21 85/11
                              15/21 15/22 16/7 28/22     1/10 92/3 102/20         confirm [1] 82/10       72/20 73/2 73/4 74/16
    bottom [6] 32/11 32/13
                              29/13 30/7 53/24 54/16    Charlie [1] 33/22         confirmation [1] 9/19 costs [5] 7/21 10/9
    32/18 35/17 40/23 63/7
                              71/16 76/9                check [7] 28/17 86/8      confusion [2] 8/10      38/22 38/24 39/7
    bought [2] 26/9 52/4
                             called [3] 24/12 26/20      88/5 88/23 89/8 100/2     11/16                 could [15] 26/21 28/10
    breach [2] 102/8 102/9
                              50/23                      100/4                    congratulations [1]     32/9 36/5 43/7 49/22
    break [1] 79/21
                             Calls [1] 67/13            chemical [1] 60/4          33/19                  62/10 67/19 92/18
    breakdown [1] 46/4
                             Cam [1] 6/12               chose [1] 101/11          Congress [1] 12/22      92/19 94/14 94/14 98/5
    brief [9] 6/23 44/2
                             came [4] 1/9 26/19         circumstances [2] 9/8     connected [1] 107/11 99/6 105/7
    95/21 96/8 96/11 96/14
                              58/3 70/13                 77/8                     connecting [1] 74/12 couldn't [1] 62/11
    96/20 97/17 106/4
                             CAMERON [17] 1/3 3/5       cited [1] 8/24            consider [2] 42/22     counsel [20] 7/8 22/2
    briefed [1] 6/19
                              4/10 13/12 13/14 14/7     cites [2] 75/12 96/3       96/19                  36/5 38/6 48/12 69/4
    bring [1] 104/14
                              15/9 15/23 16/7 16/9      claim [1] 81/24           considered [1] 90/6     72/6 73/3 77/17 78/1
    broker [3] 24/17 24/21
                              16/16 52/17 52/20         claiming [2] 10/23 11/1   considering [1] 80/13 78/17 89/18 89/18
    25/16
                              52/23 53/15 53/16         claims [1] 87/8           consistency [1] 50/15 100/21 103/8 103/12
    burden [9] 8/12 8/13
                              83/17                     clarification [4] 20/7    constitute [1] 90/23    103/23 105/10 107/9
    11/14 71/10 71/13
                             CAMPBELL [1] 2/10           21/17 22/13 23/6         consult [2] 57/10 92/19 107/11
    74/13 75/20 77/12
                             can [35] 7/2 9/1 15/18     clarify [2] 22/2 22/6     consultant [5] 25/21   country [1] 61/21
    85/24
                              17/7 17/7 18/17 28/23     clarifying [1] 37/21       27/3 27/8 29/13 57/8  COUNTY [3] 1/1 59/15
    BURRELL [83] 1/3 3/3
                              34/6 34/15 34/16 34/21    classic [1] 81/22         consume [1] 84/23       107/4
    3/5 4/11 4/16 7/2 8/12
                              35/13 36/10 38/3 39/13    clean [1] 98/1            consuming [2] 84/12 couple [1] 93/5
    9/9 9/21 10/16 10/20
                              46/24 48/14 54/20 57/2    clear [3] 11/10 71/20      85/17                 course [1] 61/11
    11/4 11/21 11/22 12/3
                              57/14 61/23 62/8 74/7      97/8                     contact [4] 24/3 27/14 court [53] 1/1 1/11
    12/5 13/12 13/14 13/21
                              74/10 76/12 79/18         clearly [5] 18/17 82/15    29/5 54/17             4/18 4/21 4/24 5/18 6/2
    14/4 14/7 15/6 15/10
                              83/15 89/12 92/6 96/2      85/8 98/7 101/16         contacted [2] 26/3      6/20 7/13 8/22 9/1 12/4
    15/23 16/7 16/9 16/14
                              97/12 98/15 100/5         clerk [1] 100/11           70/7                   12/17 16/6 16/15 25/2
    16/16 16/18 17/8 18/6
                              104/8 104/19              client [10] 43/23 44/4    contacting [1] 57/23    32/15 32/17 41/1 44/5
    19/2 20/4 20/20 23/11

                                                RIVERSIDE REPORTING SERVICE                                     (3) being... - court
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 254 of 267                                 PageID 297
   C                 days [2] 24/19 27/2 difference [2] 10/13 86/15 88/6 89/3                          enjoin [2] 11/12 85/16
                             deadline [2] 81/6 82/5 93/8                      doing [2] 39/8 97/14     enjoining [3] 84/12
   court... [33] 44/21
                             deal [2] 28/20 69/22    different [6] 7/12 35/18 dollars [3] 50/6 55/19 86/7 102/1
    48/19 74/10 75/21
                             dealing [2] 63/7 105/5 94/10 95/24 96/5 99/4 55/22                        enough [1] 89/14
    78/10 78/12 82/24
                             dealt [2] 28/19 61/1    difficulties [1] 39/22   don't [36] 7/1 9/6 13/23 enter [5] 17/21 21/14
    84/21 85/16 85/22
                             debt [6] 82/22 83/2     Direct [4] 3/4 3/6 12/1 15/14 15/17 21/19          26/16 29/2 40/6
    86/12 89/23 90/4 90/7
                             84/16 84/24 89/6 91/8 16/12                       26/12 28/4 32/7 32/8    entered [4] 7/11 21/19
    90/20 91/16 91/18
                             debtor's [1] 52/17      directed [1] 70/2         33/5 34/8 44/8 45/16     36/7 36/16
    91/19 92/1 92/3 92/5
                             December [4] 4/19 7/9 direction [1] 34/7          48/17 50/14 60/23       entire [7] 7/14 48/10
    92/8 93/16 93/19 94/6
                             35/1 39/19              directly [2] 14/21 86/10 65/16 73/14 77/1 77/4 92/9 98/9 99/2 99/7
    95/23 97/22 101/15
                             December 11th [1]       disadvantage [1] 89/5 78/19 79/15 80/1 80/9 100/10
    102/20 103/5 103/13
                             39/19                   disadvantaged [11]        82/7 82/13 98/3 98/10 entirely [1] 7/12
    105/5 105/12
                             December 12th [2]       5/22 12/15 12/18 12/23 99/23 101/1 101/13         entitled [1] 8/13
   court's [5] 74/14 93/8
                             4/19 35/1               13/15 14/1 15/8 42/19 102/13 104/15 104/17 entity [1] 8/6
    99/8 99/16 99/17
                             decides [1] 90/4        83/14 84/11 91/15         105/24                  equipment [3] 50/12
   cover [3] 10/10 10/13
                             deduct [3] 5/6 7/21     disappearing [1] 78/19 done [9] 30/15 30/17        59/17 60/2
    26/10
                             38/20                   discovery [4] 102/13      30/18 79/17 85/4 97/9 equitable [3] 86/6
   covers [1] 29/15
                             deducting [1] 9/12      102/23 105/21 105/23 97/24 101/17 102/24           91/17 91/19
   create [1] 91/3
                             deductions [3] 11/13 discrepancy [1] 99/15 down [16] 5/24 7/18            equities [2] 5/23 91/1
   created [1] 12/22
                             38/24 86/8              discussion [4] 29/20      15/19 16/21 16/24       especially [2] 82/4
   creation [1] 85/11
                             deed [1] 75/11          76/4 98/9 98/11           18/13 18/16 18/18        87/22
   credit [6] 13/4 51/1
                             deemed [1] 107/14       discussions [1] 74/17 26/13 31/5 35/8 40/21 essence [1] 86/17
    51/2 51/13 51/14 60/21
                             default [1] 63/22       dismiss [1] 6/17          52/6 63/18 71/5 94/1    essential [3] 9/3 88/2
   creditor [3] 60/21
                             defaulted [2] 63/13     dismissing [1] 80/2      downtown [1] 25/6         89/24
    85/14 87/4
                             63/24                   disregard [1] 78/1       driver [1] 48/1          Essentially [3] 8/7 80/4
   creditors [6] 10/20
                             defendant [4] 1/6 2/10 division [7] 25/5 25/8 due [7] 9/17 10/2 62/16 86/12
    11/1 60/9 60/14 60/17
                             91/2 91/20              25/10 27/17 27/19 28/5 66/9 66/23 105/17          establish [4] 86/3
    75/24
                             delay [1] 91/1          29/8                      106/2                    87/17 89/20 101/16
   crop [7] 45/11 45/15
                             deliver [4] 31/23 31/24 do [74] 9/1 9/7 10/15 duly [5] 11/23 16/10        established [4] 73/1
    53/10 61/4 63/9 63/11
                             45/18 56/7              13/23 14/10 15/16         74/23 75/15 77/10        73/8 82/4 83/13
    83/22
                             delivered [8] 4/16 7/23 16/20 16/24 18/21                                 estimate [1] 50/2
   crops [5] 7/16 10/24
                             46/2 56/3 56/11 56/17 19/17 19/23 20/1 20/11 E                            estimated [3] 54/23
    43/10 43/13 64/15
                             81/20 87/19             24/15 26/17 27/17        e-mail [9] 35/9 35/11     91/21 92/2
   cross [6] 3/6 28/4
                             delivery [2] 4/15 59/7 27/22 28/6 28/10 28/13 54/9 54/10 55/14 56/22 et [1] 75/16
    44/18 44/20 44/23 45/1
                             Delivery-LDC [1] 59/7 28/21 29/16 31/15 36/3 58/14 58/14 89/17            even [11] 10/8 28/10
   cross-examine [2]
                             demanding [1] 83/20     36/22 37/14 37/18 42/5 e-mails [4] 35/16 59/9 56/23 62/6 62/10 77/4
    44/18 44/23
                             demands [1] 87/9        42/16 42/18 42/22 46/4 74/15 86/21                 83/18 86/1 89/8 89/9
   cross-examining [1]
                             denied [1] 11/17        49/22 55/4 55/24 56/10 each [2] 31/21 35/18        101/13
    44/20
                             deny [2] 78/15 89/23    59/17 60/13 60/22 63/9 earlier [3] 22/8 55/7      event [3] 10/6 26/8
   cultivate [1] 64/10
                             denying [1] 80/6        64/2 64/11 67/6 67/7      75/3                     89/13
   cultivating [2] 65/11
                             department [12] 9/20 67/10 67/16 67/16           early [3] 25/7 59/7 69/9 ever [1] 96/2
    65/13
                             13/5 17/4 39/16 68/17 71/21 72/21 73/18          easier [1] 100/13        every [3] 51/15 63/6
   current [2] 42/10 86/10
                             69/14 70/18 70/20       76/15 76/15 76/23        economic [1] 14/7         81/9
   currently [5] 7/5 16/19
                             76/11 81/5 83/12 83/24 77/13 78/14 79/3 79/7 economically [1] 83/20 Everyone [1] 105/23
    16/21 43/7 50/3
                             describe [4] 12/17 21/3 79/7 79/9 79/12 80/13 efficiency [2] 44/21        everything [5] 18/13
   custom [1] 56/23
                             25/2 32/14              80/14 92/14 92/21         71/12                    18/16 63/3 69/19 77/7
   cut [18] 24/20 46/6
                             described [1] 53/5      96/12 98/12 98/19        eight [5] 23/24 42/11 evidence [10] 53/19
    46/13 46/15 46/20
                             despite [1] 86/22       99/21 100/16 102/18       43/14 82/11 86/15        72/3 73/9 73/10 76/17
    46/20 46/23 47/18 48/9
                             determine [1] 61/13     102/22 102/23 104/5      element [6] 77/3 77/9 86/19 87/14 88/10
    48/24 49/1 49/23 50/10
                             devastating [1] 61/21 107/5                       82/3 82/16 82/17 83/11 88/17 89/19
    50/14 54/23 62/22
                             development [1] 91/14 document [30] 17/6         elements [7] 14/12       evidenced [1] 82/5
    62/24 88/5
                             did [41] 4/19 6/21      17/10 19/1 19/3 19/7      14/12 14/20 14/22       evidencing [1] 73/5
   D                         26/16 27/14 29/2 30/3 21/3 21/5 21/18 22/1        80/12 94/10 95/23       exact [1] 76/12
   dad [1] 60/11             31/3 34/10 34/18 45/17 22/7 22/22 30/11 30/12 elevator [5] 28/7 28/8 exactly [4] 23/1 71/20
                             45/18 46/3 46/12 46/20 30/22 32/13 32/22          47/22 47/22 49/23        74/18 80/1
   damage [3] 42/12
   42/16 43/6                48/9 48/23 50/21 50/24 33/13 34/5 34/13 34/13 eligible [1] 66/1           Examination [8] 3/4
   damages [2] 96/2          55/8 55/10 55/21 55/24 34/14 35/1 38/2 39/13 else [4] 41/22 42/3           3/6 3/6 3/7 12/1 16/12
   105/23                    56/18 57/4 57/6 57/9    51/19 54/8 68/14 86/24 79/3 96/12                  45/1 69/2
                             57/16 57/19 58/3 59/20 107/12 107/14             elucidate [1] 100/19     examine [2] 44/18
   damaging [1] 43/19
   date [6] 41/11 66/3       60/5 61/3 61/23 69/7    documents [7] 31/14 embossed [1] 107/13 44/23
   104/7 104/16 104/19       78/10 78/12 78/14       32/7 33/8 33/10 36/22 employee [2] 107/10 examined [2] 11/23
                             78/17 94/3 95/6 99/12 51/21 68/21                 107/10                   16/10
   104/21
   dated [3] 35/1 35/12      didn't [9] 57/5 68/13   does [9] 9/21 14/9 22/7 end [1] 56/18             examining [1] 44/20
                             70/14 71/18 78/15       46/7 52/7 57/7 71/19     enforce [1] 8/22         except [1] 21/17
   59/6
                             78/16 96/8 96/8 105/17 77/24 89/20               enforcing [1] 89/16      exchange [6] 24/22
   dates [1] 59/9
   Day [1] 1/10              died [1] 28/21          doesn't [5] 7/23 84/15 English [1] 48/20           25/24 26/10 26/22 30/2


                                                RIVERSIDE REPORTING SERVICE                              (4) court... - exchange
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 255 of 267                                       PageID 298
   E                 farmer [8] 5/22 12/8 five [4] 4/13 6/5 24/1 give [5] 32/17 49/24                        hand [9] 4/17 5/6 31/15
                              12/18 13/15 42/13            79/21                    60/1 78/6 96/2           32/14 32/19 37/4 41/2
    exchange... [1] 31/4
                              42/19 69/21 83/14           flip [1] 64/7             given [1] 8/24           51/19 107/15
    excuse [2] 39/22 46/17
                             farmer's [1] 50/14           Flowers [1] 23/2          gives [1] 47/22          handcuff [1] 86/13
    exhibit [61] 3/9 3/10
                             farmers [18] 12/9            folks [2] 63/18 82/12     giving [1] 47/9          handed [4] 21/18 22/23
     3/10 3/11 3/11 3/12
                              12/12 12/15 12/24 13/1 follow [2] 34/7 34/15          glad [1] 34/7            32/7 34/6
     3/12 3/13 17/21 18/1
                              13/8 15/8 17/13 24/18 following [1] 1/13              gmail.com [1] 1/23       handle [1] 74/6
     18/2 19/23 19/24 20/1
                              41/10 42/14 42/15           follows [3] 11/24 16/11   go [19] 14/3 20/22       happened [2] 31/9
     20/3 20/3 21/14 21/18
                              83/15 84/2 84/5 84/7         90/8                     24/20 31/18 35/8 35/24   49/7
     21/20 21/21 21/22 22/8
                              84/11 91/15                 foot [1] 76/13            41/18 50/7 58/6 65/19    happening [1] 105/20
     22/12 22/15 22/18
                             farming [7] 16/19 42/6 foregoing [2] 82/21             68/5 77/4 79/11 88/13    harm [13] 5/20 8/19
     22/23 23/3 23/4 23/8
                              42/17 57/4 59/17 60/15 107/7                          94/12 99/16 100/5        14/24 15/2 67/22 82/3
     32/10 32/19 32/20 33/6
                              67/24                       forgery [1] 107/14        100/6 105/22             82/15 82/19 83/1 85/8
     36/12 36/14 36/20
                             farmland [1] 23/15           form [1] 88/22            goes [2] 51/8 87/11      90/19 90/23 91/3
     37/12 37/13 37/23
                             fatal [1] 77/1               forth [2] 6/23 81/6       going [40] 5/3 13/24     harmful [1] 85/6
     38/10 38/14 38/15
                             father [2] 13/13 83/18 forthcoming [1] 39/1            14/5 14/13 27/10 29/8    harvest [5] 50/7 62/10
     38/18 40/6 40/10 40/11
                             favor [1] 5/24               forthright [1] 92/12      29/23 30/8 30/14 31/22   63/15 64/15 64/19
     40/15 42/1 45/23 53/19
                             feasible [1] 8/4             forum [4] 76/20 76/22     39/5 39/12 41/17 42/10   harvested [8] 45/11
     54/5 58/7 58/10 59/6
                             federal [2] 12/14 91/12 76/22 76/24                    43/7 43/13 43/18 44/17   59/15 61/15 61/17
     59/11 64/1 65/14 72/2
                             fee [8] 5/4 9/13 84/9        forward [8] 28/23         48/6 50/13 53/3 63/19    61/19 64/21 64/22 65/9
     72/6 77/18 78/11
                              91/7 91/10 91/21 92/2 29/10 42/11 43/7 43/13          66/19 71/16 71/20        harvester [1] 56/24
    exhibits [6] 23/8 37/16
                              99/1                         43/18 63/8 104/5         73/22 74/6 75/2 76/4     harvesting [2] 19/5
     64/2 82/10 90/7 106/11
                             ferreted [1] 104/2           four [12] 5/18 7/3 7/12   76/13 78/4 78/6 78/7     62/8
    existence [4] 72/15
                             fertilizer [1] 60/5           8/14 14/20 14/22 77/5    82/8 84/1 100/20         has [59] 5/2 6/16 6/18
     73/8 73/19 74/1
                             field [12] 26/7 26/12         80/12 84/22 85/21        100/24 102/22 103/1      7/20 8/23 9/5 10/4
    exists [3] 73/11 78/20
                              28/7 49/13 51/4 56/6         85/23 86/2               104/5                    10/20 12/24 22/12
     78/21
                              57/23 61/17 61/18           fourth [1] 83/11          Good [5] 4/6 4/8 6/6     33/20 33/23 33/24
    experience [1] 57/13
                              62/20 65/7 88/11            fresh [2] 101/4 105/2     6/8 6/13                 34/21 39/19 44/6 44/6
    expire [2] 40/20 66/8
                             Fifteen [1] 57/18            Friday [1] 35/10          got [16] 19/18 21/1      50/11 50/12 52/20 59/7
    expires [1] 107/18
                             fifty [1] 49/7               front [2] 19/13 75/24     27/1 28/22 29/13 49/5    61/20 62/23 71/9 71/24
    explain [1] 57/2
                             figures [1] 10/3             full [4] 10/8 52/17       56/16 57/13 57/21 58/4   72/3 72/8 73/1 73/4
    explanation [1] 88/21
                             file [4] 68/15 101/11         103/18 107/8             61/18 63/17 66/10 74/5   73/15 73/21 73/21
    expressed [1] 91/13
                              106/2 106/4                 full-blown [1] 103/18     75/23 100/3              74/14 74/22 75/13
    extended [1] 60/21
                             filed [11] 6/14 6/17         fully [1] 6/19            government [1] 91/13     75/21 77/20 79/2 81/17
    extension [3] 63/17
                              51/2 59/14 63/3 68/8        funds [9] 70/2 83/9       governs [1] 75/17        81/24 82/3 82/10 83/8
     63/20 63/21
                              74/20 75/4 75/5 75/11 85/18 92/10 93/1 94/21          grain [4] 24/19 27/11    83/13 84/1 84/17 84/18
    extent [3] 13/20 14/16
                              102/10                       95/10 101/5 101/6        27/21 31/21              86/1 86/23 87/15 87/16
     72/19
                             filing [4] 52/2 87/1         funnel [2] 70/1 70/12     grand [1] 39/6           89/9 89/10 90/9 90/13
    extreme [1] 96/1
                              89/19 102/19                further [5] 52/6 79/13    grant [1] 91/19          91/12 91/13 91/23
    F                        filings [3] 53/23 54/1        90/18 107/9 107/12       granted [3] 63/16        100/8
    facilitated [2] 58/21     54/4                                                  63/19 97/13              hasn't [2] 86/1 88/23
                             Fill [1] 76/6                G                         granting [2] 91/16       hate [1] 13/19
     59/1
                             final [5] 41/11 58/1         gamble [1] 50/17          97/19                    haul [1] 65/3
    fact [3] 7/15 67/23
                              71/5  92/5  101/1           game [2] 27/13 96/5       grew [1] 64/19           have [129]
     69/10
                             Finance    [5]  9/20  39/16  gave [2] 6/15 23/8        gross [1] 61/14          haven't [7] 50/10 61/17
    factor [6] 10/14 56/24
                              70/18  70/20   81/5         general [5] 41/19 48/1    ground [1] 43/11         61/19 63/24 64/21 65/9
     62/23 87/20 88/8 89/2
                             finances    [1]  77/9         48/2 76/10 102/22        grounds [1] 28/16        86/10
    factors [8] 4/23 5/19
                             financial   [1]  13/22       General's [1] 8/2         grow [2] 64/15 64/18     having [4] 11/23 16/10
     7/3 8/14 84/22 85/22
                             financially [2] 42/16        generated [1] 43/12       grower [6] 25/11 25/14   39/23 101/1
     86/2 89/24
                              107/11                      gentleman [1] 29/15       25/17 25/19 27/9 58/22   he [50] 7/17 7/22 7/23
    failed [1] 71/13
                             financing    [1]  53/13      genuine [1] 107/13        growing [1] 66/10        8/15 8/24 9/5 9/11 9/12
    failing [1] 63/14
                                                          get [39] 10/16 11/4
    failure [4] 6/17 88/22 finds [1] 90/8                                           guess [8] 93/15 93/18    9/22 9/23 9/24 10/4
                             fine  [1] 74/9                11/14 11/14 25/24        94/1 95/14 95/17 97/3    10/7 11/5 11/15 13/17
     89/23 98/2
                             finish  [1]  71/11            27/12 28/11 29/9 29/10   101/9 102/6              25/15 25/17 25/20
    Fair [1] 53/3
                             first [43]   5/8 5/22  11/19  34/15 46/7 46/14 46/22                            29/16 30/5 44/8 44/9
    fairly [1] 38/21                                                                H
                              11/23  13/23   16/10  18/7   47/15 48/12 50/21                                 67/14 73/15 74/21 75/4
    familiar [2] 12/13 42/18
                              19/21  23/20   23/21         57/15 57/16 58/1 61/23   had [21] 1/13 19/21      75/5 82/10 82/14 83/8
    far [6] 27/13 41/17 48/4
                              23/24  24/1   25/4 25/8      62/2 62/9 63/7 70/5      24/23 27/17 27/21        84/14 86/1 86/3 86/17
     60/15 74/5 76/9
                              26/5  26/19   27/3 28/10     73/23 76/1 76/24 77/9    28/21 46/15 46/19        87/20 87/21 88/8 88/14
    farm [23] 10/5 13/6
                              33/17  33/21   37/3 38/9     78/5 82/13 83/15 84/2    46/20 50/7 52/24 61/15   88/19 88/23 89/1 89/21
     16/20 17/2 19/17 20/11
                              40/14  40/18   46/18         85/13 89/12 101/3        63/11 68/10 69/11        101/11 101/14 103/12
     23/11 24/21 29/15
                              51/24  54/21   56/22  57/3   104/17 104/19 104/21     69/12 69/16 70/5 70/8    103/12 105/12 105/12
     42/13 46/3 52/14 53/5
                              62/13  63/8   64/8 65/22     104/22                   75/5 76/3                105/17
     57/5 57/7 57/7 57/10
                              68/4  68/5  79/5  80/20     gets [1] 100/7            hadn't [1] 28/18         he'll [3] 9/7 9/15 10/13
     83/22 88/7 88/24 89/14
     90/20 90/22              87/20 93/6 93/15 96/21 getting [4] 28/14 39/23        half [2] 84/15 84/16     he's [23] 8/13 8/16
                              96/24 98/6                   76/20 97/5               halted [2] 63/3 63/6     8/20 10/12 13/20 13/24
    farmed [1] 23/17

                                                  RIVERSIDE REPORTING SERVICE                                    (5) exchange... - he's
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 256 of 267                                          PageID 299
   H                 hotmail.com [1] 35/5 incurring [1] 67/21 71/12 75/18 82/11                                  81/6 82/5 82/7 82/12
                              hour [1] 78/10              independent [1] 26/14       83/12 84/7 84/10 85/2      83/3 83/6 85/7 88/7
    he's... [17] 14/2 32/8
                              how [34] 10/19 13/20        INDEX [2] 3/1 3/9           87/2 89/15 91/11 91/13     94/20 105/6 106/13
    36/11 44/14 71/13 73/8
                              14/18 19/17 20/11           indicated [4] 5/3 5/5       91/15                      107/16
    74/13 83/23 83/23
                              23/17 23/22 27/10            7/8 83/8                  interested [2] 100/24      January 14th [8] 10/17
    83/23 86/5 86/12 88/21
                              34/10 34/18 45/17 46/2      INDIGO [91] 1/5 4/14        107/11                     40/20 41/3 66/8 66/24
    97/11 97/24 98/1 98/17
                              46/6 46/11 46/12 46/15       4/17 5/2 5/7 6/12 6/16    interject [1] 32/6          72/22 88/7 94/20
    head [3] 18/20 47/12
                              46/22 47/1 48/8 48/23        7/20 9/10 9/13 10/8       interpretation [1] 39/3    January 15 [1] 82/5
    51/10
                              50/5 51/9 51/12 57/14        10/18 11/12 19/4 24/12    interpreting [1] 94/24     January 15th [6] 40/1
    healthy [1] 43/17
                              59/24 61/6 61/12 86/6        24/15 24/16 24/16         introduce [2] 33/10         66/4 81/6 82/7 82/12
    hear [6] 18/18 78/15
                              86/9 87/12 93/18 94/24       24/24 25/3 26/3 26/17      58/7                       83/3
    79/16 79/16 80/10
                              100/7 100/9                  27/14 29/6 29/7 29/13     introduced [2] 74/20       Jenkins [1] 1/12
    104/22
                              However [1] 90/13            31/1 31/2 33/16 35/9       86/22                     JoeDae [1] 1/11
    heard [2] 1/9 24/12
                              huh [7] 52/15 53/7 53/9      36/7 36/17 38/20 38/22    investment [5] 42/8        JR [1] 2/4
    hearing [3] 7/9 94/7
                              53/11 59/23 66/22 69/6       39/23 45/18 48/2 49/18     43/16 43/18 59/21         judgment [1] 92/5
    105/7
                              husbandlike [2] 64/10        54/12 54/17 56/1 56/1      59/22                     June [1] 107/18
    hearings [1] 86/22
                              65/12                        56/2 56/6 56/20 57/21     investor [2] 60/7 60/11    just [38] 6/14 9/21
    heavy [2] 8/12 85/24
                                                           57/23 58/1 58/3 63/7      investors [7] 60/3 60/8     18/15 19/13 27/16
    held [2] 92/4 99/8        I                            69/20 70/22 70/24 71/1     61/3 67/10 67/17 83/18     29/22 30/6 31/16 31/19
    help [10] 10/15 10/16
                              I guess [1] 95/14            71/11 72/2 72/12 73/1      88/15                      32/6 32/9 34/7 34/24
    10/18 30/6 32/11 54/23
                              I'd [8] 16/6 17/6 17/20      73/20 74/24 77/18 78/3    involved [5] 12/7 74/18     35/16 39/4 43/6 44/20
    84/1 88/6 88/15 89/3
                               38/10 40/5 50/4 51/18       81/16 82/21 83/1 83/9      76/2 76/3 76/5             50/15 53/15 58/13
    helped [1] 83/19
                               53/18                       84/12 84/15 84/22 85/6    involvement [3] 11/3        61/22 68/19 70/15 73/5
    Hence [1] 63/20
                              I'll [11] 23/7 34/7 44/19    85/16 85/19 86/7 86/14     25/2 25/4                  76/22 78/7 80/22 83/23
    her [4] 34/13 69/13
                               45/22 48/14 51/10           86/15 88/5 88/19 88/23    irrefutable [1] 73/10       83/23 85/23 88/18
    70/23 71/21
                               54/23 67/2 80/11 90/3       89/5 89/7 89/10 91/3      irreparable [11] 5/20       92/21 94/2 95/9 97/2
    here [34] 6/12 8/11 9/4
                               106/7                       92/2 92/9 92/11 93/13      9/6 67/22 82/3 82/15       98/16 98/17 103/10
    10/15 11/11 13/22
                              I'm [42] 6/9 14/2 16/19      93/16 96/10 101/6          85/8 86/9 88/9 89/1
    17/18 18/11 18/14                                                                                           K
                               22/14 34/3 34/4 34/24       105/17 105/22              90/19 90/23
    20/22 25/6 31/1 31/5
                               39/12 46/11 46/11 47/1     Indigo's [7] 26/23 31/4    is [190]                   Kate [2] 6/9 6/11
    31/20 32/6 35/8 35/24
                               47/15 47/16 52/10 54/7      33/1 38/6 65/1 78/17      isn't [3] 51/2 102/19      KATHRYN [1] 2/11
    50/22 61/1 61/22 65/19
                               54/16 55/14 55/15           83/7                       102/21                    keep [14] 4/12 10/5
    66/5 66/6 68/9 68/11
                               55/16 56/12 65/4 65/6      indirectly [1] 8/19        issuance [2] 80/14          10/18 11/5 41/8 41/10
    71/16 71/20 75/5 80/13
                               66/19 68/13 71/17 80/2     indispensable [3] 6/18      82/19                      50/8 53/3 80/11 84/4
    85/11 89/16 94/19
                               80/6 80/12 94/1 94/6        72/19 73/13               issue [23] 4/19 9/8         88/7 88/19 88/24 89/14
    101/17 104/20
                               94/6 94/24 95/2 96/4       individuals [1] 13/3        10/21 50/11 50/12         keeping [1] 84/7
    hereby [2] 107/6 107/7
                               97/14 98/3 98/19           indulge [1] 76/8            74/12 74/21 75/14         kind [9] 21/5 24/19
    hey [1] 28/23
                               100/20 100/24 101/21       informed [2] 72/7           80/20 96/16 99/23          27/12 48/3 63/18 67/6
    high [1] 91/13
                               101/24 102/6                77/19                      101/15 103/6 103/7         67/10 67/17 75/9
    higher [1] 29/24
                              I've [5] 19/18 22/1         initial [3] 27/6 48/7       103/12 103/13 103/16      kindly [2] 72/7 77/18
    highly [1] 74/17
                               61/18 64/4 90/6             48/8                       103/20 103/21 103/23      knew [3] 70/17 72/13
    HILLYER [4] 2/10 6/12
                              ID [2] 35/17 35/21          initially [3] 26/3 26/18    103/24 105/9 105/10        73/21
    6/13 13/18
                              idea [1] 73/15               27/14                     issues [1] 17/12           know [44] 10/18 21/19
    him [14] 7/22 8/19 9/14
                              identified [1] 64/16        injunction [24] 4/20       issuing [1] 101/21          24/15 24/18 26/24
    11/14 11/14 13/24 22/2
                              identify [10] 17/7 17/7      4/21 4/22 5/1 5/2 6/1     it [135]                    31/16 32/8 39/24 41/19
    33/8 33/8 36/19 44/18
                               18/5 30/12 32/9 33/13       7/4 7/9 10/15 80/15       it's [50] 6/20 8/4 9/2      43/6 44/8 47/7 47/24
    44/20 44/23 83/19
                               36/19 36/22 38/4 39/13      82/20 89/3 93/7 93/9       10/4 20/5 21/6 35/9        48/3 51/14 56/10 57/11
    hinder [1] 29/24
                              III [1] 1/11                 94/6 94/7 95/20 95/21      38/5 51/1 51/2 51/6        60/23 63/17 63/17
    hired [1] 57/10
                              immediate [1] 92/24          96/15 97/4 97/6 101/22     51/21 53/14 56/3 62/6      63/18 67/16 70/3 70/16
    his [30] 7/14 7/19 8/15
                              immune [1] 8/6               102/4 103/7                66/17 66/19 71/15          75/9 75/10 75/13 76/14
    9/14 10/10 13/13 13/21
                              immunity [1] 9/3            injunction's [1] 101/19     71/19 75/8 75/9 76/20      78/20 78/21 80/14
    13/21 13/22 29/17
                              impact [2] 42/5 43/4        injunctions [1] 95/24       77/1 78/7 78/9 81/8        80/17 90/4 93/8 100/21
    34/14 44/6 58/17 71/10
                              impacts [1] 14/21           injunctive [11] 8/14        84/17 84/19 85/23          101/4 102/7 102/15
    71/13 72/10 73/23
                              importantly [1] 88/16        9/11 11/11 11/17 86/3      85/23 85/24 87/24 89/9     102/17 102/20 102/24
    74/21 75/5 77/21 81/24
                              inasmuch [1] 91/6            88/4 90/1 101/11           93/13 94/17 95/24 96/4     104/15 105/4 105/12
    83/18 85/13 86/9 86/10
                              INC [1] 1/5                  101/12 102/9 105/19        97/4 99/14 101/4          knowingly [1] 100/2
    86/13 88/14 93/12
                              incentivize [1] 31/17       injurious [1] 85/5          101/10 101/10 101/17      knows [5] 67/14 74/19
    96/20 98/2
                              inclined [2] 91/18          injury [5] 9/6 82/18        102/4 102/8 102/16         100/9 102/21 105/24
    hold [2] 98/21 105/1
                               91/20                       86/9 88/9 89/1             103/10 105/9 105/18
    holding [1] 64/5
                              include [1] 6/17            instance [2] 90/23 91/8     105/18                    L
    Hollandale [4] 52/3                                                                                     label [1] 32/10
                              included [2] 6/23           insurance [2] 63/9         its [3] 13/5 74/24 81/17
    60/22 60/24 68/14                                                                                       lady [2] 18/13 58/21
                               13/10                       63/11
    honesty [1] 102/18                                                               J                      Lamar [3] 16/16 52/18
                              incomprehensible [1]        intent [1] 73/5
    Honor [108]
                               73/17                      interaction [1] 24/23      January [22] 1/10 10/2 53/15
    Honor's [2] 95/18
                              incredibly [1] 9/9          interest [18] 5/21 5/23     10/17 40/1 40/20 41/3 land [8] 7/17 16/24
    102/7
                              incurred [1] 38/22           11/7 14/16 14/23 44/20     66/4 66/8 66/24 72/22 17/2 17/13 45/11 68/1
    Honorable [1] 1/11

                                                   RIVERSIDE REPORTING SERVICE                                           (6) he's... - land
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 257 of 267                                   PageID 300
   L                 78/3 78/11 78/12 78/16 long [7] 23/17 42/7 Marty [1] 2/5                            moment [3] 43/23
                              78/18 81/4 82/6            42/11 43/14 74/9 83/2 math [2] 48/20 55/16      68/19 92/19
   land... [2] 81/10 90/11
                             letting [1] 39/24           90/21                  matter [10] 5/2 8/8      Monday [10] 96/11
   landlord [12] 5/10
                             lien [98] 5/9 5/9 5/9      long-term [3] 42/7       35/7 38/7 67/23 69/9    96/21 96/24 104/2
    69/12 69/13 69/17
                              5/11 5/12 5/16 7/16        43/14 90/21             71/11 87/15 92/5 92/13 105/2 105/6 105/8
    69/21 70/4 70/10 78/24
                              7/20 8/18 8/22 44/15      longer [1] 82/23        may [15] 16/2 18/3       106/6 106/7 106/13
    81/22 85/13 86/18 87/7
                              44/16 45/3 45/10 51/3     look [14] 19/7 20/3      18/23 27/2 39/22 40/12 money [17] 4/17 10/16
   landlord's [11] 5/9
                              51/9 52/14 53/6 53/14      32/13 38/9 40/14 51/24 43/22 68/18 71/4 74/4 11/5 62/19 62/24 67/6
    5/12 5/16 72/13 80/22
                              59/13 68/4 68/12 69/7      52/6 52/12 54/8 63/22 82/20 90/10 90/17 94/1 67/11 67/17 73/23 78/5
    80/23 83/10 85/1 85/10
                              70/10 71/23 72/1 72/5      64/1 65/14 90/3 105/2 99/4                      82/13 83/21 83/22
    85/18 85/20
                              72/8 72/12 72/13 72/13    looking [7] 32/9 34/24 maybe [3] 26/20 28/22 84/14 84/19 88/12
   language [1] 77/3
                              72/15 72/22 73/1 73/9      35/11 47/16 55/3 55/14 94/12                    88/15
   Large [2] 107/5 107/19
                              73/11 73/19 73/21 74/2     55/17                  me [44] 14/13 19/7       monies [3] 5/6 5/8
   last [4] 40/17 40/18
                              74/23 75/3 75/6 75/9      looks [2] 31/20 53/13    20/4 20/21 21/21 24/3 70/12
    51/16 104/23
                              75/16 75/18 75/22         lose [1] 9/15            24/3 25/11 25/23 26/15 month [1] 40/1
   Lastly [2] 11/7 89/15
                              75/23 76/19 77/2 77/2     losing [1] 94/22         26/20 27/9 29/10 30/6 months [3] 62/4 62/4
   late [2] 25/7 27/13
                              77/11 77/16 77/19         loss [2] 90/22 91/4      30/13 32/10 34/6 34/22 62/7
   later [4] 26/20 28/23
                              77/23 78/4 78/7 78/8      lost [1] 42/8            39/10 39/17 39/22       more [10] 8/10 10/4
    29/12 30/15
                              78/18 79/2 80/22 80/22    lot [4] 79/16 83/21      39/24 42/12 44/5 45/19 11/16 39/13 43/11
   law [2] 2/5 95/23
                              80/23 80/23 81/10          83/21 101/2             46/17 46/24 52/22 55/7 48/15 62/18 88/6 88/16
   lawsuit [1] 68/8
                              81/22 82/13 83/10                                  56/21 57/3 59/2 68/20 88/18
   LCR [3] 1/21 107/18                                  M
                              84/19 85/1 85/10 85/18                             69/10 70/16 71/20 74/7 morning [9] 6/13 6/15
    107/18
                              85/20 86/18 86/20 87/2    ma'am [7] 23/7 47/19     80/10 94/15 96/11       96/12 96/21 97/1 104/2
   lcv.riverside [1] 1/23
                              87/4 87/7 87/7 87/13       49/14 49/19 53/17       96/19 97/7 97/12 106/6 105/2 106/7 106/7
   LDC [1] 59/7
                              87/16 87/22 87/23 89/9     61/20 67/3             mean [16] 20/1 60/22 mortgage [1] 75/10
   lead [2] 8/9 11/16
                              89/21 90/11 90/12         machine [1] 107/6        68/16 71/23 73/14       most [1] 6/22
   learned [1] 10/20
                              99/24 99/24 100/3         made [6] 20/8 27/4       73/18 77/6 77/17 94/2 motion [8] 6/17 79/9
   lease [26] 9/16 10/18
                              100/8 101/15 101/16        27/6 89/7 94/14 105/13 97/5 98/8 101/9 102/18 79/24 80/1 80/6 104/11
    11/6 17/11 17/15 17/17
                              103/8 103/11 103/13       mail [9] 35/9 35/11      102/20 102/23 105/22 104/14 104/22
    18/8 19/13 21/6 21/6
                              103/15 103/22 105/11       54/9 54/10 55/14 56/22 meant [1] 96/6           move [10] 22/21 28/23
    21/9 21/19 23/22 45/11
                             lien's [1] 79/1             58/14 58/14 89/17      meat [1] 30/18           29/10 34/16 34/21
    59/21 59/22 65/22
                             lienholders [1] 100/6      mails [4] 35/16 59/9    meet [8] 7/3 43/2 67/20 44/24 53/19 63/8 93/21
    66/15 68/3 81/1 86/15
                             liens [3] 10/21 87/8        74/15 86/21             71/13 77/12 87/20 88/8 93/21
    88/20 90/20 90/21
                              89/17                     maintain [2] 83/15 84/2 89/24                    moved [1] 25/10
    90/22 94/22
                             light [3] 87/22 95/18      major [2] 48/20 48/20 meeting [2] 25/5 25/9 moving [6] 27/1 46/18
   leased [2] 49/4 81/11
                              99/5                      make [8] 7/24 9/14      meets [1] 14/7           80/3 97/4 97/11 98/1
   leasehold [7] 5/23 81/1
                             like [26] 10/4 16/7 17/6    41/19 43/9 79/11 86/5 memorandum [2] 75/5 MR [33] 2/4 2/10 3/4
    81/7 82/11 91/4 94/23
                              17/20 21/13 24/17          86/13 94/4              93/12                   3/6 3/7 6/13 12/2 13/18
    95/12
                              28/22 31/20 35/17         makes [2] 92/5 100/13 Memphis [5] 2/6 2/13 15/5 16/13 18/4 18/24
   leases [4] 7/17 23/23
                              38/10 40/5 41/9 45/20     making [4] 11/12 86/7 25/6 50/23 61/1            20/2 21/4 22/4 23/10
    42/1 82/10
                              51/18 53/14 60/6 74/7      93/13 93/14            merits [9] 5/20 7/3 8/21 24/9 26/2 30/4 30/21
   least [1] 47/1
                              75/8 75/8 75/9 80/7       manage [1] 57/11         73/7 80/21 81/23 87/21 32/12 33/9 33/11 34/9
   left [6] 29/7 32/14
                              84/5 90/21 95/19 95/21    Management [1] 57/7 90/9 90/16                   34/17 36/1 38/1 38/16
    32/19 49/5 55/2 73/23
                              102/18                    manager [9] 25/12       met [4] 25/8 69/24       39/11 40/13 69/3 71/20
   legal [4] 52/17 68/6
                             likelihood [5] 5/19         25/13 25/14 26/20 27/9 71/10 86/1               81/24
    68/16 100/17
                              73/6 80/21 90/8 90/15      29/9 54/13 57/20 58/22 middle [1] 54/8          Mr. [93] 4/16 6/15 7/2
   legitimate [1] 81/24
                             likely [1] 8/20            mandatory [6] 93/9      middleman [1] 24/20      8/12 9/9 9/21 10/16
   lending [1] 13/5
                             likes [1] 102/24            94/7 95/20 96/14 97/4 midnight [1] 40/20        10/20 11/4 11/9 11/21
   Leslie [2] 29/17 29/19
                             line [5] 16/17 33/18        97/6                   might [5] 7/16 32/5      12/3 13/21 14/4 15/6
   less [4] 4/13 6/5 44/15
                              33/21 45/21 76/14         manner [2] 64/11         32/11 35/15 104/21      16/7 16/14 16/18 17/8
    85/5
                             lines [2] 8/6 28/4          65/12                  Mike [1] 33/22           18/6 19/2 20/4 20/20
   lessee [2] 64/9 64/14
                             LISA [3] 1/21 107/5        many [13] 19/17 20/11 million [2] 55/18 55/22 23/2 23/11 29/17 29/21
   lessor [2] 5/10 81/10
                              107/18                     23/22 34/10 34/18      mind [2] 71/15 101/4     30/19 32/14 33/9 33/12
   let [15] 19/7 21/21
                             Listen [1] 18/15            45/17 46/3 46/12 46/12 minority [3] 12/23 13/8 34/11 34/19 35/13 36/7
    34/22 36/19 39/10
                             little [5] 28/11 28/18      46/15 48/8 48/23 57/14 42/15                    36/16 36/21 37/14 38/2
    41/22 46/24 56/21 70/3
                              35/8 45/14 48/15          Mark [1] 37/11          minute [5] 16/2 16/3     38/17 38/20 39/12
    70/16 80/10 90/4 94/15
                             loan [1] 13/4              marked [8] 18/2 23/3     34/12 79/21 92/21       40/14 45/3 48/23 51/24
    100/7 106/6
                             Local [15] 50/23 50/24      23/4 37/13 38/15 40/11 minutes [5] 4/13 6/5     54/7 54/20 57/2 58/16
   let's [16] 4/5 4/12
                              52/7 53/4 53/24 54/3       54/5 58/10              80/11 105/14 105/15     59/13 64/7 69/4 71/24
    22/21 23/3 34/15 34/20
                              60/17 60/20 60/24         market [6] 26/21 27/11 Mississippi [122]         73/22 74/13 74/15
    44/23 44/24 45/14
                              74/20 87/23 89/12          29/22 42/10 49/22      Mississippi's [8] 8/2    74/19 75/4 75/12 75/20
    48/17 58/6 63/22 64/1
                              99/24 100/3 100/8          49/22                   8/17 44/15 45/10 72/4 78/22 79/23 82/9 82/14
    67/4 80/18 105/1
                             lock [1] 26/13             marketing [1] 19/6       74/2 77/1 87/2          83/3 83/5 83/8 83/17
   lets [1] 48/3
                             logistics [9] 26/6 26/11   marketplace [5] 27/5 Mississippi/Mississipp 84/5 84/14 84/23 85/6
   letter [16] 38/5 39/15
                              27/16 27/19 28/5 29/1      27/18 27/22 29/11 31/4 i [2] 17/4 69/14         85/9 85/17 87/4 87/18
    39/18 63/20 65/17
                              29/8 65/1 65/3            markets [1] 42/10       mistake [1] 94/15        88/6 88/18 89/12 92/15
    76/16 77/24 78/2 78/3

                                                RIVERSIDE REPORTING SERVICE                                       (7) land... - Mr.
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 258 of 267                                     PageID 301
   M                 100/6 100/13 101/4 notarial [1] 107/13 52/9 63/3 69/9 78/20                           ordered [1] 97/9
                              103/14 107/8 107/13     Notary [2] 107/5           79/1 95/1 98/19 101/23    orders [11] 30/23 31/1
    Mr.... [12] 93/2 93/6
                              107/13 107/15 107/15    107/19                     102/2                     31/19 32/23 33/2 33/14
    94/4 96/6 96/22 97/3
                                                      noted [1] 95/16            okay [79] 6/21 15/1       36/6 36/11 36/15 36/19
    97/18 97/18 100/9         N                       notes [1] 107/8            17/19 21/24 22/14         36/23
    100/15 102/21 105/17
                              name [7] 12/3 16/14     nothing [6] 27/17          22/17 22/17 23/17         ore [1] 93/21
    Mr. Burrell [60] 4/16
                              29/17 52/17 53/15       27/22 60/17 75/21 88/6     27/24 28/2 28/5 29/1      organization [2] 57/9
    7/2 8/12 9/9 9/21 10/16
                              72/10 77/21             94/3                       29/5 30/3 30/11 31/8      60/12
    10/20 11/4 12/3 13/21
                              NAMEN [20] 2/11 3/6 notice [2] 6/14 38/7           31/12 31/14 32/4 32/22    original [2] 81/15
    15/6 16/14 16/18 17/8
                              6/9 6/10 6/11 6/11 45/2 noting [1] 81/16           33/4 33/7 33/17 34/2      107/13
    18/6 19/2 20/4 20/20
                              48/22 50/9 51/23 54/6 notion [1] 86/17             39/3 39/9 39/20 40/4      originally [1] 35/11
    23/11 32/14 33/12
                              58/11 59/12 61/2 64/6 November [1] 59/6            40/16 40/22 41/5 41/14    other [19] 10/20 10/21
    34/11 34/19 36/7 36/16
                              65/21 67/15 74/6 75/2 November 26 [1] 59/6         42/18 43/1 45/14 45/24    10/24 12/8 12/20 23/8
    36/21 38/2 38/17 39/12
                              76/12                   now [33] 13/11 18/10       46/19 46/24 47/1 47/2     43/8 60/13 67/19 70/15
    40/14 45/3 48/23 51/24
                              Namen's [1] 22/11       21/1 22/5 22/14 22/22      47/12 48/21 49/3 49/7     71/10 75/24 83/18
    54/7 54/20 57/2 58/16
                              near [1] 23/12          24/5 31/14 37/5 37/14      52/6 52/12 53/1 53/12     85/14 87/8 92/22 92/23
    59/13 64/7 69/4 71/24
                              necessary [4] 7/4 11/4 40/21 41/14 49/20 50/3      54/20 55/11 56/19         98/20 99/17
    73/22 78/22 82/9 82/14
                              41/13 41/15             52/13 54/8 54/12 55/16     57/13 58/5 58/12 60/4     others [1] 74/23
    83/3 83/5 83/8 84/5
                              need [16] 22/6 22/13    60/1 62/2 62/6 62/8        62/3 62/21 64/1 65/8      our [9] 6/23 41/10
    84/14 84/23 85/6 85/9
                              23/7 56/1 79/12 80/13 72/16 75/21 78/12 79/3       65/11 65/14 65/20 66/7    75/13 78/8 96/14 97/17
    85/17 87/4 87/18 88/6
                              94/12 98/10 100/21      82/24 89/12 97/11          67/5 68/22 79/3 95/14     98/7 102/3 104/11
    88/18 89/12 93/2
                              101/2 101/4 101/7       97/24 98/12 100/17         95/17 96/18 97/10         ours [1] 78/5
    Mr. Burrell's [3] 11/9
                              103/1 103/2 103/14      105/20                     97/23 98/16 98/24         out [38] 4/9 6/22 7/7
    30/19 38/20
                              104/5                   number [24] 22/5 22/9      100/12 101/8 102/2        11/3 15/24 17/12 17/13
    Mr. Cameron [2] 16/7
                              needed [4] 88/15 94/20 32/17 34/5 37/4 37/12       103/14 104/22 106/5       23/23 24/20 26/7 26/22
    83/17
                              95/10 105/12            37/12 37/23 45/19          once [5] 26/15 26/23      27/4 28/12 29/9 30/8
    Mr. Flowers [1] 23/2
                              needs [3] 11/5 11/15    46/14 46/14 49/2 52/16     63/3 69/23 78/5           31/7 31/11 34/13 41/18
    Mr. Leslie [1] 29/17
                              20/8                    53/14 53/19 58/1 58/2      one [46] 14/11 15/24      41/22 46/1 49/3 49/21
    Mr. Pennix [1] 29/21
                              nefarious [1] 78/19     58/4 58/7 59/6 59/11       16/2 16/3 18/5 18/7       50/22 51/16 56/6 57/16
    Mr. Robinson [22]
                              network [2] 26/23       60/1 64/8 64/14            18/11 18/14 19/4 19/21    68/11 70/5 76/24 83/4
    6/15 33/9 35/13 37/14
                              27/11                   numbered [1] 36/20         20/20 21/23 23/3 23/19    83/5 85/7 85/9 89/11
    74/13 74/15 74/19 75/4
                              never [2] 11/3 102/10 numbers [2] 20/14            28/1 28/20 32/7 32/8      90/4 100/8 104/2
    75/12 79/23 92/15 93/6
                              new [2] 42/13 106/1     59/8                       33/14 33/15 35/18         outlining [1] 96/14
    94/4 96/6 96/22 97/3
                              Newman [1] 6/10                                    35/23 36/3 37/4 37/5      outlook.com [1] 35/10
    97/18 97/18 100/9                                 O
                              next [9] 9/15 15/21                                37/6 37/7 37/9 39/12      outright [1] 93/22
    100/15 102/21 105/17
                              29/5 36/20 37/24 40/21 object [2] 13/19 13/19      41/10 62/18 68/15         outside [3] 48/2 79/18
    Mr. Robinson's [1]
                              52/12 53/12 66/14       objection [16] 17/22       68/19 69/19 72/24         100/6
    75/20
                              next-numbered [1]       17/24 21/15 21/17          74/13 75/17 76/13 77/4    outweigh [1] 83/6
    Mr. Thomas [2] 11/21
                              36/20                   37/19 37/22 38/11          77/10 79/16 79/19         outweighed [1] 89/4
    14/4
                              Nine [1] 50/6           38/13 40/7 40/9 53/20      85/23 86/2 89/4 98/20     outweighs [1] 82/19
    MS [18] 2/11 3/6 22/11
                              no [67] 1/4 3/10 3/10   53/21 58/8 58/9 67/12      ones [1] 64/4             over [8] 5/14 64/3 64/7
    45/2 48/22 50/9 51/23
                              3/11 3/11 3/12 3/12     95/15                      only [17] 8/9 8/16        82/22 83/2 84/14 91/9
    54/6 58/11 59/12 61/2
                              3/13 15/17 15/24 17/1 obligation [3] 5/15          11/15 14/5 43/5 43/16     91/21
    64/6 65/21 67/15 69/10
                              17/23 17/24 18/19       43/2 73/15                 50/18 54/24 60/21         overall [1] 42/16
    74/5 75/2 76/12
                              18/21 21/16 21/23 27/8 obligations [3] 10/11       75/14 88/24 96/1          overbroad [2] 103/4
    much [19] 10/19 18/7
                              29/4 30/5 30/5 30/9     67/20 86/13                100/22 101/10 101/12      103/4
    24/17 24/19 25/15
                              34/20 34/20 34/20 35/8 occurred [1] 22/15          101/21 103/24             Overruled [1] 67/14
    25/18 25/21 39/5 44/15
                              37/17 37/20 37/22       October [4] 9/18 62/17     opening [1] 4/12          owe [3] 9/21 49/18
    46/6 50/5 51/9 51/12
                              38/11 38/13 40/8 40/9 65/24 72/14                  operates [1] 81/18        63/1
    58/21 59/24 61/6 61/12
                              44/6 44/14 45/8 52/5    October 30th [1] 65/24     operation [4] 42/6 43/6   owed [9] 7/22 11/2
    62/19 90/21
                              53/21 55/23 58/9 58/23 off [14] 33/15 35/13        59/17 60/15               61/12 83/9 84/18 84/24
    multiple [2] 86/23
                              60/10 61/9 62/1 63/10 42/9 43/12 46/5 46/5         operations [1] 63/6       85/1 88/13 92/11
    87/12
                              63/12 63/24 65/13 67/9 48/7 50/3 51/10 61/14       opinion [2] 15/9 98/5     owes [6] 9/22 9/23
    multiplying [1] 55/15
                              71/10 71/23 72/14       62/11 62/14 77/9 79/6      opportunities [1] 43/8    9/24 84/14 88/18 88/19
    must [4] 41/2 41/11
                              73/20 75/3 79/14 81/23 offer [12] 19/3 26/22       opportunity [3] 13/3      own [6] 16/24 35/22
    65/23 107/13
                              86/19 87/22 92/23       27/4 30/1 33/20 33/22      95/19 95/21               61/3 73/2 78/2 86/9
    my [48] 6/14 17/17
                              93/11 96/1 96/13 97/21 33/24 34/5 35/17 35/21      opposed [2] 48/10         owns [1] 17/2
    19/13 21/6 23/8 23/8
                              100/20 102/9 102/22     38/10 41/19                83/3
    23/21 24/16 25/4 26/8                                                                                  P
                              102/23                  offered [5] 31/6 33/16     opposing [2] 7/7 82/20
    27/11 32/19 35/22
                              nodding [1] 18/20       44/14 86/24 88/21          orally [4] 94/4 97/4      P-e-n-n-i-x [1] 29/19
    39/21 42/16 43/23 44/4
                              non [1] 35/9            offers [7] 31/10 31/12     97/11 98/1                pace [1] 30/15
    47/12 48/21 51/10 57/9
                              non-reply [1] 35/9      32/23 34/10 34/18          order [15] 7/11 10/5      page [13] 3/2 19/8
    57/15 60/2 63/21 69/13
                              None [1] 87/14          42/14 69/11                37/4 41/7 41/8 41/9       19/10 19/13 36/13 38/9
    70/4 71/6 71/15 92/12
                              normally [3] 100/7      office [3] 8/2 29/7 30/7   41/11 66/1 89/20 94/22    38/17 52/1 52/12 53/12
    92/13 92/19 93/15
                              102/7 102/8             official [1] 107/15        95/11 96/21 96/22         54/9 72/7 94/17
    94/11 94/13 94/23
                              not [125]               oh [12] 21/24 38/5 41/9    99/17 107/12              pages [1] 107/7
    95/13 95/17 98/5 100/1

                                                 RIVERSIDE REPORTING SERVICE                                       (8) Mr.... - pages
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 259 of 267                                    PageID 302
   P                 89/16 90/13 91/24 possibly [2] 43/10 42/20 42/23 70/14                               raises [1] 74/21
                           perfection [1] 75/19      82/22                      prohibitive [5] 93/7      raising [1] 96/17
   paid [16] 39/19 41/21
                           period [3] 65/24 82/23 post [4] 98/15 98/23          93/9 94/5 95/20 95/24     re [11] 41/12 41/14
   51/12 55/21 61/8 61/10
                           83/2                      98/24 99/7                 projected [2] 55/3 62/1    42/3 82/8 82/22 83/1
   65/23 72/22 84/17
                           permanent [6] 4/22 5/1 practices [1] 42/14           proof [15] 44/6 44/7       83/7 84/8 84/17 85/5
   84/18 85/19 89/13 92/3
                           6/1 10/14 89/2 102/3      precedence [1] 5/13        44/14 71/6 71/10 76/9      89/6
   94/5 94/21 95/10
                           permanently [2] 85/16 predicament [1] 86/11          79/13 79/17 80/7 80/9     re-amortization [4]
   paragraph [10] 40/15
                           101/24                    preliminary [4] 4/19       90/12 90/14 90/16          83/7 84/8 85/5 89/6
   40/18 40/21 41/6 52/16
                           person [3] 55/16 58/24 4/21 5/1 7/9                  90/18 105/13              re-amortized [1] 84/17
   52/20 54/21 56/22 64/9
                           58/24                     premises [1] 81/11         properly [7] 87/1 87/3    re-amortizing [2] 82/22
   65/22
                           Personally [1] 67/9       prepare [1] 101/3          87/12 87/16 87/23          83/1
   parameters [1] 14/5
                           petition [14] 6/24        prepayment [1] 10/1        89/10 89/16               re-bid [4] 41/12 41/14
   paramount [1] 87/8
                           49/17 63/4 74/22 75/4 presence [1] 81/17             property [3] 28/15 43/9    42/3 82/8
   Parchman [4] 7/18
                           81/15 93/12 93/21         presented [3] 73/4         90/21                     reach [2] 29/9 30/3
   16/22 23/16 28/11
                           94/12 95/6 97/22          87/14 103/5                prove [2] 14/21 103/14    reached [2] 30/5 70/4
   part [8] 1/11 19/4 29/1
                           101/10 105/19 106/2       presenting [1] 89/19       proven [3] 86/2 91/9      read [15] 22/1 33/17
   41/20 42/22 69/18
                           petitioner [11] 4/10      president [2] 12/9         91/23                      33/21 38/18 39/4 40/17
   78/13 107/14
                           13/12 15/3 72/21 73/3 12/12                          provided [2] 10/12         40/24 41/7 54/20 75/13
   partake [1] 70/14
                           81/2 91/12 92/6 92/7      presiding [1] 1/12         90/12                      94/12 95/3 95/8 96/5
   participating [1] 76/18
                           92/11 93/18               presume [1] 100/5          proving [3] 85/23          97/21
   particular [3] 23/23
                           phone [1] 28/22           pretty [9] 18/7 24/17      85/23 89/24               readily [1] 88/12
   47/10 98/4
                           phrased [1] 41/7          24/19 25/15 25/17          provision [1] 15/7        ready [2] 4/1 101/3
   particularly [2] 13/8
                           physical [1] 81/17        25/20 39/5 58/21 95/22     provisions [1] 83/14      real [1] 90/21
   91/5
                           pick [4] 30/14 31/18      prevail [1] 89/21          public [15] 5/20 5/21     reality [1] 55/4
   parties [5] 9/4 86/13
                           56/7 74/10                prevent [1] 94/22          11/7 11/9 14/16 14/22     realize [1] 6/18
   88/3 107/10 107/10
                           picked [9] 26/9 27/12 preventing [1] 89/18           41/19 83/11 84/6 84/10    really [2] 73/15 90/14
   party [14] 6/18 7/5 8/3
                           56/2 56/2 56/4 56/11      previous [3] 17/13         85/2 89/15 91/11 107/5    reason [1] 7/1
   8/21 45/6 52/7 53/4
                           56/13 56/14 56/15         43/10 43/12                107/19                    reasons [2] 5/17 85/15
   68/9 72/17 72/19 73/13
                           picking [2] 26/12 27/21 previously [4] 4/18          purported [1] 7/20        recall [2] 29/16 80/1
   82/20 88/1 89/4
                           place [1] 70/6            4/24 5/3 63/11             purpose [2] 13/2 84/4     receipt [1] 56/16
   pass [11] 17/6 20/20
                           plaintiff [12] 1/3 2/4    price [5] 26/21 27/10      purposes [1] 73/6         receive [1] 84/13
   22/2 30/11 33/7 33/8
                           7/14 44/6 71/9 74/14      29/24 31/6 31/17           pursuant [2] 5/18         receiving [1] 91/2
   33/8 33/12 38/3 39/12
                           86/1 86/23 87/5 90/9      prices [1] 50/4            99/16                     recess [5] 16/4 16/5
   68/20
                           91/5 91/22                prior [5] 7/8 25/4 57/23   pursue [1] 67/20           44/2 79/22 90/5
   passed [1] 84/3
                           plaintiff's [3] 6/24 8/23 65/23 103/6                put [11] 27/4 31/7        recognize [3] 78/4 78/7
   passing [1] 54/7
                           89/23                     priority [8] 5/9 8/18      31/11 41/18 41/22          81/22
   PAUL [1] 2/4
                           plan [3] 30/15 72/21      82/1 84/19 86/20 87/17     49/21 60/2 71/11 79/13    recognized [3] 72/4
   pay [16] 10/4 10/17
                           79/13                     89/20 91/9                 80/7 80/9                  73/21 74/1
   10/19 49/17 50/24
                           plant [2] 64/15 64/18 prison [2] 28/14 28/16         puts [1] 36/13            recognizes [1] 72/12
   59/20 62/11 66/15 72/3
                           planted [2] 50/18 64/19 private [1] 60/3                                       recognizing [2] 39/21
   82/7 88/22 91/20 93/13                                                       Q
                           platform [6] 24/22 26/1 probably [7] 25/6 25/6                                  78/18
   93/17 99/18 100/10
                           30/2 30/7 33/1 33/16      28/19 47/6 51/10 62/5      quagmire [2] 100/16       recollection [2] 94/11
   payment [15] 7/22
                           play [1] 102/14           62/9                       100/17                     94/13
   10/23 11/1 11/13 38/21
                           player [1] 61/21          problaw937 [1] 35/5        qualify [1] 13/24         record [25] 58/14 59/5
   39/18 41/2 41/11 62/16
                           plead [1] 98/2            problem [1] 34/21          Quantity [1] 53/8          73/10 73/10 75/4 75/7
   72/9 77/20 81/6 81/12
                           pleading [1] 94/3         procedure [1] 106/1        quarter [2] 55/18 55/21    77/2 77/11 77/16 77/24
   91/22 93/22
                           pleadings [1] 86/23       proceed [12] 4/2 4/5       question [17] 18/19        78/9 78/11 78/13 79/1
   payments [5] 9/15 9/17
                           please [5] 40/24 41/8     8/11 18/3 18/23 40/2       37/24 48/7 48/8 48/8       80/24 81/3 81/14 86/20
   59/2 69/19 69/21
                           54/20 62/18 65/15         40/12 43/24 44/19          48/11 56/4 57/15 63/22     88/16 88/17 93/6 94/3
   penalty [1] 49/17
                           plus [1] 38/23            44/22 71/14 80/18          71/23 72/14 73/18          97/3 97/16 99/21
   penitentiary [2] 16/23
                           podium [1] 74/7           proceeded [1] 69/12        81/23 93/15 95/18         recoup [1] 43/16
   23/15
                           point [14] 6/22 7/7       proceeding [1] 72/17       99/13 104/24              Redirect [3] 3/7 69/1
   Pennix [5] 29/17 29/19
                           13/19 26/21 28/20 34/6 proceedings [2] 1/13          questioning [1] 95/2       69/2
   29/19 29/21 30/4
                           34/13 46/7 71/9 79/10 107/6                          questions [4] 15/16       refer [1] 22/7
   people [2] 68/14 70/22
                           83/19 96/17 99/6          proceeds [11] 10/24        37/15 92/14 92/22         reference [5] 36/11
   per [8] 46/3 47/4 47/13
                           103/19                    45/10 66/9 68/1 68/4       quick [1] 43/23            39/8 53/14 59/7 77/24
   55/1 57/5 57/14 65/1
                           points [1] 27/10          69/23 69/24 75/1 82/1      quickly [2] 101/1 101/7   referenced [2] 45/19
   70/17
                           policy [1] 5/20           87/17 91/2                 quite [3] 43/15 43/15      63/21
   percent [5] 9/24 57/1
                           Poplar [1] 2/12           process [1] 105/21         100/23                    referencing [1] 58/3
   61/7 61/8 66/16
                           portion [3] 14/23 38/19 produce [2] 78/17            quote [1] 76/12           referred [2] 12/22 22/9
   percentage [2] 48/10
                           54/9                      83/22                                                referring [3] 74/15
   61/3
                           position [2] 13/21        produced [1] 7/17          R                          74/16 74/16
   perfect [2] 75/23 87/12                                                      rack [1] 48/7
                           22/11                     product [1] 53/5                                     refers [2] 22/12 22/23
   perfected [16] 44/16                                                         raised [6] 101/14 103/8
                           possibility [1] 96/1      products [1] 81/11                                   reflected [1] 39/1
   74/23 75/15 75/19 77/2                                                        103/12 103/13 103/23
                           possible [2] 39/22        Professional [1] 107/5                               refusal [1] 24/2
   77/10 77/11 87/1 87/3                                                         105/10
                           105/7                     program [4] 26/10                                    regard [2] 4/24 94/15
   87/9 87/16 87/23 89/10

                                                RIVERSIDE REPORTING SERVICE                                       (9) paid - regard
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 260 of 267                                      PageID 303
   R                 94/13 95/9      33/9 33/9 33/11 34/9 secured [3] 52/7 53/4                             shall [2] 81/10 87/7
                             requests [2] 9/11 86/4      34/17 35/13 36/1 37/14    75/15                    she [9] 18/17 22/12
    regarding [1] 12/14
                             require [6] 81/9 91/20      38/1 38/16 39/11 40/13   security [1] 75/18         34/14 34/21 54/19
    regardless [2] 46/8
                              92/1 92/9 93/22 105/22     69/3 74/13 74/15 74/19   see [23] 19/7 21/21        58/22 58/23 58/24 59/3
     89/5
                             required [3] 14/20          75/4 75/12 79/23 92/15    28/10 32/8 34/8 34/22    she's [4] 18/16 34/12
    regards [3] 38/7 39/7
                              85/22 90/14                93/6 94/4 96/6 96/22      39/10 43/17 46/24         54/12 54/17
     39/17
                             requires [3] 82/16 85/3     97/3 97/18 97/18 100/9    48/14 49/22 49/24 52/1   shed [1] 99/4
    region [2] 29/14 29/15
                              90/15                      100/15 102/21 105/17      52/13 53/3 54/9 55/4     sheet [1] 47/23
    Registered [1] 107/5
                             requiring [2] 93/10        Robinson's [1] 75/20       57/4 64/8 64/12 94/15    SHELBY [2] 1/1 107/4
    registry [3] 92/3 99/16
                              93/16                     rocket [1] 48/17           106/6 106/7              short [1] 100/22
     100/11
                             rescind [2] 40/2 41/17     Rosedale [4] 31/9 59/8    seed [18] 50/21 50/23     shorthand [1] 107/6
    regulation [3] 12/18
                             research [1] 24/16          65/1 81/19                50/24 50/24 52/7 53/4    should [5] 8/4 71/14
     13/2 13/16
                             resolution [4] 11/10       roughly [4] 46/6 46/16     54/1 54/3 59/16 60/18     82/1 92/11 107/14
    regulations [3] 12/14
                              11/15 76/21 103/6          54/24 55/3                60/20 60/24 74/20        show [9] 8/13 8/15 9/6
     15/7 84/3
                             resolve [5] 8/7 34/20      round [1] 67/4             87/23 89/12 99/24         9/9 33/9 86/6 86/24
    reimburses [1] 38/22
                              101/7 103/1 104/8         RPR [2] 1/21 107/18        100/4 100/8               88/8 90/17
    relates [1] 15/7
                             resolved [4] 40/1          rule [2] 50/14 97/12      seeing [1] 44/21          showed [1] 88/11
    relationship [2] 13/11
                              101/18 101/19 103/6       rules [1] 102/14          seek [2] 13/4 21/17       shown [4] 87/15 88/23
     39/21
                             respect [6] 90/8 90/19     ruling [4] 92/13 93/16    seeks [1] 10/7             90/9 91/12
    relative [2] 107/10
                              90/24 91/11 105/17         95/13 95/19              seems [2] 44/5 83/4       shows [1] 88/17
     107/10
                              106/2                                               seen [4] 68/11 80/24      sic [2] 23/12 35/2
    release [4] 92/9 92/24                              S
                             respond [3] 18/19                                     81/3 87/3                side [1] 26/6
     101/5 101/6
                              71/21 77/13               said [18] 8/20 9/2        send [6] 47/21 49/23      sign [1] 68/16
    released [1] 92/12
                             responded [1] 48/9          46/19 57/3 62/1 62/7      51/15 51/15 73/24        signature [1] 107/13
    relief [20] 8/9 8/14 9/4
                             respondent [1] 14/24        71/18 72/3 76/13 77/7     96/11                    simple [2] 57/15 103/5
     9/11 10/7 11/11 11/17
                             response [3] 6/24           78/3 84/1 88/1 95/9      Senior [2] 52/23 53/2     simplify [1] 35/16
     86/3 86/7 88/2 88/4
                              75/14 95/7                 101/16 103/14 105/12     sent [2] 35/9 63/20       simply [12] 11/11
     90/1 91/17 91/19 93/17
                             rest [1] 59/16              107/8                    sentence [10] 39/4         27/21 30/6 31/16 36/18
     98/5 101/11 101/12
                             rested [2] 44/6 44/8       same [8] 20/5 20/9         40/17 40/18 40/23 41/5    88/5 89/17 93/13 94/2
     102/9 105/19
                             restraining [1] 7/11        20/9 20/10 36/13 43/9     41/6 54/21 54/22 56/23    94/5 97/2 97/16
    relies [2] 86/17 87/5
                             rests [1] 79/24             49/15 53/14               64/9                     since [3] 10/19 12/24
    rely [1] 75/22
                             result [1] 12/21           satisfaction [1] 103/15   separate [6] 32/6 36/6     105/5
    relying [2] 65/18 89/17
                             resume [1] 106/13          satisfied [1] 72/23        36/11 58/23 58/24        single [1] 86/24
    remaining [2] 55/1
                             retire [1] 90/2            satisfy [1] 39/7           86/22                    singular [3] 103/21
     88/20
                             return [1] 43/17           saw [2] 57/1 57/22        September [5] 25/7         105/9 105/10
    remedy [2] 12/21 97/20
                             revenue [5] 41/20 42/9     say [23] 18/10 18/17       35/10 35/12 59/10        sir [39] 12/16 12/20
    REMEMBERED [1] 1/8
                              43/10 43/12 61/14          20/8 20/9 20/10 46/7      59/10                     13/17 15/11 17/1 17/9
    renewal [4] 65/24 66/1
                             reviewed [1] 4/24           50/4 51/10 54/2 55/8     September 26th [1]         18/15 18/22 19/16
     66/3 66/14
                             right [70] 4/1 6/3 10/23    55/10 61/24 66/9 66/19    59/10                     19/20 21/10 21/12
    rent [11] 9/14 9/17 9/22
                              11/18 15/4 15/10 15/18     68/11 71/13 72/16        September 27th [2]         21/23 22/10 22/20
     9/22 9/23 39/18 62/16
                              16/8 18/23 21/1 22/18      73/14 77/18 78/15         35/10 35/12               24/11 24/14 25/1 25/20
     63/1 81/12 82/1 85/13
                              22/21 23/2 23/9 24/1       78/24 82/7 101/8         September 30th [1]         26/1 31/13 32/3 32/21
    rents [1] 91/22
                              24/5 25/22 30/20 31/5     saying [9] 28/23 41/15     59/10                     33/3 35/3 35/6 35/14
    repay [1] 83/8
                              34/6 35/19 35/24 36/21     43/3 47/17 75/10 94/2    seq [1] 75/16              36/4 61/1 70/9 70/11
    repeat [3] 18/7 19/11
                              37/3 37/11 37/18 42/22     95/2 95/5 96/4           serve [1] 57/6             70/23 71/1 77/15 80/16
     80/13
                              44/1 45/7 46/1 48/16      says [16] 32/20 33/19     served [4] 11/10 84/12     99/3 104/3 104/6 104/9
    reply [1] 35/9
                              49/24 50/3 51/20 53/20     52/1 52/3 52/6 52/17      89/16 91/16              sitting [4] 48/3 61/16
    reported [1] 107/6
                              54/10 55/13 58/18 59/5     53/4 55/11 64/9 65/22    SERVICE [2] 1/22 13/6      61/18 62/19
    reporter [2] 74/10
                              60/1 60/13 63/15 65/5      66/5 66/6 66/13 72/7     Services [1] 52/3         situation [3] 11/9 91/1
     107/5
                              66/1 66/4 66/5 67/1        76/16 87/6               Sessions [1] 102/22        94/24
    REPORTING [1] 1/22
                              68/20 69/1 71/4 71/7      scenario [1] 10/7         set [23] 6/23 7/13 19/5   skip [1] 40/21
    represent [2] 45/22
                              74/3 74/5 75/21 79/20     science [1] 48/17          23/23 24/5 24/17 25/24   skipped [1] 105/21
     57/19
                              79/23 80/3 80/10 80/18    scope [3] 103/9 103/10     26/21 28/9 29/10 30/1    Snow [1] 2/11
    representation [1]
                              90/2 90/6 99/10 100/17     103/17                    30/6 30/23 31/4 31/22    so [130]
     22/8
                              101/20 102/5 102/24       se [1] 57/5                31/24 32/1 41/11 51/21   socially [11] 5/21
    represents [2] 46/15
                              104/10 104/13 104/15      seal [2] 107/13 107/15     92/6 92/7 92/15 104/18    12/14 12/18 12/23
     46/16
                              105/20                    search [1] 100/4          setbacks [1] 56/24         13/15 13/24 15/8 42/19
    reproduction [1]
                             rights [2] 8/15 8/18       season [3] 27/13 50/7     setting [5] 27/18 48/2     83/13 84/11 91/14
     107/13
                             ring [1] 52/8               66/10                     59/1 70/15 81/5          solution [1] 11/4
    reproductions [1]
                             RIVERSIDE [1] 1/22         second [15] 18/15 19/1    settled [1] 56/9          some [8] 22/13 49/23
     107/14
                             road [1] 94/1               19/3 19/8 34/24 37/6     settlement [2] 39/1        61/16 61/18 90/15
    request [4] 71/21
                             ROBINSON [49] 2/4           37/7 38/17 41/6 56/22     39/23                     91/16 91/19 95/22
     89/23 94/4 98/4
                              3/4 3/6 3/7 6/15 12/2      58/13 79/19 82/16 88/8   setup [1] 69/18           somebody [1] 41/22
    requested [6] 10/7
                              15/5 16/13 18/4 18/24      98/17                    seven [3] 9/15 66/14      somehow [1] 74/24
     11/11 86/6 88/4 91/7
                              20/2 21/4 22/4 23/10      Secondly [1] 9/5           88/20                    someone [2] 42/3 57/9
     94/16
                              24/9 26/2 30/21 32/12     secure [2] 62/16 81/12    severe [1] 43/4           something [5] 45/20
    requesting [3] 6/1

                                                 RIVERSIDE REPORTING SERVICE                            (10) regarding - something
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 261 of 267                                     PageID 304
   S                 36/10           45/14 47/24 56/1 79/19 103/4 103/9 103/10                             they [116]
                              straight [1] 24/20       98/12 100/5                103/16 103/17 103/19     they'll [2] 37/23 98/24
    something... [4] 51/16
                              strategize [1] 30/1     talked [6] 8/1 28/6 31/2    103/19 103/22 103/23     they're [15] 24/5 41/17
     93/10 94/1 97/17
                              streamline [1] 48/14     58/12 59/13 78/23          103/24 105/11             49/9 49/9 60/8 65/10
    son [1] 52/24
                              Street [1] 2/5          talking [10] 14/10 26/4    their [39] 11/2 24/22      68/11 72/22 73/22 76/3
    son's [2] 13/21 13/21
                              strictly [1] 27/23       34/14 65/6 70/21 76/19     25/5 25/8 25/9 26/10      76/5 76/18 76/18 84/18
    sorry [6] 34/3 47/17
                              string [1] 59/9          77/17 77/23 91/6 106/1     27/4 27/7 27/11 27/16     88/2
     52/10 56/12 71/17
                              stuff [2] 50/8 50/16    talks [1] 27/19             30/2 30/7 31/7 31/9      they've [7] 72/19 73/3
     98/19
                              subject [7] 5/8 5/15    Tango [1] 33/23             39/7 41/20 42/14 65/2     74/1 75/23 79/1 100/3
    sought [2] 93/12 93/17
                               35/7 35/8 38/7 59/7    taxes [2] 9/24 66/18        66/20 68/16 69/18         102/10
    sovereign [2] 8/5 9/2
                               90/18                  team [1] 70/23              69/19 72/6 72/20 72/22   thing [7] 20/9 20/9
    soybean [2] 42/10
                              submit [3] 36/18 48/19  technical [1] 74/18         73/2 73/2 73/5 75/15      20/10 50/13 94/19
     43/13
                               78/12                  tell [7] 20/4 20/21         76/19 77/8 77/12 78/1     96/21 96/24
    soybeans [18] 4/16
                              submitted [1] 49/16      32/17 46/24 57/14          78/17 80/2 82/13 82/21   things [6] 12/8 12/20
     4/17 26/7 31/6 33/23
                              subordinate [1] 78/8     69/12 104/4                82/22 83/2                25/24 29/23 56/8 69/20
     45/17 46/2 47/5 50/19
                              subsequent [3] 5/14     temporary [3] 7/10         theirs [1] 78/6           think [16] 9/6 19/22
     51/3 53/6 59/14 64/24
                               83/9 85/19              80/15 101/21              them [35] 8/5 26/4 29/3    35/16 36/13 44/9 45/16
     68/2 68/5 81/19 82/2
                              subsequently [1]        Ten [1] 32/2                30/8 31/18 33/9 36/19     48/6 74/5 74/11 74/12
     87/18
                               26/16                  tendered [2] 44/9           36/20 37/11 39/21         75/2 80/2 96/9 98/3
    speak [2] 18/12 18/17
                              substantial [6] 42/7     44/11                      39/24 46/21 46/23         101/2 105/20
    special [1] 12/21
                               43/3 43/15 80/21 91/3  tendering [1] 44/13         49/21 49/23 50/2 53/22   third [11] 10/14 24/2
    specifically [8] 14/22
                               95/22                  TENNESSEE [17] 1/1          53/24 56/3 56/4 56/7      37/9 37/10 40/23 41/5
     48/13 69/16 81/19 84/4
                              substantiating [1]       2/6 2/13 5/13 61/1 76/7    57/11 61/19 68/5 70/2     41/6 54/21 54/22 82/17
     87/6 95/12 98/2
                               90/10                   81/9 81/13 81/16 81/16     70/3 70/5 70/8 78/15      89/2
    specifications [1] 14/7
                              succeed [3] 7/2 8/20     81/18 81/21 85/11          80/13 84/14 91/4 93/14   Thirty [1] 61/8
    speculation [1] 67/13
                               87/21                   95/23 107/3 107/5          94/22 100/7              this [154]
    speed [1] 34/4
                              success [4] 5/19 73/6    107/16                    then [25] 11/18 12/24     THOMAS [5] 3/3 11/21
    split [1] 78/4
                               80/21 90/9             tenus [1] 93/21             18/18 25/7 25/9 26/19     11/22 12/5 14/4
    spoke [1] 27/3
                              successful [1] 90/16    term [4] 42/7 43/14         26/23 29/10 31/7 33/7    those [25] 10/3 14/22
    spot [2] 49/22 50/1
                              such [6] 5/11 72/9       65/23 90/21                34/21 36/7 36/19 46/18    31/14 33/2 36/22 36/23
    Sr [3] 16/16 52/21
                               77/20 91/15 92/4       termination [1] 95/11       56/8 57/13 66/8 66/18     46/22 49/8 49/20 50/17
     53/16
                               107/14                 terms [1] 63/13             78/5 80/19 87/10 92/8     55/2 57/10 57/11 65/3
    stand [2] 74/7 74/8
                              sue [1] 105/17          test [2] 14/23 82/18        100/5 103/2 107/8         65/9 68/2 68/4 69/21
    standard [1] 7/12
                              suffer [1] 82/15        testified [10] 11/24       there [54] 5/19 10/21      70/1 81/7 83/9 84/24
    standards [1] 7/13
                              sufficient [2] 9/10      16/11 45/16 49/16          10/24 16/1 16/24 25/12    85/15 85/17 85/18
    standing [1] 49/1
                               10/10                   58/16 71/24 78/22 82/9     28/12 30/5 30/6 30/9     though [1] 47/12
    standpoint [1] 43/19
                              suit [1] 8/6             83/17 88/14                31/5 32/6 35/16 36/6     thought [3] 28/20 57/3
    started [4] 83/15 83/23
                              Suite [1] 2/12          testify [2] 13/22 14/5      37/22 38/13 41/7 43/7     97/18
     83/23 84/2
                              Sunflower [3] 51/4      testifying [1] 13/20        43/9 44/6 46/14 49/9     thousand [1] 32/2
    state [109]
                               53/10 59/15            testimony [3] 3/1           49/10 49/21 49/24 56/8   threatened [1] 82/18
    statement [5] 4/13
                              superior [1] 74/23       30/19 90/7                 62/14 63/18 64/3 65/3    three [15] 23/24 24/5
     39/2 51/15 51/16 53/13
                              support [2] 5/1 9/1     than [9] 4/13 6/5 7/12      65/10 67/19 68/15         27/2 31/20 35/16 36/6
    states [1] 40/19
                              supports [1] 90/17       30/16 70/15 85/6 88/18     70/18 73/11 74/5 75/3     36/11 36/15 36/15
    status [1] 47/22
                              Supreme [1] 95/23        92/24 95/24                76/15 79/24 80/12         36/18 36/23 37/1 62/4
    statute [16] 5/12 5/15
                              sure [4] 14/2 22/14     Thank [10] 6/4 15/20        80/22 82/13 84/16         62/7 77/4
     12/21 13/10 14/6 14/6
                               46/11 54/16             23/5 37/20 44/3 65/20      86/19 86/21 90/15 92/4   through [19] 24/6
     14/8 14/9 14/14 14/14
                              surprised [1] 68/13      85/20 100/12 106/9         95/12 97/5 99/23          24/21 27/8 30/1 30/24
     14/19 14/21 15/6 75/12
                              survive [1] 83/19        106/10                     103/15 103/21 105/10      31/4 32/24 33/16 50/22
     85/11 87/5
                              switch [1] 22/15        that [401]                  107/8                     56/20 59/2 59/10 60/3
    statutes [1] 81/14
                              sworn [2] 11/23 16/10   that's [74] 6/19 7/10      there's [26] 15/24 20/7    65/2 73/1 73/2 73/9
    statutorily [1] 85/13
                              sympathetic [1] 11/8     7/22 15/12 17/15 20/23     21/16 31/20 35/8 71/10    82/4 87/11
    statutory [2] 75/23
                                                       21/9 22/16 26/24 28/8      71/22 71/23 71/24        tickets [2] 47/21 58/1
     77/3                     T                        34/4 35/1 42/11 43/15      72/14 75/9 75/10 75/10   time [17] 27/18 29/4
    Stenotype [1] 107/8
                              table [1] 80/1           43/15 43/20 45/22          77/23 81/23 85/8 87/21    29/22 30/10 41/12
    step [4] 15/18 71/4
                              take [16] 5/4 16/4       46/22 49/2 51/5 51/16      88/11 88/12 89/3 93/11    42/11 43/16 51/15
     76/13 79/18
                               18/18 26/11 26/14 39/5 54/10 55/18 55/20 56/5      94/2 94/3 95/22 102/3     57/23 62/18 63/10 80/8
    stepped [1] 98/17
                               39/6 66/19 67/2 69/20 57/6 59/14 62/7 65/17        102/11                    82/23 83/2 92/4 98/6
    steps [1] 87/12
                               73/22 79/20 90/3 96/8 66/5 66/6 66/17 68/23       therefore [4] 40/24        101/2
    still [24] 10/10 19/11
                               105/14 105/15           71/2 71/24 72/2 73/9       41/2 92/1 107/15         times [1] 55/18
     19/22 21/6 27/12 30/9
                              taken [4] 26/7 34/16     74/9 74/19 75/20 75/22    thereon [1] 64/11         TN [1] 1/21
     33/14 39/19 49/12
                               60/7 107/8              76/1 76/2 76/3 76/15      these [21] 5/8 5/17       today [12] 4/20 6/2
     61/16 61/18 62/19 65/6
                              takes [6] 5/13 28/1      76/16 76/17 76/19          7/24 13/3 23/14 23/17     7/13 9/7 14/10 75/6
     65/10 84/14 84/16
                               28/3 29/14 36/8 83/21 78/18 80/3 82/5 88/7         23/23 24/19 30/23 31/1    88/10 90/12 90/13
     84/18 84/18 88/11
                              taking [4] 18/13 18/16 88/24 89/4 94/24 95/13       32/23 34/10 37/1 37/15    90/17 98/9 105/6
     88/12 89/7 104/11
                               59/3 74/24              96/4 96/7 97/13 98/7       53/23 56/2 60/8 64/4     together [1] 104/7
     104/12 104/13
                              talk [8] 31/3 31/15      100/7 102/6 103/3          82/12 84/22 94/20        told [4] 55/7 61/20
    stipulate [3] 36/5 36/5

                                                 RIVERSIDE REPORTING SERVICE                                 (11) something... - told
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 262 of 267                                 PageID 305
   T                 U               61/2 64/6 65/21 67/15 96/7 102/24                                 21/19 22/6 22/12 23/12
                                                      74/5 75/2 76/12        we [109]                  24/15 25/13 26/4 27/9
   told... [2] 72/20 73/22    U.S [1] 83/12
                                                     VAUGHN [3] 1/21         we'd [1] 21/13            27/20 29/5 29/20 29/23
   took [1] 59/3              UCC [9] 52/14 53/12
                                                      107/5 107/18           we'll [9] 11/3 16/4       30/8 30/22 31/15 31/24
   top [8] 19/10 33/17        53/23 54/1 54/3 74/20
                                                     verify [1] 76/13        18/16 30/17 30/18         32/22 34/14 34/22
    33/18 33/21 51/10 52/2    86/24 89/19 100/4
                                                     versus [1] 15/2         36/19 49/21 79/20         36/21 37/4 39/3 41/15
    52/13 52/16               UCC-1 [1] 74/20
                                                     very [4] 33/17 90/21    104/17                    41/15 42/5 46/6 47/3
   total [4] 39/6 46/17       UCC-1F [2] 52/14
                                                      100/22 103/5           we're [28] 5/18 6/1       47/4 47/8 47/8 47/9
    66/11 66/23               53/12
                                                     veteran [3] 12/24 42/12 14/10 14/20 30/14         47/10 48/1 48/7 48/11
   totally [2] 94/9 96/4      Uh [7] 52/15 53/7 53/9
                                                      42/14                  30/18 35/11 55/2 55/17    49/7 49/20 49/24 50/2
   towards [2] 63/1 88/13     53/11 59/23 66/22 69/6
                                                     veteran/African-Americ 74/12 76/4 76/13 78/4      54/16 55/8 55/24 56/5
   town [1] 23/12             Uh-huh [7] 52/15 53/7
                                                     an [1] 42/12            78/5 82/8 84/1 84/21      57/1 57/4 57/6 57/22
   tract [35] 19/13 19/15     53/9 53/11 59/23 66/22
                                                     veterans [1] 91/14      91/6 97/8 100/13          59/16 60/4 60/19 61/23
    19/19 19/21 19/22 20/4    69/6
                                                     vetted [1] 28/17        101/17 102/19 102/21      62/1 62/7 65/6 66/5
    20/10 20/14 20/15         ultimate [3] 56/17
                                                     views [1] 90/20         103/1 104/20 105/3        66/6 71/18 72/21 75/2
    20/16 20/17 20/18         76/21 90/13
                                                     violated [3] 8/16 8/16 105/5 106/1                76/16 77/16 77/22
    20/21 20/22 20/23 21/7    unclear [1] 71/15
                                                      8/18                   we've [10] 8/1 21/1       77/22 77/24 79/3 80/1
    21/11 21/18 22/5 22/7     uncommon [2] 51/5
                                                     violating [1] 100/14    49/4 54/23 63/16 63/17    80/3 80/14 80/17 90/4
    22/9 22/13 22/16 22/19    51/6
                                                     virtue [1] 38/22        64/22 80/24 81/3          94/1 94/6 94/15 95/4
    22/24 46/17 46/17         under [6] 10/6 42/13
                                                     volatility [1] 29/23    105/21                    95/8 95/8 97/13 97/24
    46/18 64/10 66/10         46/24 57/1 63/13 100/1
                                                                             weather [5] 50/11         101/9 102/6 102/19
    66/11 66/16 66/17         underlined [1] 38/18   W                       50/12 56/23 61/20         104/4 105/2 105/12
    70/17 70/17               understand [15] 18/21
                                                     wait [4] 34/12 79/15    62/23                     105/24
   tracts [13] 19/17 19/18    48/18 62/23 68/6 68/7
                                                      79/15 92/21            week [4] 26/20 28/22      what's [11] 37/6 45/22
    20/11 21/2 23/11 23/18    71/18 77/8 77/8 93/24
                                                     want [20] 6/21 20/20    29/12 69/10               48/5 49/10 62/14 63/19
    40/19 41/12 41/14 42/1    95/1 95/4 100/15
                                                      24/4 30/11 33/12 36/21 weekend [1] 99/22         71/16 71/20 73/23
    66/7 82/8 82/14           100/16 102/19 105/24
                                                      38/3 71/21 76/15 77/13 weigh [2] 82/24 84/6      90/14 105/20
   transcript [1] 107/8       understanding [6]
                                                      79/15 79/16 96/14      weighs [1] 83/1           whatever [5] 58/2
   transfer [1] 86/14         11/8 45/9 46/11 47/1
                                                      96/19 96/20 96/20      well [51] 11/2 14/4       70/15 76/15 82/19
   transport [2] 28/6         94/23 98/8
                                                      96/22 97/12 98/12      14/15 18/5 19/9 20/11     96/16
    38/24                     understood [3] 68/2
                                                      98/23                  23/14 26/5 26/18 27/15    when [27] 1/12 10/3
   transportation [4] 25/5    95/9 97/15
                                                     wanted [2] 44/5 44/21 34/4 38/9 41/7 42/7         17/13 18/18 24/7 26/3
    25/8 25/10 26/19          undisputed [1] 81/8
                                                     wants [2] 78/1 92/7     44/10 45/16 45/23 47/6    26/24 27/14 29/12 46/4
   treasury [1] 99/9          unfair [1] 96/10
                                                     warrant [1] 9/11        47/12 51/13 51/14 55/7    46/20 47/21 47/23 62/8
   treatment [1] 60/5         unfortunate [1] 9/9
                                                     was [106] 4/15 7/8      56/1 56/10 56/21 57/19    66/23 67/24 68/15
   trial [8] 101/1 101/9      Uniform [2] 52/1 87/10
                                                      7/10 7/11 10/2 11/23   60/23 61/11 61/23         70/13 75/18 77/18
    101/9 102/3 102/22        unless [2] 77/10 92/6
                                                      16/10 18/2 19/21 19/22 62/15 64/18 66/4 68/6     86/15 87/9 97/16 100/3
    103/19 104/21 105/23      until [5] 28/22 58/3
                                                      21/18 21/18 21/19 22/8 71/21 72/16 72/18         101/8 104/1 105/2
   tricky [1] 28/11           63/6 92/4 105/1
                                                      22/22 23/4 23/20 24/16 73/14 74/14 74/19 79/5    where [18] 1/13 14/2
   tried [1] 98/1             up [41] 10/4 18/12 19/5
                                                      25/4 25/4 25/15 25/17 79/12 83/22 93/8 93/20     14/3 16/20 22/15 29/15
   trucks [4] 28/12 28/14     24/17 25/24 26/9 26/12
                                                      25/20 26/5 26/15 26/24 93/20 94/19 97/13         33/19 47/23 48/3 49/2
    28/16 47/24               26/21 27/12 27/18
                                                      27/8 27/12 27/16 27/17 100/20 101/14 102/15      50/3 50/21 74/8 74/12
   true [2] 51/2 107/8        27/21 28/9 29/10 30/1
                                                      28/9 28/9 28/11 28/18 103/3                      81/19 82/6 85/12 97/5
   trust [1] 75/11            30/6 30/15 30/23 31/4
                                                      29/5 29/12 29/16 29/16 well aware of [1]         Where's [1] 23/8
   try [4] 29/9 31/17 48/20   31/18 31/22 31/24 32/1
                                                      29/20 29/23 30/5 30/6 102/15                     Whereupon [8] 18/2
    101/13                    34/4 50/7 50/8 56/2
                                                      30/9 31/3 31/6 32/1    went [1] 53/2             23/4 37/13 38/15 40/11
   trying [13] 14/3 25/24     56/2 56/4 56/7 56/11
                                                      32/7 33/15 34/6 35/11 were [47] 1/13 9/17        54/5 58/10 106/12
    26/6 26/13 28/9 28/11     56/14 56/15 59/1 66/23
                                                      37/13 38/15 40/11 44/4 23/23 23/24 26/4 26/8     wherever [1] 64/24
    34/4 36/11 42/13 48/11    67/4 70/15 74/10 76/15
                                                      44/20 45/19 45/19 46/6 27/10 29/8 30/8 30/23     whether [10] 14/6 14/6
    50/17 76/1 97/20          92/6 98/1 105/1
                                                      46/18 47/8 48/7 48/8   30/24 31/12 31/13         24/4 56/4 82/18 97/19
   Tuesday [1] 105/8          upcoming [1] 10/1
                                                      48/19 54/5 54/19 56/5 31/16 31/22 31/24 32/6     98/13 101/4 101/18
   turn [2] 35/13 50/17       upon [6] 7/21 9/13
                                                      57/3 57/10 57/22 58/10 32/24 33/2 33/2 36/6      102/3
   turned [1] 57/24           10/9 11/12 17/12 75/22
                                                      58/17 58/20 58/22      36/16 36/23 39/5 43/1     which [18] 9/22 12/10
   two [15] 14/12 14/21       us [8] 10/15 36/13 39/7
                                                      58/23 58/24 59/3 59/21 46/2 55/7 55/21 56/10     13/9 20/21 22/7 22/22
    19/18 20/13 21/1 27/2     63/19 72/7 72/20 77/19
                                                      60/7 62/16 63/22 69/9 56/11 56/13 56/13          22/23 26/7 32/8 38/21
    32/6 41/24 41/24 49/7     82/7
                                                      69/13 70/4 74/6 74/18 56/15 56/16 56/24 62/5     46/18 53/5 81/13 84/13
    52/20 62/4 73/3 74/14     USDA's [2] 42/13
                                                      75/2 76/9 79/6 79/8    69/11 69/23 69/24         87/5 91/8 91/23 104/8
    77/4                      42/19
                                                      79/24 79/24 80/2 94/5 69/24 70/12 76/1 80/3      while [6] 9/8 11/7
   Two-fifty [1] 49/7         use [1] 49/17
                                                      94/8 94/11 94/13 94/20 81/20 89/7 94/13 97/20    86/21 91/18 101/3
   TX [3] 59/8 59/8 59/9      used [3] 59/18 60/2
                                                      94/23 97/15 97/16      weren't [2] 28/21 56/14   104/19
   TX-2486 [1] 59/8           62/15
                                                      97/17 97/18 97/22 98/9 wet [1] 50/14             who [12] 10/18 11/1
   TX-2491 [1] 59/8           using [1] 31/16
                                                      103/7 106/12           what [103] 8/18 12/6      17/2 29/16 29/16 46/8
   TX-2492 [1] 59/9
                              V                      wasn't   [2] 95/2 96/7  12/6 12/17 12/22 13/11    52/4 58/18 58/21 60/23
   type [1] 25/13
                                                     waste [1] 64/11         14/9 14/10 16/17 16/17    60/24 78/23
   typically [1] 57/14        VAN [18] 2/11 3/6 6/9
                                                     way [8] 29/24 44/22     17/10 18/10 19/1 19/21    Who's [1] 52/21
                              6/11 45/2 48/22 50/9
                                                      48/6 88/24 96/6 96/6   20/4 20/14 21/5 21/5      whole [4] 79/16 94/19
                              51/23 54/6 58/11 59/12

                                                 RIVERSIDE REPORTING SERVICE                                 (12) told... - whole
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 263 of 267         PageID 306
   W                 97/13 99/8 99/20 99/21 63/13 66/10
                            100/4 100/5 100/6          young [6] 5/22 58/20
   whole... [2] 98/9
                            100/18 100/18 101/9         83/14 84/1 84/4 84/7
   107/14
                            wouldn't [2] 65/13         your [178]
   whomever [1] 70/2
                            98/6                       yourself [1] 42/22
   whose [1] 58/14
                            write [4] 78/14 78/16      youth [1] 13/7
   why [17] 9/1 50/10
                            89/8 100/2
   57/19 61/19 62/15
                            written [1] 96/7
   62/22 62/23 63/5 63/20
                            wrong [2] 76/22 98/5
   74/18 74/20 76/1 76/2
                            wrote [2] 78/2 78/3
   76/3 76/19 88/7 96/4
   will [43] 7/7 8/9 8/12   Y
   8/16 8/18 9/13 11/13
                            y'all [2] 48/6 76/14
   11/15 16/6 17/24 20/8
                            yeah [8] 20/7 51/14
   20/9 20/10 36/5 37/7
                             54/15 54/19 60/12
   38/14 38/20 40/2 40/9
                             68/13 102/12 102/16
   48/19 48/20 49/24
                            year [15] 5/23 10/1
   52/13 54/8 54/9 59/11
                             17/14 23/19 23/20
   61/13 62/13 69/20 72/3
                             23/21 24/1 24/1 24/2
   72/10 77/21 82/14 83/8
                             24/5 40/2 53/10 57/4
   90/2 91/3 92/1 92/8
                             82/12 86/15
   92/12 99/16 104/2
                            year's [1] 57/1
   105/13 105/14
                            years [9] 9/15 23/22
   window [1] 100/22
                             23/24 23/24 42/11
   wit [1] 1/14
                             43/14 66/15 82/11
   within [4] 13/14 26/23
                             88/20
   57/9 60/12
                            yes [80] 4/3 12/16
   without [8] 8/8 10/9
                             12/20 13/17 14/16
   11/2 67/2 67/21 76/8
                             14/17 15/11 17/9 18/19
   89/21 105/23
                             18/20 18/22 19/16
   witness [10] 11/19
                             19/20 20/24 21/10
   15/13 15/21 22/23 44/9
                             21/12 21/23 22/10
   44/11 44/14 51/19 71/5
                             22/20 23/7 23/21 24/11
   107/15
                             24/14 25/1 25/20 26/1
   witnesses [2] 71/16
                             31/13 32/3 32/21 33/3
   75/5
                             33/21 34/1 35/3 35/6
   won't [6] 10/15 10/16
                             35/14 36/4 37/1 42/4
   10/18 82/13 99/21
                             43/19 45/5 45/13 47/11
   99/22
                             47/19 49/14 49/19
   word [2] 66/20 67/3
                             50/20 52/9 52/11 52/19
   work [4] 11/3 41/9
                             53/17 54/11 55/6 59/19
   68/10 89/10
                             60/7 60/16 61/1 61/5
   worked [1] 100/7
                             64/13 64/17 66/2 67/3
   working [1] 105/3
                             67/8 67/18 69/18 70/9
   works [1] 100/9
                             70/11 70/23 71/1 71/22
   worry [1] 26/13
                             77/15 79/10 80/4 80/16
   worth [1] 49/20
                             93/4 96/23 98/22 99/3
   would [86] 5/5 8/19
                             104/3 104/6 104/9
   10/10 11/16 12/3 12/17
                            yet [2] 63/24 104/16
   13/18 15/9 15/15 16/14
                            yield [6] 46/3 47/4 47/6
   17/3 17/17 18/5 23/21
                             47/13 48/4 57/1
   24/3 26/8 26/10 26/11
                            yielded [4] 47/8 47/9
   26/14 27/11 27/15
                             47/10 47/20
   29/24 38/18 40/14
                            yielding [2] 46/8 46/9
   40/17 41/9 42/3 42/5
                            yields [1] 55/2
   42/8 42/9 42/12 42/15
                            you [292]
   43/3 43/5 43/19 47/3
                            you'll [9] 51/24 52/1
   47/3 47/6 49/17 49/19
                             52/13 53/3 64/7 64/8
   50/2 50/16 53/24 56/6
                             65/14 76/8 99/18
   56/8 57/15 60/17 60/20
                            you're [21] 14/3 22/22
   61/13 62/1 68/9 69/20
                             33/10 34/14 43/2 46/8
   69/22 70/1 71/9 71/13
                             46/9 47/7 47/13 47/17
   73/16 74/7 74/24 79/11
                             48/4 52/23 58/2 62/8
   80/7 83/6 84/13 86/8
                             65/18 67/24 68/1 95/4
   88/15 89/22 90/23 91/4
                             96/17 100/16 100/17
   91/5 91/9 91/16 95/18
                            you've [4] 45/3 57/13
   95/19 95/21 96/9 96/9

                                                RIVERSIDE REPORTING SERVICE      (13) whole... - youth
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 264 of 267   PageID 307
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 265 of 267   PageID 308
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 266 of 267   PageID 309
Case 2:20-cv-02035-MSN-dkv Document 1-3 Filed 01/16/20 Page 267 of 267   PageID 310
